Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 1 of 186 PageID #:52451

                                                                                   573

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION
    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA   ) No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,             )
    4                                             )
                     Plaintiffs,                  )
    5    vs.                                      ) Chicago, Illinois
                                                  )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD., ) November 14, 2019
         HYTERA AMERICA, INC., and HYTERA         )
    7    COMMUNICATIONS AMERICA (WEST), INC.,     )
                                                  )
    8                Defendants.                  ) 10:15 o'clock a.m.
    9
                                 TRIAL - VOLUME 5 A
  10                         TRANSCRIPT OF PROCEEDINGS
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
  11                                 and a jury
  12
  13     For the Plaintiffs:        KIRKLAND & ELLIS LLP
                                    BY: Mr. Adam R. Alper
  14                                     Mr. Brandon Hugh Brown
                                    555 California Street
  15                                27th Floor
                                    San Francisco, California 94104
  16                                (415) 439-1400
  17                                KIRKLAND & ELLIS LLP
                                    BY: Mr. Michael W. De Vries
  18                                333 South Hope Street
                                    Los Angeles, California 90071
  19                                (213) 680-8400
  20
  21
         Court reporter:                  BLANCA I. LARA
  22                              Official Court Reporter
                                   219 South Dearborn Street
  23                                     Room 2342
                                    Chicago, Illinois 60604
  24                                   (312) 435-5895
                                    blanca_lara@ilnd.uscourts.gov
  25
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 2 of 186 PageID #:52452

                                                                                   574

    1    Appearances: (Continued:)
    2
         For the Plaintiffs:        KIRKLAND & ELLIS LLP
    3                               BY: Ms. Megan Margaret New
                                    300 North LaSalle Street
    4                               Chicago, Illinois 60654
                                    (312) 862-7439
    5
                                    KIRKLAND & ELLIS LLP
    6                               BY: Ms. Leslie M. Schmidt
                                    601 Lexington Avenue
    7                               New York, New York 10022
                                    (212) 446-4763
    8
         Motorola Corporate Representative:            Mr. Russ Lund
    9
  10
         For the Defendants:        STEPTOE & JOHNSON LLP
  11                                 BY: Mr. Boyd T Cloern
                                         Mr. Michael J. Allan
  12                                     Ms. Jessica Ilana Rothschild
                                         Ms. Kassandra Michele Officer
  13                                1330 Connecticut Avenue., Nw
                                    Washington, DC 20036
  14                                (202) 429-6230
  15
  16
         Hytera Corporate Representative: Michele Ning
  17
  18
  19
  20
  21
  22
  23
  24
  25
           Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 3 of 186 PageID #:52453

                                                                                              575

               1              (The following proceedings were had out of the
               2              presence of the jury in open court:)
               3               THE CLERK: All rise. The Court resumes in session.
               4    Please be seated.
10:18:10       5               THE COURT: Are you ready to proceed, counsel?
               6               MR. ALPER: We are, Your Honor.
               7               THE COURT: Are the defendants ready?
               8               MR. CLOERN: Yes, Your Honor.
               9               THE COURT: Please ask the jury to come in.
10:18:19     10               (Brief pause.)
             11               (The following proceedings were had in the
             12               presence of the jury in open court:)
             13                THE CLERK: The Court is in session. Please be
             14     seated.
10:19:22     15                THE COURT: Good morning, members of the jury.
             16                Please call the next witness.
             17                MR. ALPER: Yes, Your Honor. Plaintiff calls Mr. Mark
             18     Boerger to the stand.
             19                THE CLERK: Please raise your right hand and be
10:19:41     20     sworn.
             21               (Witness sworn.)
             22                MR. DEORAS: Good morning, Your Honor. Akshay Deoras
             23     for plaintiff, Motorola Solutions.
             24                THE COURT: Good morning. Please proceed.
10:19:51     25
           Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 4 of 186 PageID #:52454

                                                                                              576

               1                  MARK BOERGER, PLAINTIFFS' WITNESS, SWORN
               2                                DIRECT EXAMINATION
               3    MR. DEORAS:
               4    Q. Good morning. Mr. Boerger. Could you please introduce
10:20:06       5    yourself to the jury.
               6    A. Yes. My name is Mark Boerger.
               7               THE COURT: That's a pretty short introduction.
               8              (Laughter in the courtroom.)
               9               THE COURT: You may inquire further, counsel.
10:20:17     10                MR. DEORAS: Sure.
             11     BY MR. DEORAS:
             12     Q. So, Mr. Boerger, where do you work?
             13     A. I work at Motorola Solutions, in Plantation, Florida.
             14     Q. And what's your position at Motorola?
10:20:25     15     A. I'm a distinguished member of the technical staff.
             16     Q. How long have you worked at Motorola?
             17     A. I've been there for 25 years now.
             18     Q. And what have you worked on in Motorola for the last
             19     25 years?
10:20:36     20     A. I've worked on our two-way radio products for the last
             21     25 years at Motorola.
             22     Q. And why are you here today?
             23     A. I'm here today to testify about the technology in our
             24     two-way radio products.
10:20:49     25     Q. So before we get into that, let's talk a little bit about
           Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 5 of 186 PageID #:52455

                                                                                              577

               1    your background.
               2               And you said you lived in Plantation, Florida. Do you
               3    have a family?
               4    A. Yes, I do. I'm married. I have two kids, a freshman and a
10:21:03       5    junior in high school right now.
               6    Q. Where did you grow up?
               7    A. I actually grew up in the Midwest here, a small town in
               8    Indiana called Decatur, Indiana, near Ft. Wayne.
               9    Q. Do you still have family in the area?
10:21:16     10     A. Yes, I do.
             11     Q. Do you come here to Chicago often?
             12     A. Yeah, I get up here for business and, you know, try to take
             13     those trips down to home when I get the opportunities.
             14     Q. Where did you go to college?
10:21:27     15     A. Purdue University.
             16     Q. What year did you graduate from Purdue?
             17     A. 1994.
             18     Q. What was your area of study while you were at Purdue?
             19     A. I got a degree in computer and electrical engineering.
10:21:42     20     Q. And when you were studying for your degree in computer and
             21     electrical engineering, did you have a thesis or a senior
             22     project that you were working on?
             23     A. Yeah, I specialized in embedded systems. And my senior
             24     project that I did there was, I built an electronic dartboard.
10:22:01     25     It's kind of similar to the ones that you would see in a bar.
           Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 6 of 186 PageID #:52456

                                                                                              578

               1               It was quite an interesting project. I actually went
               2    to a bar and looked at the back and got the manufacturer of the
               3    actual dartboard and wrote them a letter, and I was shocked
               4    they sent me the actual board with all the sensors.
10:22:20       5               So from there, I was able to actually, you know, build
               6    a controller project that actually controlled that board, you
               7    know, was able to play a multitude of games on it, so ....
               8    Q. What got you interested in writing software in the first
               9    place?
10:22:36     10     A. Ah, you know, as a kid, I got an Atari. It was a Christmas
             11     present when I was really young. And kind of shortly after
             12     that I asked my parents for a computer for Christmas, I think
             13     it was a Commodore 64.
             14                And, you know, upon receiving that computer, I just
10:22:59     15     remember, you know, I just remember, you know, kind of the
             16     excitement, and, you know, being able to type in games that I
             17     would have from computer magazines that I would buy at the
             18     time.
             19                So I kind of remember the first day I got the
10:23:14     20     computer, I spent all day typing in a missile commander game,
             21     and learning how to debug it at that time, because, you know,
             22     I'm making typing mistakes. So it was kind of self-teaching
             23     the program and language at the time.
             24                Then I got to play the game for a few hours, and then
10:23:30     25     my parents said, okay, turn it off and go to bed. So there was
           Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 7 of 186 PageID #:52457

                                                                                              579

               1    a 10-hour day, I just unplugged it the end of the day. Shortly
               2    after that, I asked for a tape recorder to actually save the
               3    programs on to, but ....
               4    Q. So let's go back to your time at Purdue. You did you take
10:23:49       5    courses on writing software when you were at Purdue?
               6    A. Yes, I did.
               7    Q. And this case is about radio technology. Did you take any
               8    courses in radio technology when you were in college?
               9    A. Yes, part of the computer and electrical engineering degree
10:24:02     10     had courses on signals and systems that were related to radio
             11     technology.
             12     Q. What did you do after you graduated from Purdue?
             13     A. I took a short two-week vacation and then started working
             14     at Motorola after that.
10:24:16     15     Q. And when, what about was that?
             16     A. Right around July 4th, 1994.
             17     Q. Of all the places, what made you choose Motorola as the
             18     place you wanted to work at after graduation?
             19     A. I mean, Motorola was, you know, the go-to destination at
10:24:36     20     that time, and still is. You know, getting a job at Motorola
             21     was, you know, a win. I mean, you're at the top of the top if
             22     you got hired by Motorola, and it didn't hurt that it was in
             23     south Florida. So, you know, to say goodbye to the Chicago'ish
             24     style winters, that was a plus as well.
10:24:57     25     Q. What Motorola office did you start in? Was it in
           Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 8 of 186 PageID #:52458

                                                                                              580

               1    Plantation, Florida?
               2    A. Yes, it was.
               3    Q. Have you always worked out of the Plantation facility?
               4    A. Yes, I have.
10:25:07       5    Q. Generally, what do the Motorola employees that work in
               6    Plantation do?
               7    A. We design and develop technology for two-way radios.
               8    Q. What was the first product line that you worked on when you
               9    started at Motorola?
10:25:21     10     A. My first year and a half there I worked on our analog
             11     products, analog portable and mobile radios, but then shortly
             12     after that I began working on our digital products, which have
             13     been the remainder of my career there.
             14     Q. What was the first digital product that you worked on at
10:25:38     15     Motorola?
             16     A. They're called ASTRO products.
             17     Q. And what was that ASTRO product line designed for? Who was
             18     it designed for?
             19     A. It's primarily designed for police and fire,
10:25:50     20     mission-critical market.
             21     Q. This case relates the Motorola's DMR products. Have you
             22     also done work related to the DMR products?
             23     A. Yes, I have.
             24     Q. What was the focus of your work on the DMR product?
10:26:02     25     A. I was involved with the initial development of the initial
           Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 9 of 186 PageID #:52459

                                                                                              581

               1    DMR products. I was part of a team of what was called GCP,
               2    stood for Global Port Platform. It was a core piece of
               3    software that was going to be reused in both the DMR products
               4    and our ASTRO products.
10:26:22       5    Q. Does Motorola have a brand name like ASTRO for its DMR
               6    product line?
               7    A. Yes, it's called MOTOTRBO.
               8    Q. So you've been at Motorola since 1994. How long have you
               9    been working on the ASTRO and MOTOTRBO products?
10:26:38     10     A. You know, MOTOTRBO started about 2002. So a combination
             11     since of 2002, but, you know, I've been working on the ASTRO
             12     products since that 1996 timeframe.
             13     Q. When I first came up here, I think I asked you what your
             14     position was at Motorola. Can you remind the jury again what
10:26:58     15     your current position is?
             16     A. Yes, it's distinguished member of the technology staff at
             17     Motorola.
             18     Q. What does it mean to be a distinguished member of the
             19     technical staff?
10:27:08     20     A. That's a title that encompasses roughly the top 5 percent
             21     of the engineering workforce at Motorola. It comes with, you
             22     know, being able to have vast product knowledge and being able
             23     to lead architectures in all of these types of products.
             24     Q. So you've been at Motorola for about 25 years. During that
10:27:30     25     time, have you been awarded any patents from the United States
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 10 of 186 PageID #:52460

                                                                                           582

            1   Post Office for your work at Motorola?
            2   A. Yes, I have. I got ive issued patents at the moment and
            3   seven more that are filed right now being executed.
            4   Q. Are you also familiar with other patents that Motorola has
10:27:49    5   awarded for its research and development?
            6   A. Yes, I am. I'm a member of a patent committee at Motorola.
            7   We continually review disclosures to determine if there are
            8   types of material that we want to actually pursue as
            9   disclosures with the U.S. Patent Office.
10:28:12   10   Q. We talked a little bit about what got you started at
           11   Motorola. What's kept you there for the last 25 years?
           12   A. You know, like I said, Motorola was the job to get out of
           13   college. You know, it still is the job to get. Our technology
           14   is cutting edge. Although it's not in the consumer space as
10:28:33   15   much as, you know, Apple cell phones and stuff, but we just
           16   released a product last week that's revolutionary in our
           17   marketplace.
           18              So, I mean, the technology, like I said, it's
           19   continued to just be just cutting edge. And the environment
10:28:49   20   there, it's really a family atmosphere at Motorola. So it's a
           21   joy to go work there every day.
           22   Q. So let's focus in on the MOTOTRBO DMR products.
           23              What year did Motorola start developing the MOTOTRBO
           24   products?
10:29:04   25   A. I believe around 2002.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 11 of 186 PageID #:52461

                                                                                           583

            1   Q. And about when did Motorola sell its first MOTOTRBO
            2   product?
            3   A. I believe the first one shipped in 2007.
            4   Q. How many engineers worked on MOTOTRBO?
10:29:19    5   A. I don't have an exact count. Hundreds, definitely.
            6   Q. And did Motorola create technical documents for when it was
            7   developing the MOTOTRBO products?
            8   A. Yes, we did.
            9   Q. Can you give the jury an estimate of about how many
10:29:33   10   technical documents Motorola created to-date related to
           11   Motorola's MOTOTRBO products?
           12   A. It would be thousands. I don't have an exact number.
           13   Q. And you mentioned earlier a shared platform line call GCP.
           14   So was Motorola able to use technology from its previous
10:29:51   15   products, like ASTRO, when developing MOTOTRBO?
           16   A. Yes, we did.
           17              Sorry. Let me get a little closer. Yes, we did.
           18   Q. And so what aspects of the previous products like ASTRO
           19   were incorporated into the MOTOTRBO products?
10:30:04   20   A. You know, the whole baseline of that MOTOTRBO product was
           21   built off of our ASTRO development. So, you know, pretty much
           22   the whole architecture was inherited into those DMR products.
           23   Q. If Motorola started developing DMR products in 2002 and
           24   released it 2007, why did it take that long to develop those
10:30:30   25   DMR products if it was able to leverage some of the work it had
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 12 of 186 PageID #:52462

                                                                                           584

            1   previously done?
            2   A. I mean, that long is maybe not that long in my mind, but,
            3   you know, these are complicated products. You know, we're
            4   developing protocols that are equally as complicated as your
10:30:53    5   cellular 4G protocols are, they just happen to be a different
            6   over-the-art protocol than what you have in your commercial
            7   cell phones.
            8              You know, we're building these protocols from the
            9   ground up. A lot of your cell phone manufacturers simply buy a
10:31:04   10   chip that already has all that implemented in them. So you
           11   know, these are incredibly complicated products and they have
           12   to work reliably. You can't have resets in the field. You
           13   know, if your cell phone resets on you, police officers cannot
           14   have that when their lives are on the line.
10:31:24   15   Q. Okay. I'd like to now turn to some of the specific
           16   Motorola trade secrets that are at issue in this case.
           17              And before we do that, I want to first ask you, have
           18   you prepared slides to help with your testimony today?
           19   A. Yes, I have.
10:31:40   20              MR. DEORAS: And, Your Honor, may I publish the slides
           21   to the jury as demonstratives?
           22              MR. ALLAN: No objection, Your Honor.
           23              THE COURT: Yes. Proceed.
           24              MR. DEORAS: Slides are marked as PDX 4.
10:32:00   25              Mr. Schlaifer, can you turn to PDX 4.2.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 13 of 186 PageID #:52463

                                                                                           585

            1   BY MR. DEORAS:
            2   Q. Mr. Boerger, what categories of trade secrets will you be
            3   talking about today?
            4   A. I'm going to be talking about two categories, our DMR
10:32:06    5   source code trade secrets and our DMR software components trade
            6   secrets.
            7   Q. What trade secrets are included in that first category?
            8   A. The first category is broken up into two, it's Trade
            9   Secrets: One is "All DMR Software Source Code" and the other
10:32:24   10   is our "DMR Mobile Source Code."
           11   Q. And what about the second category, what are the trade
           12   secrets included in that second category?
           13   A. Yes; our component trade secrets are comprised of our "DMR
           14   architecture," our "Operating System Architecture" and lastly
10:32:42   15   "Virtual Radio Interface Standard" known as VRIS.
           16   Q. Now, I want to be clear. Are you here today to talk about
           17   Hytera's radios?
           18   A. No, I'm not.
           19   Q. Why not?
10:32:52   20   A. I've never worked on Hytera's radios. I'm familiar not
           21   familiar with how their software is architected. I'm here to
           22   talk about Motorola's software and how that's developed and
           23   architected.
           24   Q. Why are you here to talk about these five trade secrets?
10:33:06   25   A. You know, being an employee of Motorola for these 25 years,
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 14 of 186 PageID #:52464

                                                                                           586

            1   I've worked in these areas for the entirety of my career. I'm
            2   very knowledgeable in all of these areas. So I'm here to share
            3   my knowledge with the courtroom here.
            4   Q. Do all of these trade secrets contain Motorola confidential
10:33:23    5   information?
            6   A. Yes, they do.
            7   Q. Have any of these trade secrets been publicly disclosed by
            8   Motorola?
            9   A. No, they have not.
10:33:33   10   Q. Now, for the trade secrets that we're going to be
           11   discussing today, is it necessary for us to get into the
           12   technical details of how they actually work?
           13   A. At some level, yes.
           14   Q. Now, have you prepared a demonstrative board that will help
10:33:46   15   the jury as we go through these technical details?
           16   A. Yes, I have.
           17              MR. DEORAS: Your Honor, may I approach to put up the
           18   board on the easel?
           19              THE COURT: Yes.
10:33:56   20              MR. DEORAS: Thank you.
           21             (Brief pause.)
           22   MR. DEORAS:
           23   Q. The board is marked PTX 106 for the record.
           24              MR. DEORAS: Mr. Schlaifer, can we move to the slide
10:34:32   25   PDX 4.3.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 15 of 186 PageID #:52465

                                                                                           587

            1   BY MR. DEORAS:
            2   Q. I want to talk first about that first category of trade
            3   secrets related to the DMR source code.
            4              Before we get into the details, can you explain,
10:34:43    5   Mr. Boerger, what "source code" is?
            6   A. Yes. Source code is the actual written files that
            7   encompass our software. It's usually organized into actually
            8   source code and header files, is the delineation of them.
            9              Written in several different languages that are --
10:35:08   10   they're understandable in the English language, but they're
           11   written in a computer language known as either C or C++
           12   assembly are the languages we're primarily writing our software
           13   in.
           14   Q. Have you personally written source codes at Motorola?
10:35:24   15   A. Oh, yes, I have.
           16   Q. Where is Motorola's source code stored?
           17   A. We store our source code on our servers. They have
           18   privileged access to them. So you have to actually be granted
           19   access to work on that source code to be able to view and edit
10:35:43   20   that source code.
           21   Q. What are the most common types of files that we would see
           22   in Motorola's DMR source code?
           23   A. I think, like I said, you'll see ".c" files. So files that
           24   are written in the C language will have a ".c" extension on it.
10:36:01   25              Files that are written in the C++ language would have
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 16 of 186 PageID #:52466

                                                                                           588

            1   ".cpp" extension on it.
            2              And lastly, we have interface files which would have
            3   ".H" extension on it, which stands for a header file.
            4   Q. So what are header files?
10:36:15    5   A. Header files are our interface files. So they describe how
            6   to use the actual software. It really defines an interface.
            7   So one software component doesn't really need to know how
            8   another component is implemented if it needs to use it. It
            9   just looks at that header file and can have all the interfaces
10:36:40   10   it needs via that header file so it can just call those
           11   interfaces that are published in that header file.
           12   Q. So what's the alternative to a header file? The
           13   implementation files, what are those?
           14   A. Those are the source files which would contain the actual
10:36:58   15   logic for implementing that component.
           16   Q. What happens to a source code before it's actually executed
           17   by the computer processor running on the Motorola radio?
           18   A. Yeah. So those, you know, human-readable source code
           19   files, you can't just put those on your product. You have to
10:37:15   20   compile them into what's called machine code. So it's 1's and
           21   0's that the actual processor can understand.
           22              So that source code is compiled and the it's linked
           23   together into a final binary, which we can then -- it's call
           24   flashing, which we can then flash, which is a term for
10:37:36   25   programming, which we can then program into the memory chips
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 17 of 186 PageID #:52467

                                                                                           589

            1   that are on these products, and the processor can then
            2   understand that machine language that it's reading out of the
            3   memory chips.
            4   Q. The binary code that you refer to, is that something that
10:37:51    5   humans can read?
            6   A. No, that would not be human-understandable, no.
            7   Q. So if I had a Motorola radio and I kind of cracked it open
            8   and I tried to look inside what was stored on the processor,
            9   would I actually be able to see the source code?
10:38:06   10   A. No, you would not. You would be able to see, you know,
           11   that binary representation of it.
           12   Q. Is that just 1's and 0's?
           13   A. Exactly. Just 1's and 0's. They wouldn't be
           14   understandable by any human.
10:38:20   15   Q. Does Motorola consider its source code to be confidential?
           16   A. Yes, we do.
           17   Q. Why?
           18   A. You know, this is our -- the product of our work at
           19   Motorola. You know, we store this software on our servers in a
10:38:33   20   need-to-know access. You know, we develop products off of this
           21   software for sale in these markets, and so we treat this
           22   software very much confidential.
           23   Q. Okay. So let's talk about the source code itself. And
           24   first, I want to go through how source code is created in the
10:38:52   25   first instance.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 18 of 186 PageID #:52468

                                                                                           590

            1              Are you familiar with the software development process
            2   at Motorola?
            3   A. Absolutely; yes.
            4   Q. What is generally, at a very high-level, the process of
10:39:04    5   developing software like at Motorola?
            6   A. Yeah. You know, even though that source code is kind of
            7   the crown jewel at the end of the day, you can't just start
            8   writing software in source code.
            9              So you go through a process of developing requirements
10:39:20   10   for what your product is supposed to do, taking those
           11   requirements and developing an architecture that allows us to
           12   properly write the software. So you develop an architecture
           13   and then a design for how to implement these requirements.
           14              Finally, you get to then write the source code. You
10:39:39   15   get to write that implementation. And then when that's
           16   completed, we put three layers of testing on it. We'll test
           17   the software at a small unit, then we'll test it with a bigger
           18   piece of software around it, with the software that it
           19   interacts with, it's called an integration testing.
10:39:59   20              And then finally, we'll test it on the actual product.
           21   It's called box testing, because it's then tested like an end
           22   user would use it at what we call a box-level. So, you know,
           23   you can see, there's a lot of steps in the full software
           24   development life cycle that goes well beyond just writing a
10:40:17   25   source code.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 19 of 186 PageID #:52469

                                                                                           591

            1              MR. DEORAS: Mr. Schlaifer, let's turn to PDX 4.4.
            2   BY MR. DEORAS:
            3   Q. Mr. Boerger, looking at the top of this slide, can you
            4   explain the main components in Motorola's DMR products that run
10:40:32    5   the DMR source code?
            6   A. Yes. Our products contain a single processor in them, but
            7   that processor happens to have two cores in it. So really,
            8   there are two individual processors running simultaneously.
            9              One is called DSP and one is called a Host. So the
10:40:54   10   DSP processor -- I got this acronym board up there to keep
           11   people honest with the acronyms. DSP processor is our digital
           12   signal processor.
           13              So for our products, the DSP is responsible for
           14   converting your voice into a format that can then be
10:41:13   15   transmitted out over the air. It works on that portion of the
           16   problem.
           17              Now, our Host processor is generally more involved
           18   with interacting with the user, driving the displays, you know,
           19   reading the key pad buttons that the customer may be pressing,
10:41:31   20   and giving that user impact -- user feedback in that manner.
           21              That Host processor is also in charge of some of the
           22   upper layer signaling that goes out over the air, but primarily
           23   it can be viewed as a user interface processor.
           24   Q. There's a little box that says "Boot" in the corner of the
10:41:53   25   Host processor, what is that?
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 20 of 186 PageID #:52470

                                                                                           592

            1   A. Yeah, there's another piece of software that runs when the
            2   device is actually powered up that primes the system,
            3   basically, and gives that Host and DSP processor starting to
            4   run. So we have another isolated piece of software that we
10:42:02    5   call boot.
            6   Q. What are the three categories of devices that we see at the
            7   bottom of the supplied, PDX 4.4?
            8   A. Yeah, we have portables, mobiles, and repeaters. And the
            9   same processor, architecture and processor, is in all of these
10:42:26   10   products, in our portable products, our mobile products, and
           11   our repeater products.
           12   Q. What are the internal names of Motorola's portable, mobile,
           13   and repeater devices?
           14   A. They're known as NEO, Morpheus and Cypher. Those are just
10:42:42   15   project names that we call them by, internally, throughout the
           16   life cycle of the program. You know, we refer to the whole
           17   program as Matrix. You probably heard that term as well, yes.
           18   Q. Okay. So earlier you mentioned there were two trade
           19   secrets in the source code category. Have you prepared a slide
10:43:05   20   to show the list of the directory paths that are inside that
           21   DMR source code trade secret?
           22   A. Yes, I have.
           23              MR. DEORAS: Mr. Schlaifer, can we turn to PDX 4.5.
           24   BY MR. DEORAS:
10:43:16   25   Q. What are the source code directories that relate to the DMR
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 21 of 186 PageID #:52471

                                                                                           593

            1   source code trade secret?
            2   A. Yeah, they're all listed here. We have a Bootloader
            3   directory, which you can imagine, pulls the code that was in
            4   that Boot box on the previous slide.
10:43:30    5              We have a DSP folder which contains that DSP software.
            6              And then we have at the bottom -- I'll skip a few --
            7   we have the repeater folder that actually holds our repeater
            8   software.
            9              And then we have Matrix1.0 and 1.3. Those are
10:43:52   10   snapshots of our software at our release one time point, with
           11   1.0, and our third release, which is our 1.3 release.
           12              So we have snapshots of the complete software in those
           13   folders.
           14              And lastly, we have the MOTOTRBO Mobile R01.00.01, and
10:44:16   15   MOTOTRBO Portable R01.00.01 folders. Those contain the mobile
           16   and portable releases at that R01 time as well, the release 1
           17   software for the mobile and portable products.
           18              So the last three, you know, contain that release 1
           19   view of the mobile, portable, and repeater product software.
10:44:29   20   Q. Mr. Boerger, did you come with an estimate for how long it
           21   took Motorola to develop its DMR source code?
           22   A. Yes, I did.
           23   Q. So let's turn PDX 4.6.
           24              How long did it take Motorola to develop all of the
10:44:42   25   DMR source code that makes up this trade secret?
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 22 of 186 PageID #:52472

                                                                                           594

            1   A. It took us at least 9,468 staff months.
            2   Q. Okay. That's a new term. What is a staff month?
            3   A. A staff month is a calendar month for a mid-level
            4   engineer's amount of work. If you kind of do the math, it
10:45:03    5   equates to, you know, 4 weeks a month. So there would be 20
            6   working days in that month. So that equates for giving them
            7   two weeks of vacation throughout the year, given a 52-week
            8   year. But, you know, it equates for that, you know, in a very
            9   general level, that mid-level engineer's capability of what he
10:45:21   10   could produce, he or she could produce in a calendar month.
           11   Q. Is that a standard way that you look at calculating
           12   development time at Motorola?
           13   A. Yes, it is.
           14   Q. How many engineers worked on the DMR source code trade
10:45:40   15   secret that we see on slide PDX 4.6?
           16   A. It was at least 87 engineers.
           17   Q. Why did it take over 9,000, almost 9500 staff months to
           18   develop the DMR source code?
           19   A. As I mentioned before, these are very complicated products.
10:45:58   20   We were bringing up an entirely new piece of hardware to
           21   support these products. So actually, the effort was, you know,
           22   very well spent to even accomplish in that time. These are
           23   very conservative numbers.
           24   Q. Does Motorola track the amount of time that it spent to
10:46:20   25   develop each of these trade secrets on a trade-secret by
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 23 of 186 PageID #:52473

                                                                                           595

            1   trade-secret basis?
            2   A. No, we don't.
            3   Q. So then how did you come up with the numbers on the slide?
            4   A. We had to analyze, you know, what staff worked on the
10:46:34    5   program and during what calendar timeframe. And in other
            6   cases, we had to actually interrogate the actual end-product of
            7   the software to make some of these determinations.
            8   Q. So you actually had to look at the source code itself to
            9   see how long it took to develop?
10:46:52   10   A. Yes, I did.
           11   Q. Okay. So you also mentioned another trademark in this
           12   category, the DMR mobile source code. Can you run the jury
           13   what the DMR mobile is?
           14   A. Yeah; our mobile product is kind of similar to what you
10:47:06   15   would think of as your car stereo form factor. It's installed
           16   in a vehicle, typically. It runs off of 12 volt batteries, and
           17   they transmit at higher power levels. So you get more range
           18   off of a mobile than you would off of a hand-held portable
           19   device.
10:47:23   20   Q. So what is the DMR mobile source code specifically
           21   responsible for?
           22   A. It's actually the host portion of the DMR mobile software;
           23   so it's responsible for that. You know, user interaction with
           24   the end user and implementing the high-level protocols for the
10:47:43   25   DMR standard.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 24 of 186 PageID #:52474

                                                                                           596

            1   Q. Let's look at the source code in the DMR mobile source code
            2   trade secret.
            3              MR. DEORAS: Mr. Schlaifer, can you turn to PDX 4.7.
            4   BY MR. DEORAS:
10:47:57    5   Q. Now, Mr. Boerger, can you explain in this high-level what
            6   we see in this DMR mobile source code directory?
            7   A. Yeah; these are the top level folders that's represented in
            8   our DMR mobile source code. You'll find all the software that
            9   resides below these files, but it's easier to talk at a very
10:48:14   10   high level what's included here.
           11              The top one, "epg_platform," that's our ergonomics
           12   platform that really deals with how all the applications work
           13   on these products.
           14              The next few folders, "gcp-_nucleus_releases" and
           15   "gcp_osal," that actually contains our operating system
           16   software.
           17              Next one down, "GCP_TSP" is a target support package.
           18   That contains a lot of the software that interacts with the
           19   actual hardware of the product.
           20              The next three, "ltd" "ltd_apps" and "ltd_model,"
           21   that contains specific software that was developed, you know,
           22   by the DMR team for the DMR product.
           23              And lastly there's a "patriarch" and
           24   "radios_protocols" folder, that contains a lot of that
           25   high-level signaling software that was actually inherited from
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 25 of 186 PageID #:52475

                                                                                           597

            1   the ASTRO product line before the DMR development began.
            2   Q. Just looking specifically at the mobile source code, did
            3   you come up with an estimate for how long it took Motorola to
            4   develop the source code in this trade secret?
10:49:24    5   A. Yes, I did.
            6   Q. So let's turn to PDX 4.8.
            7              How long did it take Motorola to develop the source
            8   code in the DMR mobile source code trade secret?
            9   A. It took us at least 3,600 staff months.
10:49:38   10   Q. And how many engineers worked on this trade secret?
           11   A. At least 80 engineers were involved.
           12   Q. How did you come up with those numbers?
           13   A. Again, working with some colleagues, we looked at the
           14   staffing that was on the program for that duration of the DMR
10:49:54   15   program.
           16              MR. DEORAS: Mr. Schlaifer, we can clear the screen.
           17   BY MR. DEORAS:
           18   Q. So let's actually now take a look at some of that source
           19   code that's inside those directories.
10:50:06   20              Mr. Boerger, I'm holding up a hard drive that's marked
           21   PTX 1865. Are you familiar with this hard drive?
           22   A. Yes, I am.
           23   Q. What is stored in this hard drive?
           24   A. All the source code that we were referring to in those
10:50:19   25   slides with the directories is stored on that hardware.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 26 of 186 PageID #:52476

                                                                                           598

            1   Q. Are you familiar with the contents of this hardware?
            2   A. Yes, I am.
            3   Q. And how is it that you're familiar with the contents of
            4   this hard drive?
10:50:29    5   A. I developed a lot of it through my time at Motorola and
            6   I've also reviewed it in preparation for this trial.
            7   Q. Have you worked with a software that is stored on this hard
            8   drive while you were in Motorola during your development work?
            9   A. Absolutely.
10:50:44   10   Q. Have you actually written some of the source code that's
           11   stored on this hard drive, PTX 1865?
           12   A. Yes, I have.
           13   Q. Were the contents --
           14              THE COURT: Just a minute. Does your question suggest
10:50:53   15   that that's unique, a single unit, or one representative of a
           16   larger inventory?
           17              MR. DEORAS: Well --
           18              THE COURT: That one in particular?
           19              MR. DEORAS: This hard drive in particular --
10:51:06   20              THE COURT: Okay. Well, that's the point. Lay a
           21   better foundation so the jury can pick up on that.
           22              MR. DEORAS: Sure. Sure.
           23   MR. DEORAS:
           24   Q. So, Mr. Boerger, have you worked with the source code
10:51:20   25   stored on this hard drive, PTX 1865?
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 27 of 186 PageID #:52477

                                                                                           599

            1              THE COURT: That very one.
            2              MR. DEORAS: Yes, this very one.
            3              THE COURT: Proceed.
            4   BY THE WITNESS:
10:51:27    5   A. Yes, I have.
            6   MR. DEORAS:
            7   Q. And have you written source code that is stored on this
            8   very hard drive, PTX 1865?
            9   A. Yes, I have.
10:51:31   10   Q. Were the contents of this hardware, PTX 1865, created and
           11   stored in the regular course of business at Motorola?
           12   A. Yes, it was.
           13              MR. DEORAS: So, Your Honor, plaintiffs move to admit
           14   PTX 1865 into evidence.
10:51:51   15              MR. ALLAN: We object. For one, the witness is unable
           16   to see what's actually on the hard drive. So I don't believe
           17   there is a foundation.
           18              THE COURT: That's your objection?
           19              MR. ALLAN: Yes, Your Honor.
10:52:05   20              THE COURT: The objection is overruled and you may
           21   later cross-examine on the issue.
           22              It is received and may be published.
           23             (Said exhibit received in evidence.)
           24   MR. DEORAS:
10:52:19   25   Q. Mr. Boerger, I also have next to me nine boxes. They're
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 28 of 186 PageID #:52478

                                                                                           600

            1   marked PTX 1866.
            2              Are you familiar with what is inside these boxes?
            3   A. Yes, I am.
            4   Q. What is inside these boxes?
10:52:35    5   A. This is a collection of some of the source files that are
            6   on that hard drive as well.
            7   Q. Are the documents that are inside these boxes, PTX 1866, a
            8   printout of all the source code that's on PTX 1865?
            9   A. No, that would probably take up half of this courtroom to
10:53:02   10   print all of that and put them into boxes.
           11   Q. So what are the boxes, 1866?
           12   A. They are sample files that'll be used in this trial, but
           13   they are files that are from the larger body of software that's
           14   on the hard drive.
10:53:16   15   Q. Do you have personal knowledge of the printouts of source
           16   code that are stored in these boxes, 1866?
           17   A. Yes, I do.
           18   Q. And how is that?
           19   A. I reviewed them in preparation for this trial.
10:53:28   20   Q. So you actually worked with the source code files in the
           21   course of your development work at Motorola?
           22   A. Yes; absolutely.
           23   Q. And have you written source code that's stored in the
           24   boxes, PTX 1866?
10:53:43   25   A. Yes, I have.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 29 of 186 PageID #:52479

                                                                                           601

            1   Q. The source code that's stored in PTX 1866, was it created
            2   and maintained in the regular course of business at Motorola?
            3   A. Yes, it was.
            4              MR. DEORAS: So, Your Honor, plaintiffs move to admit
10:53:58    5   PTX 1866 into evidence.
            6              THE COURT: The exhibits are received and may be
            7   published.
            8              MR. DEORAS: Thank you, Your Honor.
            9             (Said exhbits received in evidence.)
10:54:08   10   MR. DEORAS:
           11   Q. I want to turn to -- (microphone noise.) Oh, I won't do
           12   that again.
           13              I want to turn to one of those source code files in
           14   particular.
10:54:14   15              MR. DEORAS: And I think to do so, Your Honor, we're
           16   going to need to seal the courtroom because we're looking at
           17   confidential Motorola source code.
           18              MR. CLOERN: Your Honor, we would object. We have a
           19   number of experts in the courtroom.
10:54:25   20              THE COURT: Certainly the experts, indeed, may remain.
           21              MR. CLOERN: Also, Your Honor, we have in-house
           22   counsel --
           23              THE COURT: Are you suggesting spies and the KGB are
           24   here as well?
10:54:35   25              MR. CLOERN: No, no spies or KGB's, but we have one
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 30 of 186 PageID #:52480

                                                                                           602

            1   in-house representative, and then our experts, and otherwise,
            2   it's just lawyers, they're all lawyers.
            3              MR. DEORAS: Your Honor, we have no objection to the
            4   experts staying in, but they're under the protective order. I
10:54:52    5   think anybody who is not, should leave.
            6              THE COURT: The motion is denied. I'll sustain the
            7   objection. Who is here, may remain here.
            8   MR. DEORAS:
            9   Q. Mr. Boerger, can you please turn in your binder PTX 1866,
10:55:13   10   MOTO1973SC00027033.
           11   A. Yes, I'm there.
           12   Q. What is this document?
           13   A. This is a source code file entitled "app.powerup.c."
           14   Q. Does this source code file contain Motorola's confidential
10:55:43   15   information?
           16   A. Yes, it does.
           17   Q. How do you know?
           18   A. Well, at the top it says "Motorola Confidential,
           19   Proprietary" on Line 7, as well, you know, I know how we store
10:55:56   20   this file in our servers that are, you know, need-to-know
           21   access privileges. And this is not the type of information
           22   that we post on any public forums as well.
           23              MR. DEORAS: Mr. Schlaifer, can you bring up the cover
           24   page of PTX 1866, 1973-27033.
10:56:11   25   BY MR. DEORAS:
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 31 of 186 PageID #:52481

                                                                                           603

            1   Q. At a high-level, Mr. Boerger, what does this source code
            2   file do?
            3   A. This is our power application. This is the application
            4   that runs, this is the first application that runs when the
10:56:34    5   device is powered up.
            6              It maintains the different power-up mechanisms for the
            7   device. You could have several different ways to power up a
            8   device, and this handles the software needed to service those
            9   different mechanisms.
10:56:51   10   Q. About how many lines are in this source code file?
           11   A. Just under 1,000.
           12   Q. Why does it take 1,000 lines to have one source code file
           13   relating to powering up the radio?
           14   A. You know, there's a lot that goes into our powerup. It's
10:57:14   15   not just turning the knob on, but this source code file will
           16   interrogate a lot of the subsystems of the device that will
           17   report their status of powerup, and then we'll end up
           18   displaying feedback to the user if some of those lower
           19   subsystems were to report errors.
10:57:31   20              There's timing allowed for how long the power pack can
           21   wait on these subsystems to power up. And again, there's
           22   multiple different powerup sources that can trigger the
           23   powerup.
           24   Q. Have you actually worked on this source code file,
10:57:47   25   Mr. Boerger?
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 32 of 186 PageID #:52482

                                                                                           604

            1   A. Yes, I have.
            2   Q. Who created this file?
            3   A. An engineer by the name of Dave Lay created the file.
            4   Q. Do you know Mr. Lay?
10:57:56    5   A. Yes, I do.
            6   Q. What was his role at Motorola?
            7   A. He's also a distinguish member of the technical staff at
            8   Motorola.
            9   Q. Where is he located?
10:58:06   10   A. He's in Plantation as well.
           11   Q. When was this source code file created?
           12   A. This was created October 20th of 1998.
           13              MR. DEORAS: If we look a little further down,
           14   Mr. Schlaifer, at line 25.
10:58:21   15   BY MR. DEORAS:
           16   Q. We see a section entitled "revisions." What does that tell
           17   you?
           18   A. This is like a ledger of modifications that were made to
           19   this file throughout time, from its initial creation.
10:58:37   20   Q. And you said you worked on this file. Do we actually see
           21   evidence of that in this revision section?
           22   A. Yeah, you can see my user ID on line 55, Boerger M.
           23   Q. Now, I want to talk a little bit more about the
           24   functionality of this particular file.
10:58:57   25              MR. DEORAS: If we turn to page 4, line 235. Can you
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 33 of 186 PageID #:52483

                                                                                           605

            1   blow that out, Mr. Schlaifer. Just that one line.
            2   BY MR. DEORAS:
            3   Q. What's the function of the source code starting at this
            4   line?
10:59:10    5   A. That term "switch" is a function in the "c" language. It's
            6   actually part of a switch case statement. It allows you to
            7   interrogate the many different options that could be passed
            8   within those parenthesis to the right of "switch" so that
            9   service get message source can then later be interrogated in
10:59:38   10   case statements to figure out which one of the possible values
           11   could have been passed in that message source variable.
           12   Q. How long is this switch statement that checks how the radio
           13   might have been powered up?
           14   A. This one starts on line 235 and ends on 325. So -- I'm
11:00:00   15   sorry. 337. So, yeah, roughly 100 lines in this switch
           16   statement to interrogate which input was launching this
           17   application.
           18   Q. I don't want to go through the confidential details of each
           19   of those lines, but can you describe at a high-level what the
11:00:16   20   different ways are that a radio might be powered up that are
           21   checked by the statement.
           22   A. Yes. Some of the cases are what called Serial Bus Input.
           23   That would be a remote powerup. I mentioned our mobile devices
           24   are like your car stereos. A lot of police officers actually
11:00:38   25   install them in the trunk of their car and they'll have just a
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 34 of 186 PageID #:52484

                                                                                           606

            1   small head unit installed in the dash. Obviously, there's a
            2   cable that connects the two together. So when you're pressing
            3   the power button on that head unit, you're actually powering up
            4   the what we call "brick," which is the radio that's installed
11:00:56    5   in the trunk of your car. So that's one mechanism, it would be
            6   Serial Bus Input, which would be that remote input.
            7              There's another one, Low-Level Input, which would be
            8   if you're actually turning a knob on a portable device, that's
            9   called low level because our low-level process that the user
11:01:11   10   input sends it up here. Those are just a couple of the ways
           11   that you can launch this app.
           12              MR. DEORAS: Mr. Schlaifer, can we turn to the next
           13   page to line 312, and can you blow up lines 312 and 315.
           14   BY MR. DEORAS:
11:01:28   15   Q. So at the end of the switch statement there is a default
           16   term. What does "default" mean here?
           17   A. So we have code for all of those options, that Serial Bus
           18   Input, that Low-Level Input. If we find the value that came in
           19   that we don't have code for, it'll hit this default case, kind
11:01:49   20   of a catch-all.
           21              So we generally put logic in there that will log that,
           22   because that would have been an internal error that we want to
           23   actually catch before we ship the product. So the default
           24   cases are kind of catch-alls in case it got launched by some
11:02:05   25   mechanism that we didn't update this app for yet. So that's
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 35 of 186 PageID #:52485

                                                                                           607

            1   what the default statement will do.
            2   Q. What do we see under the default statement, lines 313
            3   through 315?
            4   A. This is a comment kind of indicating exactly what I said.
11:02:19    5   It says, with some grammatically errors:
            6             "If we were launch from any unknown input type,
            7             then log an error and return done."
            8              MR. DEORAS: Now we can blank the screen,
            9   Mr. Schlaifer.
11:02:28   10   BY MR. DEORAS:
           11   Q. We didn't really get into the details, but we looked at a
           12   portion of this one source code file. Mr. Boerger, would you
           13   expect any competitor's source code file to look the same as
           14   the source code file we just looked at from Motorola?
11:02:51   15   A. No, I would not.
           16   Q. Why not?
           17   A. Software is very personal. I wouldn't expect two engineers
           18   that sit side by side their whole career to write the exact
           19   same file, especially when it's, you know, a thousand lines
11:03:05   20   long. There's just many ways to write software. They may
           21   have, you know, accomplished similar tasks at the end, but
           22   there's many different ways to actually write the same type of
           23   software.
           24   Q. We looked at one source code file today. Are there other
11:03:20   25   source code files that refer to or relate to the trade secrets
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 36 of 186 PageID #:52486

                                                                                           608

            1   that you're discussing today?
            2   A. Yes, there are.
            3   Q. And about how many?
            4   A. Oh, I didn't take a count. Thousands. Couldn't even begin
11:03:34    5   to guess.
            6   Q. Do Motorola's current products still use the source code
            7   found in these DMR source code trade secrets?
            8   A. Yes, they do.
            9   Q. In what way, if any, do Motorola's products benefit from
11:03:46   10   that DMR source code?
           11   A. Well, our products -- you know, we wouldn't have our
           12   products without this DMR source code. This is the software
           13   that runs those products and provides the features that we have
           14   in that marketplace.
11:04:00   15   Q. How would another company benefit from having access to
           16   Motorola's DMR source code?
           17              MR. ALLAN: Objection. Speculative.
           18              THE COURT: What is your response to the objection?
           19              MR. DEORAS: Mr. Boerger has been involved in
11:04:16   20   developing many different product lines. So from his
           21   experience in that development, I think he's able to answer
           22   from his own personal knowledge what it would mean to have a
           23   body of source code like this.
           24              THE COURT: So you're saying he may proceed consistent
11:04:30   25   with Rule 702, specialized knowledge?
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 37 of 186 PageID #:52487

                                                                                           609

            1              MR. DEORAS: Yes.
            2              THE COURT: All right. Overruled.
            3   BY MR. DEORAS:
            4   Q. Should I re-ask the question or do you --
11:04:37    5   A. Yes, if you don't mind re-asking.
            6   Q. Sure. How would another company benefit from having access
            7   to Motorola's DMR source code?
            8   A. Well, you know, they would get to have this source code
            9   without, you know, having to pay the price of that, you know,
11:04:53   10   9,000-plus staff months of development time. You know, they
           11   would have our blood, sweat, and tears for free. And they
           12   would be able to, you know, create a derivative or copycat
           13   products, you know, without that 9,000-plus staff a month
           14   investment.
11:05:11   15   Q. So I'll put the source code to the side for a second and
           16   then move on to the next category of trade secrets, the DMR
           17   software components.
           18              So let's move to PDX 4.9. Can you remind the jury
           19   what the trade secrets are in the second category?
11:05:28   20   A. Yes, these are Software Components Trade Secrets.
           21   Specifically, our DMR Software Architecture, our Operating
           22   System Architecture, and last our Virtual Radio Interface
           23   Standard.
           24   Q. At a high-level, what do these trade secrets do?
11:05:47   25   A. They accomplish different aspects of our software. Our
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 38 of 186 PageID #:52488

                                                                                           610

            1   software architecture will paint the overall architecture for
            2   how different layers of our software work together to create
            3   these products.
            4              Our Operating System Architecture will explain how our
11:06:05    5   operating system works, which is -- we'll get into that later,
            6   but you kind think of think of other standard operating systems
            7   like windows, and your Apple users would look at IOS as an
            8   operating system. So we'll get into that detail there.
            9              And, lastly, our Virtual Radio Interface Standard,
11:06:26   10   that's kind of a glue for radio services that are, you know, in
           11   our products since the early '90s, and how all of these radio
           12   services fit into our architecture.
           13   Q. Does Motorola consider the trade secrets in the DMR
           14   Software Component category to be confidential?
11:06:44   15   A. Yes, we do.
           16   Q. Why?
           17   A. Again, this is -- this is the product of our work. This is
           18   not anything we publish in public forums. You know, it's what
           19   we do for our business, and we treat all of that software and
11:07:00   20   the relating artifacts to that software as confidential and
           21   proprietary.
           22   Q. Let's turn to PDX 4.10. At a high-level, what are we
           23   seeing on PDX 4.10?
           24   A. This is a blocked diagram describing our software
11:07:19   25   architecture in our DMR products.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 39 of 186 PageID #:52489

                                                                                           611

            1   Q. Can you just go through and at very high-level explain what
            2   the blocks are that we see on this slide?
            3   A. Absolutely. At the top we have an Application Layer.
            4   That's basically think of it as a collection of applications.
11:07:39    5   If you're familiar with your iPhones and Android phones, you
            6   kind of see your applications sitting on your screens.
            7              Our applications aren't visible in little boxes like
            8   that, but, you know, we do have a similar mentality there. You
            9   know, we have applications that are running specific
11:07:55   10   functionality.
           11              So an Application Layer is a collection of
           12   purpose-built applications for our MOTOTRBO devices.
           13              Our Ergonomic Platform is the piece of software that
           14   helps manage which ones of those applications get to run at
11:08:13   15   what time. It also manages putting feedback on the display for
           16   the user and interrogating user inputs from the user, those key
           17   pad presses, those side button presses, or volume knob swings.
           18   So our Ergonomic Platform is responsible for that piece of
           19   software.
11:08:33   20              We have a DSP Framework. As I mentioned earlier, DSP
           21   is the piece of software that transforms your voice that you're
           22   speaking into that protocol wait form that can be transmitted
           23   out over the air. So our DSP Framework is responsible for that
           24   piece of software. It's got a lot of complex parts to it, but
11:08:57   25   it's developed in such that you can have a building block
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 40 of 186 PageID #:52490

                                                                                           612

            1   lineup of different transformations that happen on those audio
            2   -- from that audio.
            3              Lastly, at the bottom, we have a Hardware Abstraction
            4   Layer, that's a layer of software that kind of isolates us from
11:09:14    5   the hardware. So, you know, it's written in that way so that,
            6   you know, as times change and processors become more powerful,
            7   we can migrate to new, you know, more powerful processors and
            8   we would just have to rewrite the implementation of that
            9   hardware extraction layer, but not have to touch any of the
11:09:34   10   software above it. So it's that piece of isolation that adapts
           11   to the hardware at hand.
           12              And lastly, on the right-hand side there, we have our
           13   Operating System Interfaces. This is kind of the glue that,
           14   you know, all these other layers make use of to communicate
11:09:50   15   with each other; you can kind of think of it as those gray
           16   arrows in this diagram.
           17   Q. Now, when you provide your detailed testimony today, are
           18   you going to focus on all of these layers or some layers in
           19   particular?
11:10:05   20   A. Just some layers in particular.
           21   Q. Which one?
           22   A. I'll be speaking about the operating systems portion --
           23              THE COURT: Counsel, you're later going into details?
           24              MR. DEORAS: Very soon. It won't be that much later.
11:10:14   25              THE COURT: This is not detailed? Is it necessary to
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 41 of 186 PageID #:52491

                                                                                           613

            1   go into such detail? Is that the position of the plaintiffs
            2   here, that it's unnecessary to go into greater detail here?
            3              MR. DEORAS: Your Honor, I think we will be addressing
            4   each of these trade secrets at a high-level. We will not be
11:10:35    5   going into tremendous amounts of detail, but he's going to
            6   describe the trade secrets --
            7              THE COURT: What is the position of Hytera in terms of
            8   the extent of detail, the depth of detail necessary in this
            9   case?
11:10:48   10              MR. CLOERN: Your Honor, that's actually a question
           11   we've been asking for a long time --
           12              THE COURT: Well, then, we'll leave it unanswered from
           13   your position, and unanswered from the plaintiff's position,
           14   and it's left to the court then to determine at some point
11:11:06   15   there may be too much detail, but we have not yet certainly
           16   reached that point.
           17              Proceed.
           18   MR. DEORAS:
           19   Q. Mr. Boerger, why are you going to focus on the operating
11:11:17   20   system interfaces?
           21   A. In a later portion of my discussion?
           22   Q. Yes.
           23   A. Oh, that's a separate trade secret that I've been
           24   designated to represent. So I'll be covering that later.
11:11:29   25   Q. On the right-hand side we see two boxes, one says ROS.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 42 of 186 PageID #:52492

                                                                                           614

            1   What is ROS?
            2   A. "ROS" stands for Radio Operating System. It's a set of
            3   interfaces that actually date back to the late '80s and early
            4   '90s, and still in use today.
11:11:49    5   Q. And underneath that there's a box that says OSAL. What
            6   "OSAL"?
            7   A. OSAL stands for Operating System Abstraction Layer. That's
            8   a set of interfaces that we developed at the time of this DMR
            9   product development.
11:12:03   10   Q. Did Motorola's DMR products still use this DMR software
           11   architecture?
           12   A. Yes, they do.
           13   Q. What are the benefits to this DMR software architecture?
           14   A. This architecture provides, you know, familiarity to the
11:12:18   15   end user. You know, just like people that have their iPhones
           16   in the commercial space or familiar with picking up a new
           17   iPhone and using it, our customers have familiarity with our
           18   application platform. They can pick up a DMR radio, you know,
           19   from 10 years ago, they can pick up one that just got released,
11:12:37   20   it would have that same continuity of user experience. So
           21   that, you know, that architecture provides that continuity of
           22   user experience throughout that time.
           23              You get reliability. This architecture has been in
           24   place since the early '90s. You know, we field tested the
11:13:01   25   software, you know, in this architecture. It's been hardened.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 43 of 186 PageID #:52493

                                                                                           615

            1   Issues have been flushed out. So, you know, customers are
            2   getting a very reliable experience with our devices.
            3              And lastly, it's very extensible. We're able to
            4   continue to add new features and new development on this
11:13:19    5   platform that's been in place, you know, since the, you know,
            6   early '90s. So you can see, it's an architecture that is very
            7   robust and stands the test of time.
            8   Q. Is the general idea of a software architecture something
            9   that Motorola came up with?
11:13:34   10   A. No, it's not.
           11   Q. So what is, if anything, confidential about Motorola's DMR
           12   software architecture?
           13   A. Well, this is our implementation of a software architecture
           14   that's purpose-built for two-way radios, specifically the DMR
11:13:54   15   radios as well. The entirety of this is confidential to
           16   Motorola.
           17   Q. Are there any technical documents that describe the DMR
           18   software architecture trade secret?
           19   A. Yes, there are.
11:14:04   20   Q. Mr. Boerger, can you please turn in your binder to PTX
           21   1332.
           22   A. Yes. Yes, I'm there.
           23   Q. Do you recognize this document?
           24   A. Yes, I do.
11:14:20   25   Q. What is this document?
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 44 of 186 PageID #:52494

                                                                                           616

            1   A. There is a Darwin application. It's a training document.
            2   Q. Generally, what does this document describe?
            3   A. This describes the architecture of our ergonomic platform.
            4   I think I threw a new term at you, Darwin. That was an
11:14:46    5   internal code name we had for the development of our ergonomic
            6   platform that took place in, I believe, 1996 we started
            7   development on that. So I'll try not to use that one anymore,
            8   but that's what Darwin was.
            9              But this is a training slide deck for how Darwin -- I
11:15:02   10   used it -- how ergonomic platform is architected and how it
           11   interacts with the other layers of the software.
           12   Q. When was this document created?
           13   A. This particular training document was created in 2003.
           14   Q. And who created the document?
11:15:13   15   A. Y.T. Kok created this document.
           16   Q. And what was Mr. Kok's role at Motorola at the time?
           17   A. He was an engineer in Penang.
           18   Q. And do you have personal knowledge of this document?
           19   A. Yes, I do.
11:15:27   20   Q. And how is it that you have personal knowledge of this
           21   document?
           22   A. Seeing this material throughout my 10-year at Motorola.
           23   Q. Was this document created and stored in the regular course
           24   of business at Motorola?
11:15:38   25   A. Yes, it was.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 45 of 186 PageID #:52495

                                                                                           617

            1              MR. DEORAS: Plaintiffs move to admit PTX 1332 into
            2   evidence.
            3              THE COURT: It is received and may be published.
            4             (Said exhibit received in evidence.)
11:15:50    5   MR. DEORAS:
            6   Q. So I don't want to go this whole document in any detail, so
            7   let's just quickly go through one of the figures.
            8              MR. DEORAS: Mr. Schlaifer, could you pull up page 52.
            9   BY MR. DEORAS:
11:15:57   10   Q. At a high-level, Mr. Boerger, what does this figure show?
           11   A. This shows our message cues for our apps. As I mentioned
           12   before, you know, we have multiple apps that are running. This
           13   shows how the inputs to those apps are individually cued up on
           14   a per-app basis.
11:16:18   15   Q. There's a blue box in the center of this figure, and what
           16   is happening in that blue box?
           17   A. This is the detailed architecture for how those messages
           18   are tiered on as-specific message cues.
           19   Q. The title of this slide is "EMT Architecture." What is
11:16:38   20   "EMT"?
           21   A. EMT stands for Ergonomic Management Task. The term "task"
           22   is a term, kind of an operating system term. It could be
           23   thought of as a process or a task, but it's a different piece
           24   of operation that runs independently of the hundreds of other
11:16:59   25   tasks that are in the subscriber software.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 46 of 186 PageID #:52496

                                                                                           618

            1              MR. DEORAS: Mr. Schlaifer, you could clear the
            2   extreme screen.
            3   BY MR. DEORAS:
            4   Q. Does this document describe confidential aspects of
11:17:11    5   Motorola's trade secret related to it's DMR software
            6   architecture?
            7   A. Yes, it does.
            8   Q. And how do you know that?
            9   A. This is -- I believe page 1 has "Motorola confidential
11:17:22   10   proprietary" on the title. And again, this is the type of
           11   material that we won't publish in any public forums and it's
           12   stored on our Motorola confidential servers.
           13   Q. Are there any other Motorola documents that describe this
           14   DMR software architecture trade secret?
11:17:40   15   A. Yes, there is.
           16   Q. And without going into all of them just now, what are those
           17   documents, generally?
           18   A. You know, they're a collection of documents that describe
           19   the top level picture that we showed before on the slide deck.
11:17:57   20   Q. So in your binder, I'd like you to turn to PTX 666.
           21   A. Yes.
           22   Q. PTX 675.
           23   A. Yes.
           24   Q. PTX 686?
11:18:25   25   A. Yes.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 47 of 186 PageID #:52497

                                                                                           619

            1   Q. PTX 727, PTX 738.
            2   A. Yes.
            3   Q. PTX 1255?
            4   A. Yes.
11:18:36    5   Q. PTX 1340?
            6   A. Yes.
            7   Q. PTX 1341?
            8   A. Yes.
            9   Q. PTX 1345?
11:18:48   10   A. Yes.
           11   Q. And 1346.
           12   A. Yes.
           13   Q. Do these documents all describe aspects of Motorola's DMR
           14   software architecture?
11:18:58   15   A. Yes, they do.
           16   Q. Are you familiar with these documents?
           17   A. Yes, I am.
           18   Q. How is it that you're familiar with these documents?
           19   A. I'm familiar with them in my course of employment at
11:19:08   20   Motorola, working with them.
           21   Q. You actually have worked with these documents at Motorola?
           22   A. Some of them, yes.
           23   Q. Were these documents created in the regular course of
           24   business at Motorola?
11:19:17   25   A. Yes, they were.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 48 of 186 PageID #:52498

                                                                                           620

            1              MR. DEORAS: So, Your Honor, plaintiffs move to admit
            2   these exhibits, PTX 666, 675, 686, 727, 738, 1255, 1348, 1341,
            3   1345 and 1346 into evidence.
            4              THE COURT: They are received and may be published.
11:19:37    5             (Said exhbits received in evidence.)
            6   MR. DEORAS:
            7   Q. Mr. Boerger, are these documents confidential?
            8   A. Yes, they are.
            9   Q. How do you know that?
11:19:42   10   A. They all have the title page stating they're confidential,
           11   proprietary. And, again, this is the type of material we won't
           12   publish on public forums and we store them on our confidential
           13   servers internally.
           14   Q. We have looked at some documents. Is there also Motorola
11:20:01   15   source code that relates to this trade secret?
           16   A. Yes, there is.
           17              MR. DEORAS: Mr. Schlaifer, can you turn to PDX 4.11.
           18   BY MR. DEORAS:
           19   Q. Mr. Boerger, what aspects of the DMR software architecture
11:20:12   20   are depicted on this slide, PDX 4.11.
           21   A. This is a summation of the top-level folders which contain
           22   that application layer and ergonomics platform software that
           23   was depicted in our software architecture.
           24   Q. And does the source code directories on this part of the
11:20:34   25   slide relate to any particular devices?
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 49 of 186 PageID #:52499

                                                                                           621

            1   A. Yeah, they relate to our MOTOTRBO mobile and portable
            2   devices.
            3              And I missed one thing. There's also our operating
            4   system interfaces, they're also depicted on this slide as well.
11:20:49    5   Q. What aspects of -- sorry.
            6              MR. DEORAS: Mr. Schlaifer, could you turn to PDX
            7   4.12.
            8   BY MR. DEORAS:
            9   Q. What aspects of the DMR software architecture trade secret
11:21:02   10   are depicted on this slide, Mr. Boerger?
           11   A. Yes, this is also a little bit of our ergonomic platform
           12   here, but our DSP framework is covered here, HAL is covered
           13   here, and again, some more of our operating system interfaces
           14   are covered in these top-level directories.
11:21:21   15   Q. Okay. Let's turn to PDX 4.13.
           16              What aspects of the DMR software architecture are
           17   depicted in PDX 4.13?
           18   A. This contains the repeater versions of our DSP framework;
           19   our HAL, that ergonomic platform, those software components.
11:21:42   20   Q. Okay. One more. If you could turn to PDX 4.14.
           21              What aspects of the software architecture trade secret
           22   are shown here?
           23   A. Yeah, lastly, this contains our operating system interfaces
           24   that are present on our DSP processor, along with the DSP
11:22:01   25   framework, and HAL is also present on our DSP processor.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 50 of 186 PageID #:52500

                                                                                           622

            1   Q. Did you come up with an estimate for how long it took
            2   Motorola to develop its DMR software architecture trade secret?
            3   A. Yes, I did.
            4   Q. Let's turn to PDX 4.15.
11:22:17    5              How long did it take Motorola to develop this trade
            6   secret?
            7   A. It took us at least 5,478 staff months.
            8   Q. And how many engineers worked on DMR software architecture?
            9   A. It was at least 80.
11:22:29   10   Q. How did you come up with these numbers?
           11   A. I worked with some colleagues in coming up with, you know,
           12   the individual areas that make up our architecture.
           13   Q. Earlier you mentioned there's another trade secret relating
           14   to the operating system interfaces. So let's turn to PDX 4.16.
11:22:54   15              What is Motorola's trade secret as it relates to the
           16   Operating System Architecture?
           17   A. It contains three different components to it or aspects:
           18              The first is ROS, which is our radio operating system.
           19              The second is OSAL, which is our operating system
11:23:13   20   abstraction layer.
           21              And lastly, LOSAL, which is our legacy operating
           22   system abstraction layer.
           23   Q. Let's turn to PDX 4.17.
           24              We see a diagram on this slide, and on the top it says
11:23:27   25   Legacy Code and New Code. What do those headings refer to?
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 51 of 186 PageID #:52501

                                                                                           623

            1   A. "Legacy Code" refers to the body of code that relies on the
            2   ROS interfaces as its operating system. It's generally a code
            3   that was developed, you know, before the initiation of the DMR
            4   product, but there was code developed during the DMR product
11:23:49    5   that would still make use of those legacy interfaces because of
            6   the body of code that's around them and it would be easier to
            7   keep in that same area of the architecture.
            8   Q. So Legacy Code is a code that Motorola had previously
            9   written?
11:24:05   10   A. Primarily, but, you know, again, there was, you know,
           11   portions of this legacy code that was done during the time of
           12   the MOTOTRBO program as well.
           13   Q. Why didn't Motorola just rewrite all of that old code?
           14   A. You know, the program would've gone on much longer if we
11:24:22   15   took that task on. And if this was the more -- this was the
           16   better way to accomplish our release date to maintain that
           17   legacy interface and reuse that large body of legacy code that
           18   relied on that legacy ROS interface.
           19   Q. Underneath the Legacy Code heading it says "ROS" and
11:24:44   20   "LOSAL." Can you explain what the functionality is of the ROS
           21   and LOSAL interfaces?
           22   A. Yes. So we had that ROS operating system that we
           23   developed, you know, started developing in probably 1988, and
           24   we had that large body of source code that relied on that. So
11:25:00   25   we didn't want to abandon that large body of source code that
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 52 of 186 PageID #:52502

                                                                                           624

            1   was relying on that ROS interface, so for this product, we
            2   ended up putting a new layer, a new operating system,
            3   commercial operating system, at the bottom, called Nucleus.
            4              So we wrote this software component called LOSAL which
11:25:21    5   adapted those ROS interfaces to the Nucleus Operating System
            6   below it.
            7   Q. Can you tell the jury what LOSAL stands for?
            8   A. The key term is the "L," Legacy Operating System
            9   Abstraction Layer.
11:25:38   10   Q. What exactly is an abstraction layer?
           11   A. You know, an abstraction layer is a term that's used to
           12   kind of hide the details of what's going on below it.
           13   Q. Is there an analogy that the jury might be familiar with as
           14   to what an extraction layer is?
11:25:54   15   A. Yeah. If you kind of think of a gas pedal in your car, you
           16   consider that an abstraction layer. That gas pedal interface
           17   hasn't changed from the 1950's Chevy car to a 2019 Tesla. You
           18   still press the gas pedal and you know what the car is going to
           19   do, even under the hood the implementation of what's happening
11:26:10   20   from that gas pedal to the engine is drastically different from
           21   what you would see in that 1950's Chevy to what you'll see in a
           22   2019 Tesla. So I think that gas pedal would serve as a good
           23   example of an abstraction layer.
           24              THE COURT: Tesla doesn't use the expression "gas
11:26:32   25   pedal," does it?
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 53 of 186 PageID #:52503

                                                                                           625

            1             (Laughter in the courtroom.)
            2              MR. DEORAS: Wish I had one.
            3   MR. DEORAS:
            4   Q. So on the right-hand side there's another box that says
11:26:46    5   OSAL. Is that another kind of abstraction layer?
            6   A. Yes, it is, operating system abstraction layer.
            7   Q. And what's the purpose of that OSAL box?
            8   A. The OSAL was developed in the time of the DMR project
            9   because we were writing code in a newer programming language.
11:26:59   10   So we had created a new operating system abstraction layer,
           11   OSAL, to be that new foundation for, you know, operating system
           12   interfaces written in C++ to go into the future.
           13   Q. And to finish this slide out, on the bottom there's a box
           14   that says "Nucleus," what is that?
11:27:19   15   A. Nucleus is an operating system that was provided by a
           16   third-party with license from a third-party called Mentor
           17   Graphics. So we adapted our OSAL and ROS interfaces to make
           18   use of that Nucleus Operating System at the very bottom.
           19   Q. Has Motorola modified that Nucleus Operating System?
11:27:44   20   A. Yes, we have.
           21   Q. And why did Motorola need to make modifications to the
           22   Nucleus Operating System?
           23   A. We had to fine-tune it for performance for our devices. We
           24   also added features that would aid in our ability to maintain
11:27:58   25   and develop our software.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 54 of 186 PageID #:52504

                                                                                           626

            1   Q. Are the modifications that Motorola made to Nucleus part of
            2   this trade secret?
            3   A. Yes, they are.
            4   Q. And why do you say?
11:28:07    5   A. They're software that we wrote, that we maintain as part of
            6   our confidential and proprietary trade secrets.
            7   Q. Do you expect any other companies to have Motorola's
            8   operating system architecture trade secret?
            9   A. No, I would not.
11:28:21   10   Q. Why not?
           11   A. For starters, I wouldn't expect any other companies to have
           12   the need for ROS, because, you know, ROS's value is in the fact
           13   that we have this large collection of legacy software that
           14   relies on it. I wouldn't expect other companies to come up
11:28:38   15   with our OSAL extraction layer either, how we have defined it
           16   and implemented it.
           17   Q. Are there any technical documents that describe Motorola's
           18   operating system architecture?
           19   A. Yes, there are.
11:28:53   20   Q. Can you please take a look in your binder at PTX 686.
           21              THE COURT: This might be a good break time. Good
           22   timing, counsel.
           23              Members of the jury, it is about 11:29. Once again,
           24   brunch. I hope you're getting used to that. Please come back
11:29:15   25   at 12:30.
       Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 55 of 186 PageID #:52505

                                                                                           627

            1              The witness may leave the stand.
            2              The Court has to deal with an unrelated matter. The
            3   jury is excused.
            4             (The following proceedings were had out of the
11:29:46    5             presence of the jury in open court:)
            6              THE COURT: The trial is adjourned. If you look at
            7   the agenda, you'll understand what the Court is doing.
            8              Counsel, please return at 12:30.
            9              MR. ALPER: Yes, Your Honor.
           10              MR. CLOERN: Yes, Your Honor.
           11              MR. DEORAS: Yes, Your Honor.
           12
           13             (Luncheon recess taken from 11:39 o'clock p.m.
           14             to 12:30 o'clock p.m.)
           15
           16                    *     *      *     *     *     *      *     *
           17
           18
           19    I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE
           20           RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER
           21
           22   /s/Blanca I. Lara                             November 14, 2019
           23
           24
           25
 Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 56 of 186 PageID #:52506
                                                                                628

 1                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
 2                               EASTERN DIVISION
 3
      MOTOROLA SOLUTIONS, INC.,              )
 4    and MOTOROLA SOLUTIONS                 )
      MALAYSIA SDN. BHD,                     )   Docket No. 17 CV 1973
 5                                           )
                         Plaintiffs,         )
 6                                           )
                   vs.                       )
 7                                           )
      HYTERA COMMUNICATIONS                  )
 8    CORPORATION, LTD.; HYTERA              )
      AMERICA, INC.; and HYTERA              )
 9    COMMUNICATIONS AMERICA                 )
      (WEST), INC.,                          )   Chicago, Illinois
10                                           )   November 14, 2019
                         Defendants.         )   12:30 p.m.
11
                            TRIAL - VOLUME 5-B
12                       TRANSCRIPT OF PROCEEDINGS
          BEFORE THE HONORABLE CHARLES R. NORGLE, SR., and a jury
13
      APPEARANCES:
14
      For the Plaintiff:              KIRKLAND & ELLIS LLP
15                                    BY: MR. ADAM R. ALPER
                                           MR. BRANDON H. BROWN
16                                         MR. AKSHAY S. DEORAS
                                      555 California Street, 27th Floor
17                                    San Francisco, California 94104
18                                    KIRKLAND & ELLIS LLP
                                      BY: MR. MICHAEL W. De VRIES
19                                    333 South Hope Street
                                      Los Angeles, California 90071
20
21
      Court Reporter:
22
                                 BLANCA I. LARA
23                           Official Court Reporter
                      219 South Dearborn Street, Room 2342
24                          Chicago, Illinois 60604
                                  (312)435-5895
25                        blanca_lara@ilnd.uscourts.gov
 Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 57 of 186 PageID #:52507
                                                                                629

 1    APPEARANCES (Continued:)
 2
 3                                    KIRKLAND & ELLIS LLP
                                      BY: MS. MEGAN M. NEW
 4                                    300 North LaSalle
                                      Chicago, Illinois 60654
 5
                                      KIRKLAND & ELLIS LLP
 6                                    BY: MS. LESLIE M. SCHMIDT
                                      601 Lexington Avenue
 7                                    New York, New York 10022
 8    Motorola Corporate Representative: Mr. Russ Lund
 9
      For the Defendants:             STEPTOE & JOHNSON LLP
10                                    BY: MR. BOYD T. CLOERN
                                           MR. MICHAEL J. ALLAN
11                                         MS. JESSICA I. ROTHSCHILD
                                           MS. KASSANDRA M. OFFICER
12                                         MR. SCOTT M. RICHEY
                                      1330 Connecticut Avenue, NW
13                                    Washington, DC 20036
14                                    STEPTOE & JOHNSON LLP
                                      BY: MR. DANIEL S. STRINGFIELD
15                                    227 W. Monroe Street, Suite 4700
                                      Chicago, Illinois 60606
16
17
      Hytera Corporate Representative:             Ms. Michele Ning
18
19
20
21
22
23
24
25
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                      - direct     byPage 58 of 186 PageID #:52508
                                                       Deoras                   630

 1           (Proceedings heard in open court. Jury in.)
 2           (Jury in at 12:31 p.m.)
 3                  THE COURT: Good afternoon, members of the jury.
 4                  Please recall the witness.
 5                  MR. DEORAS: May I proceed, your Honor?
 6                  THE COURT: Yes.
 7           MARK BOERGER, PLAINTIFFS' WITNESS, PREVIOUSLY SWORN
 8                        DIRECT EXAMINATION - Resumed
 9    BY MR. DEORAS:
10    Q.     Good afternoon, Mr. Boerger.
11                  Before we broke for lunch, I think we were talking
12    about documents describing the operating system architecture
13    trade secret. Let's go back to that point.
14                  Are there technical documents that describe
15    Motorola's operating system architecture trade secret?
16    A.     Yes, there are.
17    Q.     Would you please take a look in your binder at PTX 686.
18    A.     Yes, I'm there.
19    Q.     725.
20    A.     Yes.
21    Q.     728.
22    A.     Yes.
23    Q.     798.
24    A.     Yes.
25    Q.     839.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                      - direct     byPage 59 of 186 PageID #:52509
                                                       Deoras                   631

 1    A.     Yes.
 2    Q.     And 1342.
 3    A.     Yes.
 4    Q.     Do these documents describe aspects of Motorola's
 5    operating system architecture trade secret?
 6    A.     Yes, they do.
 7    Q.     And are you familiar with these documents?
 8    A.     Yes, I am.
 9    Q.     How is it that you are familiar with these documents?
10    A.     I have worked with these documents through my career at
11    Motorola and in preparation for this trial.
12    Q.     Were these documents created and stored in the regular
13    course of business at Motorola?
14    A.     Yes, they are.
15                  MR. DEORAS: Your Honor, plaintiffs move to admit
16    these documents: PTX 686, 725, 728, 798, 839, and 1342 into
17    evidence.
18                  THE COURT: They are received and may be published.
19           (Said exhibits were received in evidence.)
20    BY MR. DEORAS:
21    Q.     Mr. Boerger, do these documents contain confidential
22    information about Motorola's operating system architecture
23    trade secret?
24    A.     Yes, they do.
25    Q.     How do you know?
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                      - direct     byPage 60 of 186 PageID #:52510
                                                       Deoras                   632

 1    A.     These documents all have "confidential proprietary" on
 2    their titles, and they are maintained in their course of
 3    business in our proprietary servers.
 4    Q.     What's proprietary about Motorola's operating system
 5    architecture trade secret, the ROS, LOSAL, and OSAL trade
 6    secret?
 7    A.     Everything is proprietary about it. The description
 8    manuals here, the source code, it's all proprietary and
 9    treated that way.
10    Q.     Now, you mentioned source code.
11                 Is there a source code also at Motorola relating to
12    the operating system architecture trade secret?
13    A.     Yes, there is.
14                 MR. DEORAS: Mr. Schlaifer, can you put the slides
15    back up and go to PDX 4.18.
16    BY MR. DEORAS:
17    Q.     Mr. Boerger, does the source code show -- on this slide
18    describe aspects of the DMR operating system architecture
19    trade secret?
20    A.     Yes, it does.
21    Q.     And what source code are we seeing here?
22    A.     You are seeing the source code for our ROS, OSAL, LOSAL
23    trade secrets.
24    Q.     Did you come up with an estimate for a development time
25    for how long it took Motorola to develop this operating
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                      - direct     byPage 61 of 186 PageID #:52511
                                                       Deoras                   633

 1    system architecture trade secret?
 2    A.     Yes, I did.
 3    Q.     Okay. Let's go to PDX 4.19.
 4                 How long did it take Motorola to develop this trade
 5    secret?
 6    A.     It took us at least 294 staff months.
 7    Q.     How many engineers did you estimate worked on this trade
 8    secret?
 9    A.     At least five engineers.
10    Q.     How did you come up with those numbers?
11    A.     I actually had to analyze the source code on these.
12    Some of the development was done in the late '80s and early
13    '90s. So an analysis of that complexity of that source code
14    was used to come up with these estimates.
15    Q.     And how did you estimate development time based on the
16    source code?
17    A.     My position at Motorola, I'm very familiar with the
18    capability of our engineers. So analyzing that source code
19    and the product output of these manuals, I was able to assess
20    the amount of time it would have taken to develop ROS back in
21    that time frame.
22    Q.     Did Motorola's DMR products today still benefit from the
23    operating system architecture trade secret?
24    A.     Oh, absolutely. Just to kind of put it in perspective,
25    our ROS portion of our operating system, even though it dates
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                      - direct     byPage 62 of 186 PageID #:52512
                                                       Deoras                   634

 1    back into that late '80s, early '90s development time frame,
 2    if you look at the software that uses that, roughly 50
 3    percent of our threads still make use of that legacy
 4    cross-operating system, and then 50 percent make use of that
 5    new OSAL operating system interface.
 6    Q.     Let's turn to the last trade secret in the software
 7    component category. That's on the bottom of this acronym
 8    board, virtual radio interface standard.
 9                 What's the trade secret related to the virtual
10    radio interface standard?
11    A.     Our virtual radio interface standard is a collection of
12    services that are purpose-built for radio functionality.
13    It's kind of the lifeline of our products, kind of core
14    interfaces to different services that radio products would
15    need to use.
16    Q.     And does the virtual radio interface standard have an
17    acronym that it goes by internally at Motorola?
18    A.     Yes. We call it VRIS.
19    Q.     When did Motorola develop VRIS?
20    A.     VRIS was developed the same time as ROS was developed.
21    So it was -- very early '90s was the initial development of
22    VRIS.
23                 MR. DEORAS: Mr. Schlaifer, can you put up slide
24    PDX 4.20.
25
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                      - direct     byPage 63 of 186 PageID #:52513
                                                       Deoras                   635

 1    BY MR. DEORAS:
 2    Q.     Mr. Boerger, just using this slide, can you explain at a
 3    very high level what VRIS is?
 4    A.     Yes. Like I was saying before, it's a collection of
 5    radio services. Here is listed just a few of them. For
 6    instance, the visual display interface would be the services
 7    we use to render information on the displays. There is a
 8    large collection of these VRIS services for different
 9    purposes throughout our radio.
10    Q.     What are some of the benefits of having a collection of
11    services like this for Motorola's radios?
12    A.     You know, it allows us to provide our architecture in
13    such a way that these services can communicate throughout all
14    the different layers of our software.
15                 Along with just having these services, it allows us
16    to migrate to another hardware as well. Maybe you have to
17    reimplement a little portion of the implementation of the
18    service, but all the software above it that relies on those
19    services does not have to change, and it can rely on that
20    continuity of these services being there in all of our
21    products.
22    Q.     Does Motorola consider the design and implementation of
23    VRIS to be confidential?
24    A.     Yes, we do.
25    Q.     Is the generic idea of having a collection or a suite of
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                      - direct     byPage 64 of 186 PageID #:52514
                                                       Deoras                   636

 1    services something that's confidential to Motorola?
 2    A.     The generic idea of a collection of services is not
 3    something we created. So that would not be a confidential
 4    aspect to Motorola, no.
 5    Q.     So then what is confidential about this VRIS trade
 6    secret?
 7    A.     When you actually look under the hood and roll your
 8    sleeves up and look at this cohesive implementation and
 9    architecture and definition of this particular set of
10    services, that whole body of work is confidential and
11    proprietary to Motorola.
12    Q.     Are there any technical documents that describe the VRIS
13    trade secret?
14    A.     Yes, there are.
15    Q.     I am going to read off some exhibits again.
16                  Can you turn in your binder to PTX 672, 730 --
17    A.     Yes.
18    Q.     730.
19    A.     Yes.
20    Q.     1255.
21    A.     Yes.
22    Q.     And 1340.
23    A.     Yes.
24    Q.     Are you familiar with these documents?
25    A.     Yes, I am.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                      - direct     byPage 65 of 186 PageID #:52515
                                                       Deoras                   637

 1    Q.     How are you familiar with these documents?
 2    A.     I have worked with these documents in my tenure at
 3    Motorola, and also in preparation for this trial I reviewed
 4    them again.
 5    Q.     Do these documents describe aspects of Motorola's trade
 6    secret related to VRIS?
 7    A.     Yes, they do.
 8    Q.     Were these documents created and stored in the regular
 9    course of business at Motorola?
10    A.     Yes, they were.
11                 MR. DEORAS: Your Honor, plaintiffs move to admit
12    PTX 672, 730, 1255, and 1340 into evidence.
13                 THE COURT: They are received and may be published.
14           (Said exhibits were received in evidence.)
15    BY MR. DEORAS:
16    Q.     Mr. Boerger, is the information in these documents
17    confidential?
18    A.     Yes, it is.
19    Q.     How do you know?
20    A.     Again, the cover page of these documents are all marked
21    "Motorola confidential proprietary." And these are the type
22    of documents we won't publish in any public forums. We store
23    them on our proprietary servers with Motorola access only.
24    Q.     Is there also source code related to the VRIS trade
25    secret?
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                      - direct     byPage 66 of 186 PageID #:52516
                                                       Deoras                   638

 1    A.     Yes, there is.
 2    Q.     And are you familiar with that source code?
 3    A.     Yes, I am.
 4                 MR. DEORAS: So let's turn to PDX 4.22,
 5    Mr. Schlaifer.
 6    BY MR. DEORAS:
 7    Q.     What are we seeing on this slide?
 8    A.     This is a top-level directory listing pointing to where
 9    you would find the VRIS source code for both the mobile,
10    portable, and repeater products.
11    Q.     I want to look at one of these specific source code
12    files.
13                 First, can you turn in your binder to that file.
14    It's PTX 1866, MOTO 1973-SC-00001890.
15                 MR. DEORAS: Mr. Schlaifer, you can take that down.
16    Thanks.
17    BY MR. DEORAS:
18    Q.     To avoid sealing, we will just ask you some questions
19    about the document, Mr. Boerger.
20                 What is the file that I just pointed you to?
21    A.     This is a file entitled "VRIS.h."
22    Q.     Generally what is the VRIS.h source code file
23    responsible for?
24    A.     VRIS.h is a header file. It contains our global type
25    defines that are used in our VRIS interfaces throughout our
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                      - direct     byPage 67 of 186 PageID #:52517
                                                       Deoras                   639

 1    radio.
 2    Q.     We discussed header files earlier this morning.
 3                  Can you remind the jury what a header file is?
 4    A.     Yes. A header file would be a file that tells --
 5    describes the interface for a component. Defines are also
 6    parts of an interface if you have specific values that can be
 7    used as parameters to interfaces.
 8    Q.     Is this VRIS.h header file important to the overall VRIS
 9    functionality?
10    A.     Yes, it is.
11    Q.     Why?
12    A.     Well, this VRIS.h header file defines the different
13    values, the parameters that will be passed along in all of
14    our VRIS messages throughout our architecture. It's actually
15    used in every VRIS service that we create.
16    Q.     Is this the only source code file related to VRIS?
17    A.     No, it's not.
18    Q.     Is Motorola's VRIS source code confidential?
19    A.     Yes, it is.
20    Q.     Why do you say that?
21    A.     Our source code is stored on our proprietary servers,
22    and we don't publish this in the public domain anywhere.
23    Again, our header comments on the files even spell out
24    "Motorola confidential proprietary" as well.
25    Q.     Did you come up with an estimate for how long it took
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                      - direct     byPage 68 of 186 PageID #:52518
                                                       Deoras                   640

 1    Motorola to develop the VRIS trade secret?
 2    A.     Yes, I did.
 3                 MR. DEORAS: Mr. Schlaifer, can you turn to PDX
 4    4.23.
 5    BY MR. DEORAS:
 6    Q.     How long did it take Motorola to develop the VRIS trade
 7    secret?
 8    A.     It took us at least 600 staff months.
 9    Q.     And about how many engineers worked on this trade
10    secret?
11    A.     It was at least 17 engineers.
12    Q.     How did you come up with these numbers?
13    A.     Again, a good portion of the VRIS development happened
14    in the early '90s. So I interrogated the work products of
15    that source code and looked at the engineering count that was
16    done there and made that assessment of how much software
17    those engineers would have been able to create in that time
18    frame.
19    Q.     Let me ask you --
20                 MR. DEORAS: Mr. Schlaifer, you can take that down.
21    BY MR. DEORAS:
22    Q.     Mr. Boerger, can I just ask you, if the VRIS trade
23    secret had been developed in the 1990s, did Motorola's
24    products still benefit from VRIS?
25    A.     Yes, they absolutely still benefit from VRIS.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                      - direct     byPage 69 of 186 PageID #:52519
                                                       Deoras                   641

 1                 And just to color a little bit of that, they were
 2    primarily developed in the '90s. There was new VRIS work
 3    that went on in the DMR time as well. Just the majority of
 4    the effort -- the majority of the effort was in the early
 5    '90s for these VRIS service implementations.
 6    Q.     Why does Motorola still use VRIS services that were
 7    developed at least starting in the early 1990s?
 8    A.     Because they are still applicable. We still have needs
 9    for the display interfaces, for our audio service interfaces.
10    They are still purpose-built services that are meant for our
11    two-way radio products.
12                 MR. DEORAS: No further questions, your Honor.
13                 But I would like to move to seal all the exhibits
14    that I admitted into evidence this morning and just now.
15                 THE COURT: Yes. The motion to seal is granted.
16                 Cross-examination. Are you ready, or do you need a
17    few minutes?
18                 MR. RICHEY: I'm ready, your Honor.
19                 THE COURT: Please proceed.
20                 MR. RICHEY: Actually, your Honor, I apologize. We
21    need to do one small technical change to the monitors.
22                 THE COURT: Okay. Do you want a recess?
23                 MR. RICHEY: Mr. Fulbright needs to switch so that
24    we can use the technology at the podium.
25                 THE COURT: All right. How long? How much time do
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 70 of 186 PageID #:52520
                                                     Richey                    642

 1    you need?
 2                 MR. CLOERN: It's just an issue that Mr. Fulbright
 3    isn't here.
 4                 THE COURT: It sounds like 10 minutes to me.
 5          (Laughter.)
 6                 THE COURT: We will adjourn for about 10 minutes.
 7          (A brief recess was taken at 12:45 p.m.)
 8                 THE COURT: You may cross-examine, Counsel.
 9                 MR. RICHEY: Thank you, your Honor.
10                               CROSS-EXAMINATION
11    BY MR. RICHEY:
12    Q.    Mr. Boerger, good afternoon.
13    A.    Good afternoon.
14    Q.    We haven't met before. My name is Scott Richey.
15                 It's nice to meet you.
16    A.    Nice to meet you.
17    Q.    I would like to start by confirming which trade secrets
18    specifically you testified about today.
19                 I heard ROS, OSAL, and LOSAL. That's one?
20    A.    Yes.
21    Q.    And that's what Motorola has been calling trade secret
22    No. 51, correct?
23    A.    I believe so, yes.
24    Q.    And you talked about -- well, let me take a step back
25    actually, because Motorola is asserting 21 trade secrets in
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 71 of 186 PageID #:52521
                                                     Richey                    643

 1    this case, right?
 2    A.    Yes, we are.
 3    Q.    And the ROS, OSAL, LOSAL is 51. Higher than 21?
 4    A.    Yes, the number 51 is higher than 21.
 5    Q.    And that's because Motorola initially asserted 169 trade
 6    secrets but dropped several throughout the litigation, right?
 7    A.    Correct.
 8    Q.    So we can maintain the numbers that you would recall
 9    from your deposition?
10    A.    Yes, I think that would work.
11    Q.    You talked about VRIS?
12    A.    Yes.
13    Q.    That was trade secret 58?
14    A.    Yes, it was.
15    Q.    You talked about the software architecture?
16    A.    Yes, I did.
17    Q.    That was trade secret 53?
18    A.    Yes.
19    Q.    You talked about what Motorola has been calling trade
20    secret 134. That's all the code, all the code for DMR,
21    right?
22    A.    Yes, that's correct.
23    Q.    And you talked about what Motorola is claiming is trade
24    secret No. 136, which is the code for DMR mobile, right?
25    A.    Yes. That's correct.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 72 of 186 PageID #:52522
                                                     Richey                    644

 1    Q.    And mobile as opposed to portable. Portable being the
 2    handheld. Mobile being what's installed in vehicles?
 3    A.    Correct. Yes.
 4    Q.    Did you talk about any other trade secret numbers?
 5    A.    No, I did not.
 6    Q.    You have been developing software for many years. Is
 7    that fair?
 8    A.    Yes. That's fair.
 9    Q.    Have you heard the term "data structure" in the context
10    of source code?
11    A.    Yes.
12    Q.    Motorola's source code includes data structures, right?
13    A.    Yes, it would.
14    Q.    So let's first focus on trade secret 51, the ROS, OSAL,
15    LOSAL that Motorola is claiming.
16                 ROS stands for radio operating system?
17    A.    Yes. That's correct.
18    Q.    And you mentioned Nucleus, which is an operating system
19    also, correct?
20    A.    Correct. Yes.
21    Q.    Nucleus is an operating system in Motorola's DMR radios?
22    A.    Yes, it is.
23    Q.    And Motorola buys Nucleus from a company called Mentor
24    Graphics, I believe you said?
25    A.    I believe we are licensed. I'm not sure the exact
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 73 of 186 PageID #:52523
                                                     Richey                    645

 1    monetary agreement there.
 2    Q.    Motorola pays money for Nucleus from Mentor Graphics,
 3    right?
 4    A.    Yes.
 5    Q.    Motorola did not develop Nucleus, correct?
 6    A.    No, not in its entirety.
 7    Q.    Well, Motorola didn't develop any part of the Nucleus
 8    that it received from Mentor Graphics, right?
 9    A.    No.
10    Q.    And Mentor Graphics isn't a part of Motorola?
11    A.    No, it's not.
12    Q.    Anyone can buy Nucleus from Mentor Graphics; isn't that
13    right?
14    A.    Yes, they could.
15    Q.    Motorola has a patent that covers a radio operating
16    system; isn't that right?
17    A.    I believe they probably do. We have a lot of patents.
18                 MR. RICHEY: Can I have DTX 3703, please.
19                 Your Honor, may we approach?
20                 THE COURT: Yes.
21          (Document tendered.)
22    BY MR. RICHEY:
23    Q.    You have been handed DTX 3703. This is a Motorola
24    patent from 1996, correct?
25    A.    Yes, it is.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 74 of 186 PageID #:52524
                                                     Richey                    646

 1                 MR. RICHEY: Your Honor, I would move to admit this
 2    in evidence.
 3                 MR. DEORAS: No objection.
 4                 THE COURT: It is received and may be published.
 5          (Said exhibit was received in evidence.)
 6    BY MR. RICHEY:
 7    Q.    DTX 3703 is a patent issued by the United States Patent
 8    and Trademark Office?
 9    A.    Yes, it is.
10    Q.    You see on the top right the date is February 6, 1996?
11    A.    Yes, I do see that.
12    Q.    And the title is "Virtual Radio Interface and Radio
13    Operating System"?
14    A.    Yes, I see that.
15    Q.    So "radio operating system" is right there in the title?
16    A.    Yes.
17    Q.    And ROS stands for radio operating system?
18    A.    Yes, it does.
19    Q.    In fact, this patent covers ROS and VRIS; isn't that
20    right?
21    A.    This patent describes at a high level some aspects of
22    ROS and VRIS. I wouldn't say that it covers ROS and VRIS.
23    Q.    Well, you were deposed several times in this case; were
24    you not?
25    A.    Yes, I was.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 75 of 186 PageID #:52525
                                                     Richey                    647

 1    Q.    And you were deposed specifically on June 7th of this
 2    year?
 3    A.    Yes, I was.
 4    Q.    At the beginning of the deposition you took an oath?
 5    A.    Yes, I did.
 6    Q.    You held up your hand?
 7    A.    Yes.
 8    Q.    You swore to tell the truth?
 9    A.    I did.
10    Q.    Did you tell the truth?
11    A.    Yes, I did.
12    Q.    And you were asked, with respect to a patent --
13                 THE COURT: Do you have a page reference and a line
14    reference so counsel knows what you are talking about?
15                 MR. RICHEY: Thank you, your Honor.
16                 This is June 7th, 2019, deposition. It's at Page
17    1455, Lines 14 to 17.
18    BY MR. RICHEY:
19    Q.    And the question was:
20                 "With respect to the patent that you saw on the
21    radio operating system, what did it cover?
22                 "A. It actually covered ROS and VRIS."
23    A.    Yes. It speaks of ROS and VRIS, but it doesn't cover
24    what we are claiming is our trade secret.
25    Q.    Well, your answer was, "It actually covered ROS and
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 76 of 186 PageID #:52526
                                                     Richey                    648

 1    VRIS," at that time, correct?
 2    A.    Well, yes, at a very high level. That's what a patent
 3    does. But again, it doesn't cover our trade secrets for ROS
 4    and VRIS that we are describing today.
 5    Q.    Would you turn, please, to Page 6 of this patent.
 6                 Do you see Figure 5?
 7    A.    Yes, I do.
 8    Q.    There is a figure for ROS in Figure 5, right? It's 502?
 9    A.    Yes, there is.
10    Q.    So I just want to make sure I understand.
11                 Motorola has a patent for ROS, and Motorola
12    licenses an operating system for Mentor Graphics but still
13    claims ROS as a trade secret. Is that your testimony?
14    A.    Absolutely.
15    Q.    Let's focus on the OSAL and LOSAL for a moment.
16                 Those are abstraction layers for the operating
17    system?
18    A.    Yes, they are.
19    Q.    And an abstraction layer sits between two bits of code.
20    On one side you can swap out that bit of code without
21    affecting the other side because of that thin layer in
22    between; is that right?
23    A.    Yeah. I don't know that I would characterize any layer
24    as thin or thick. But an abstraction layer is there, like I
25    stated before, to provide that type of interface so that the
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 77 of 186 PageID #:52527
                                                     Richey                    649

 1    software above would not have to change if the implementation
 2    below were to change.
 3    Q.    Well, it's like a universal plug, if you will, for one
 4    bit of code. You can swap out this code, put in a new code.
 5    You can plug it in. It allows -- like a universal plug. Is
 6    that fair?
 7    A.    I haven't really thought of that analogy, but yeah, I
 8    did describe what an abstraction layer was earlier.
 9    Q.    Abstraction layers aren't unique to Motorola, are they?
10    A.    No, they are not.
11    Q.    You have heard of POSIX, P-O-S-I-X?
12    A.    Yes, I have.
13    Q.    That stands for portable operating system interface?
14    A.    I believe it does.
15    Q.    I had to look it up.
16                 The POSIX standard is a standard from IEEE; is that
17    right?
18    A.    Yes, it is.
19    Q.    And POSIX helps with swapping out one piece of code for
20    another piece of code; is that right?
21    A.    Well, POSIX being a standard would allow any
22    implementation of POSIX below to adhere to that standard. So
23    it would serve that type of purpose.
24    Q.    Motorola didn't invent POSIX, did it?
25    A.    No, we did not invent POSIX.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 78 of 186 PageID #:52528
                                                     Richey                    650

 1    Q.     But Motorola used POSIX to design OSAL and LOSAL; is
 2    that right?
 3    A.     Well, we designed our OSAL and LOSAL to use POSIX. I
 4    would state it that way.
 5    Q.     Okay. Let's focus on trade secret No. 53. That's the
 6    software architecture.
 7    A.     Okay.
 8    Q.     I want to understand exactly what Motorola is claiming
 9    here.
10                 I think you said this claim trade secret includes
11    an ergonomic layer.
12    A.     There is an application layer and an ergonomic platform.
13    Q.     Okay. So there is an application layer and an ergonomic
14    platform. There is -- well, the ergonomic platform, that's
15    for allowing the user to interact with the radio; is that
16    right?
17    A.     That's one of the purposes of our ergonomic platform,
18    yes.
19    Q.     Things like the keypad, knobs, volume, that's what the
20    ergonomic platform was for?
21    A.     A portion of that. It does service inputs that come
22    from keypads, knobs, and service outputs that go to displays
23    as a portion of that ergonomic platform.
24    Q.     And the app layer that you mentioned, that's for volume
25    control, turning the speaker on and off, using the backlight
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 79 of 186 PageID #:52529
                                                     Richey                    651

 1    on the screen?
 2    A.    We would have a backlight app as one example of
 3    application. But our application layer is our collection of
 4    purpose-built apps for these products.
 5    Q.    And trade secret -- Motorola's claim trade secret 53
 6    also includes ROS, OSAL, and LOSAL, right?
 7    A.    It includes the ROS and OSAL interfaces.
 8    Q.    And we just discussed those previously with respect to
 9    Motorola's claim trade secret 51, right?
10    A.    Well, trade secret 51 includes LOSAL as well and the
11    implementation of ROS, OSAL, and LOSAL.
12    Q.    And trade secret 53 includes HAL, the hardware
13    abstraction layer?
14    A.    Yes, it does.
15    Q.    And that's what Motorola claims is trade secret 52?
16    A.    I'll take your word for that. I'm not the designee for
17    HAL, but there is another number for it.
18    A.    And this claim trade secret also includes the Motorola
19    DSP framework, right?
20    A.    Yes, it does.
21    Q.    And that is trade secret No. 60?
22    A.    Again, I will have to take your word for that. It was
23    not one of the trade secrets I was designated for.
24    Q.    There is five buckets in trade secret 53; is that right?
25    We will just quickly go through them: Ergonomic layer,
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 80 of 186 PageID #:52530
                                                     Richey                    652

 1    application layer, the ROS and OSAL, HAL, and DSP framework?
 2    A.    Yes, there are five sections of the architecture.
 3    Q.    And Motorola is claiming each one of those is a separate
 4    trade secret in this case, right?
 5    A.    Yes, I believe we are.
 6    Q.    Several documents were identified regarding trade secret
 7    53. I believe they are in your binder. One is PTX 1345; is
 8    that right?
 9    A.    Yes, 1345.
10    Q.    Now, Motorola's position is that its trade secrets were
11    developed by at least 2008; is that right?
12    A.    Correct.
13    Q.    Do you have PTX 1345?
14    A.    Yes, I have turned to it.
15    Q.    And if you look on the front page, do you see the
16    revision date?
17    A.    Yes, I do.
18    Q.    The revision date is March 30th, 2009?
19    A.    Yes, it is.
20    Q.    That's after 2008, right?
21    A.    Yes, but it's a revision as well, not initial date.
22    Q.    PTX 1346, do you have that document?
23    A.    Yes, I do.
24    Q.    Motorola also relies on this document for its claim
25    trade secret 53?
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 81 of 186 PageID #:52531
                                                     Richey                    653

 1    A.    Yes, it does help describe trade secret 53.
 2    Q.    Do you see the revision date on this document?
 3    A.    Yes, I do.
 4    Q.    And that's January 3rd, 2009?
 5    A.    Yes, it is.
 6    Q.    Let's move on to VRIS for a moment.
 7                 This was what Motorola claimed is No. 58. VRIS,
 8    V-R-I-S?
 9    A.    Yes.
10    Q.    That stands for virtual radio interface standard; is
11    that right?
12    A.    Yes, it does.
13    Q.    Is it fair to say that VRIS defines a set of services
14    that are used to develop radio communication features and
15    user requirements?
16    A.    Yes, that would be a fair statement.
17    Q.    Motorola has patents on VRIS -- multiple patents?
18    A.    Yes, we do.
19    Q.    One we talked about when we were talking about ROS?
20    A.    Yes, that one also had some aspects of VRIS in it.
21    Q.    We will bring you DTX 3701 and DTX 3702.
22          (Documents tendered.)
23    BY MR. RICHEY:
24    Q.    DTX 3701 is a Motorola patent numbered 5363315 and dated
25    November 8th, 1994?
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 82 of 186 PageID #:52532
                                                     Richey                    654

 1    A.    Yes. Yes, it is.
 2    Q.    DTX 3702 is another Motorola patent numbered 5381346 and
 3    dated January 10th, 1995?
 4    A.    Yes, it is.
 5                 MR. RICHEY: Your Honor, we move to admit these
 6    into evidence.
 7                 MR. DEORAS: No objection.
 8                 THE COURT: I didn't hear what you said, Counsel.
 9                 MR. DEORAS: No objection, your Honor.
10                 THE COURT: They are received and may be published.
11          (Said exhibits were received in evidence.)
12    BY MR. RICHEY:
13    Q.    So let's start with DTX 3701.
14                 Can you read the title of this patent, please, to
15    the jury.
16    A.    Yes. "Method of Communications Between and Within
17    Virtual Radio Interface Standard Layers."
18    Q.    And VRIS is right there in the title of this patent as
19    well, right?
20    A.    Yes, it is.
21    Q.    Let's turn to DTX 3702. This one is titled "Virtual
22    Data Source For a Radio Transceiver"?
23    A.    Yes, it is.
24    Q.    Would you please turn to Figure 4 on Page 5. You see in
25    Figure 4 to the top right there is "VRIS source message"?
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 83 of 186 PageID #:52533
                                                     Richey                    655

 1    A.    Yes, I see that.
 2    Q.    That has a line down to "VRIS message start/stop"?
 3    A.    Yes.
 4    Q.    It has an arrow down to "VRIS message start," "VRIS
 5    message normal," "VRIS message stop"?
 6    A.    Yes, I do.
 7    Q.    And "VRIS" appears six more times in this figure?
 8    A.    Yes, it does. Maybe more. Seven maybe.
 9    Q.    One of the first questions I asked you was whether or
10    not Motorola source code has data structures?
11    A.    Yes.
12    Q.    Would you turn, please, to Page 8, Column 2, Lines 30 to
13    34.
14                 Do you see Figure 3?
15    A.    Yeah, in the text I do.
16    Q.    It says, "Figure 3 is a data structure diagram for
17    implementing function calls and virtual source in order to
18    apply the virtual radio interface standard (VRIS) services in
19    the low level 270 for some of the tasks of Figure 2."
20    A.    Yes, I see that.
21    Q.    And I read that right?
22    A.    Yes, you did.
23                 MR. RICHEY: Mr. Montgomery, would you please pull
24    back up DTX 3703.
25
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 84 of 186 PageID #:52534
                                                     Richey                    656

 1    BY MR. RICHEY:
 2    Q.    Mr. Boerger, would you please turn back to DTX 3703.
 3    It's the '275 patent, the first one that we talked about.
 4                 On Page 7, Column 2, do you see Line 54?
 5    A.    You said 3703, right?
 6    Q.    Column 2, Line 34.
 7    A.    Oh, you said 34.
 8    Q.    No, no. You are right. 54. I apologize for the
 9    confusion. 54. It begins, "An overview."
10    A.    Yes. That matches. Sorry.
11    Q.    An overview of VRIS is what's presented here is
12    basically what the patent is saying?
13    A.    Yes, it is.
14    Q.    And that allows you to have an understanding of the
15    principles of the VRIS invention?
16          (Brief pause.)
17    BY THE WITNESS:
18    A.    Oh, is that a question?
19    BY MR. RICHEY:
20    Q.    Yes. Well, let me just read it.
21                 "An overview of the virtual radio interface
22    standard (VRIS) is presented here to facilitate the
23    understanding of the principles of the present invention."
24                 Do you see that?
25    A.    Yes, I do.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 85 of 186 PageID #:52535
                                                     Richey                    657

 1    Q.    And then it goes on that, in general, VRIS defines a
 2    standard interface between the software and hardware inside a
 3    radio communication device?
 4    A.    Yes, it does.
 5    Q.    "As such, VRIS defines a set of procedures, methods, and
 6    rules called services which are used to develop various radio
 7    communication features and/or user requirements."
 8    A.    Yes, it says that.
 9    Q.    And that's all consistent with how you described VRIS
10    today?
11    A.    I wouldn't state it that way.
12    Q.    Is there anything inconsistent with how you described
13    VRIS today?
14    A.    I described VRIS today in a high level for the jury in
15    this courtroom to understand. We didn't go into the actual
16    details of the VRIS trade secret that shows all of this body
17    of work that shows the implementation of these VRIS services
18    and the detailed architecture of these VRIS services. I
19    agree the summary is the same.
20    Q.    Let's move on to what Motorola claims is trade secret
21    No. 134, which is the entire code. All code for DMR?
22    A.    Okay.
23    Q.    Is that right?
24    A.    Yes.
25    Q.    So that would include repeaters, mobile, the handheld
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 86 of 186 PageID #:52536
                                                     Richey                    658

 1    portables?
 2    A.    Yes, it would.
 3    Q.    It includes the bootloader that you talked about. It
 4    includes DSP?
 5    A.    Yes, it does.
 6    Q.    The software in the DMR radios is what makes everything
 7    work, right?
 8    A.    Yes. We wouldn't have these products without our
 9    software. Absolutely.
10    Q.    So the software changes volume?
11    A.    There is hardware needed as well, but the software does
12    control --
13    Q.    It controls turning on the speaker?
14    A.    Yes, indeed.
15    Q.    It controls what happens when you hit five on the
16    keypad?
17    A.    Yes.
18    Q.    There is code for turning on the backlight on the
19    screen?
20    A.    Yes.
21    Q.    It's all software-enabled?
22    A.    Yes.
23    Q.    There is hundreds, maybe thousands, of things the
24    software does?
25    A.    Definitely.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 87 of 186 PageID #:52537
                                                     Richey                    659

 1    Q.    Much of it benign, little things, like changing the
 2    volume?
 3    A.    I don't think I would characterize changing the volume
 4    as benign and little. It's very integral to the users of our
 5    devices to be able to hear our products in environments that
 6    they are in. Volume is pretty crucial.
 7    Q.    Changing the volume has been around forever?
 8    A.    Yes. It's definitely a feature that's very critical to
 9    our users.
10    Q.    Everything with a speaker and a volume control you can
11    change the volume, right?
12    A.    There are other devices, obviously, that have speakers
13    and volume controls. Absolutely.
14    Q.    So there is code that handles all the little aspects of
15    the radio. There is also code from third parties. Mentor
16    Graphics?
17    A.    Yes, there is.
18    Q.    There is also code from DVSI; is that right?
19    A.    Yes, there is.
20    Q.    DVSI provides the vocoder for the DMR radio, right?
21    A.    Yes, it does.
22    Q.    And the vocoder is what turns voice into little ones and
23    zeros?
24    A.    Yeah. The vocoder will convert analog voice into
25    digital and vice versa, digital voice back to analog.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 88 of 186 PageID #:52538
                                                     Richey                    660

 1    Q.    And every manufacturer of DMR radios has a vocoder from
 2    DVSI practically, right?
 3    A.    I can't speak for every manufacturer. No, I can't.
 4    Q.    Well, you spoke earlier for how useful your code would
 5    be to other manufacturers. You don't know whether or not
 6    other manufacturers used the DVSI vocoder?
 7    A.    No, I don't.
 8    Q.    You know that the DVSI vocoder algorithm is a
 9    requirement for interoperability on DMR, right?
10    A.    Yes, I do.
11    Q.    So if anyone wanted to make a DMR radio that operated
12    with another DMR radio, you would need the DVSI vocoder?
13    A.    I can't speak to how DVSI has maybe licensed their
14    vocoder out to other entities. I'm not an expert on that at
15    all. I can't state whether other manufacturers also use
16    DVSI, the same version, some derivative from other license
17    source. I don't know.
18    Q.    If I made a radio, a DMR radio, and I wanted to talk to
19    a Motorola radio, I would need a DVSI vocoder; is that right?
20    A.    I believe so.
21    Q.    Motorola is not claiming a trade secret over DVSI's
22    vocoder, is it?
23    A.    No, we are not.
24    Q.    So the totality of the source code includes changing
25    volume, changing backlight, it includes code from third
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 89 of 186 PageID #:52539
                                                     Richey                    661

 1    parties, and it includes code for patented technologies?
 2    A.    I don't think I would state it that way.
 3    Q.    Well, it includes VRIS, Motorola's code?
 4    A.    Yes, it does include our VRIS code.
 5    Q.    And there are patents on VRIS; is that right?
 6    A.    Again, I wouldn't state it that way.
 7    Q.    So despite having code for changing volume in the code,
 8    code from third parties, and code that's related to patented
 9    technology, Motorola is still claiming a trade secret over
10    the entire source code; is that right?
11    A.    Yes, that is correct.
12                 MR. RICHEY: Could we bring up PDX 1.13.
13    BY MR. RICHEY:
14    Q.    Mr. Alper, at the beginning of this case, used this
15    slide to show the 21 asserted claim -- asserted trade
16    secrets, right?
17    A.    Okay.
18    Q.    And on this there is -- you see -- let's just start at
19    the top left.
20                 There is XCMP?
21    A.    Yes.
22    Q.    That's in the source code?
23    A.    Yes, it is.
24    Q.    So that's part of trade secret No. 134?
25    A.    Yes, it would be.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 90 of 186 PageID #:52540
                                                     Richey                    662

 1    Q.    And noise suppression, that's part of the code?
 2    A.    Yes, it is.
 3    Q.    Squelch?
 4    A.    Yes.
 5    Q.    Carrier detection?
 6    A.    Yes.
 7    Q.    Everything on this except for hardware and testing on
 8    the left is within trade secret 134, right?
 9    A.    Yes, I believe so.
10    Q.    So it's all nested within 134.
11                 There is at the very bottom right mobile source
12    code. Do you see that?
13    A.    Yes, I do see that.
14    Q.    And mobile source code actually includes everything on
15    this chart except for hardware, testing, and the source code?
16    A.    Yes, it does.
17    Q.    So really it's double nested. You could show everything
18    except for hardware and testing in mobile source code, and
19    mobile source code is in source code?
20    A.    Yes, it's a view of our trade secrets, a view of our
21    software. Absolutely.
22    Q.    And Motorola has copyrights on the code, right?
23    A.    Yes, we do.
24    Q.    There is copyrights for trade secret 136, the mobile
25    code?
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 91 of 186 PageID #:52541
                                                     Richey                    663

 1    A.    Yes, there is.
 2    Q.    And there is copyrights on trade secret No. 134, the
 3    whole code?
 4    A.    Yes, I believe so.
 5    Q.    Earlier today you testified that all of Motorola's
 6    source code is confidential?
 7    A.    Yes, I did.
 8    Q.    And you know it's confidential because it says "Motorola
 9    confidential proprietary" on it?
10    A.    Yes, I did.
11    Q.    And all of the documents that you referred to today say
12    "Motorola confidential proprietary"?
13    A.    Yes, they do.
14    Q.    And you claim that they are all trade secrets because
15    they say "Motorola confidential proprietary"?
16    A.    Amongst other reasons, yes.
17    Q.    And I believe you also testified that Motorola has no
18    source code on the Internet. You don't publish to the
19    Internet?
20    A.    Yes. We don't, in general, publish our code to the
21    Internet.
22    Q.    But that's not true. Motorola does have source code on
23    the Internet; does it not?
24    A.    If there is a portion of our source code that is
25    published to the copyright office, if that's what you are
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 92 of 186 PageID #:52542
                                                     Richey                    664

 1    referring to.
 2    Q.    Well, no. I mean, just publicly available outside of
 3    the copyright office.
 4                 There is confidential -- there is source code
 5    marked "Motorola confidential proprietary" that's available
 6    online?
 7    A.    Not that I'm aware of, besides what we publish to the
 8    copyright office.
 9          (Documents tendered.)
10    BY MR. RICHEY:
11    Q.    I'm handing you what has been marked DTX 5371, DTX 5372,
12    DTX 5373, and DTX 5374.
13                 So do you see the Web address that this document
14    came from is HTTPS:4/4/GitHub.com at the very bottom left?
15    A.    Oh, thank you.
16                 Yes, I do see that.
17    Q.    And do you see the name of this file is
18    ampackagemanager.h?
19    A.    Yes, I do.
20    Q.    And you see the Motorola header in this file?
21    A.    Yes, I do.
22    Q.    DTX 5372, 73, and 74 are all similar files from GitHub,
23    right?
24    A.    Yes, they are.
25    Q.    And GitHub is a well-known public repository for source
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 93 of 186 PageID #:52543
                                                     Richey                    665

 1    code, right?
 2    A.    Yes, it is.
 3    Q.    And each one of these exhibits includes a Motorola name
 4    in the header. It includes "Motorola" in the header; is that
 5    right?
 6    A.    Yes, it does appear to.
 7                 MR. RICHEY: Your Honor, I move to admit these into
 8    evidence.
 9                 MR. DEORAS: We would object, your Honor. These
10    just seem like they are random.
11                 THE COURT: The objection is overruled. They are
12    received and may be published.
13          (Said exhibits were received in evidence.)
14    BY MR. RICHEY:
15    Q.    So I was a little surprised to hear you say that there
16    was no Motorola source code --
17                 THE COURT: Rephrase the question and eliminate
18    your personal surprise.
19    BY MR. RICHEY:
20    Q.    Over lunch, my colleague, Bill Toth, who's in the room
21    here --
22                 THE COURT: Rephrase the question.
23    BY MR. RICHEY:
24    Q.    These were downloaded today from GitHub, and they
25    include the header "Motorola confidential proprietary,"
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 94 of 186 PageID #:52544
                                                     Richey                    666

 1    correct?
 2    A.    Yes, they do.
 3    Q.    So there is Motorola source code, four examples, that
 4    each say "Motorola confidential proprietary"?
 5    A.    Yes, there are.
 6    Q.    Are these included in Motorola's trade secrets?
 7    A.    I can't say for sure. It has just been put in front of
 8    me right now.
 9    Q.    Well, they say "Motorola confidential proprietary"?
10    A.    GitHub also wasn't around when we shipped MOTOTRBO. So
11    I can't say what the source of these source files were,
12    whether or not they are in these trade secrets or not.
13    Q.    Do you see the revision history on DTX 5371 is June
14    25th, 2002?
15    A.    Yes, I do.
16    Q.    So despite having the "Motorola confidential
17    proprietary" label right here on the source code, you don't
18    know whether or not this is what Motorola claims is trade
19    secret?
20    A.    No. As I stated, I haven't been able to validate if
21    these are in the trade secrets that we were talking about on
22    this trial here.
23    Q.    DMR, I think you distinguished today, is for business
24    and industry. Whereas, ASTRO is for mission critical. Is
25    that right?
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 95 of 186 PageID #:52545
                                                     Richey                    667

 1    A.    I don't know if I said that, but that is a description.
 2    Q.    So mission critical, that would be police, fire,
 3    ambulance?
 4    A.    If you are talking about our ASTRO products, we
 5    primarily serve those markets. Our DMR products are also in
 6    that market space as well.
 7    Q.    ASTRO uses a different standard called P25; is that
 8    right?
 9    A.    That's correct.
10    Q.    First responders in the United States use P25?
11    A.    Yes, we do.
12    Q.    And in Europe and some other countries they use a
13    standard called TETRA; is that right?
14    A.    That's correct.
15    Q.    And those standards are very high because first
16    responders need to be able to communicate at critical times;
17    is that right?
18    A.    There is many reasons for standards. I'm not an expert
19    on characterizing why standards are high or what you even
20    mean by "high."
21    Q.    Well, as opposed to low-tier. DMR is what Motorola
22    calls low-tier digital; isn't that right?
23    A.    Yes, it is.
24    Q.    So its ASTRO product would be a higher tier, and DMR
25    would be a lower tier?
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 96 of 186 PageID #:52546
                                                     Richey                    668

 1    A.    Yes.
 2    Q.    So that lower tier is for utility workers, security
 3    guards, janitors, businesses, right?
 4    A.    Again, I can't comment on where the sales goes for all
 5    of our MOTOTRBO products.
 6    Q.    Is that because you don't know?
 7    A.    I mean, we serve a large variety of customers. I am
 8    pretty sure we would also be serving some public safety
 9    organizations as well in some countries.
10    Q.    In the United States?
11    A.    Possibly.
12    Q.    But you don't know?
13    A.    No, I don't.
14    Q.    So you are including in your development time estimates
15    time for developing a higher tier ASTRO product, right?
16    A.    Yes.
17    Q.    And so that time building the higher, more technically
18    advanced product you are including in the low-tier digital
19    DMR radio?
20    A.    Yes.
21    Q.    You didn't take out any time for development of ASTRO.
22    You included all of it?
23    A.    No. We included the sections that made their way into
24    the Ltd. products.
25    Q.    But you didn't back out any time saying, well, this is
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 97 of 186 PageID #:52547
                                                     Richey                    669

 1    ASTRO time, so it doesn't belong in DMR. You included ASTRO
 2    time?
 3    A.    No, I wouldn't state it that way. We absolutely did not
 4    count some of the ASTRO development.
 5    Q.    But you did include some of the ASTRO development?
 6    A.    Oh, absolutely.
 7    Q.    You included time back to the '80s and '90s?
 8    A.    Yes, we did.
 9    Q.    Back when you were working on missile command?
10    A.    After that.
11    Q.    I want to turn back actually to DTX 5371 for a moment.
12                 And you discussed app_ powerup.h today, right?
13    A.    I discussed app_powerup.c.
14    Q.    .c. Thank you.
15                 That was a -- that's for powering up the radio.
16    Turning it on?
17    A.    It's our first application that runs the power up, yes.
18    Q.    And you discussed header files?
19    A.    Yes, I did.
20    Q.    Header files are interfaces in the code?
21    A.    Yes, they are.
22    Q.    And that's what you said was so important for describing
23    how to use the actual code?
24    A.    I mean, header files are actual code as well. As I
25    said, there is defines in there, and there is the prototypes
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 98 of 186 PageID #:52548
                                                     Richey                    670

 1    for the interfaces. So I wouldn't demean a header file to be
 2    not actual code. It is actual code.
 3    Q.    But it describes how to use the .c files?
 4    A.    Yes, it would.
 5    Q.    And DTX 5371 from GitHub, that's a header file, right?
 6    A.    You said 5371?
 7    Q.    I did say 5371.
 8                 I think they are all four header files actually, if
 9    you care to take a moment and look.
10    A.    Yes, they do all appear to be header files.
11    Q.    And the last one UTIL_pushbutton.h, that's for pushing a
12    button presumably?
13    A.    Again, I haven't looked at this before. I can't really
14    comment on what its purpose is.
15    Q.    So you provided today estimates of development time for
16    all five of Motorola's claim trade secrets that you discussed
17    today?
18    A.    Yes, I did.
19    Q.    And if you add up all that time, that comes to 19,440
20    staff months?
21    A.    I haven't done that equation for adding them up all up.
22    I can't say that that's right or wrong.
23    Q.    Well, I will represent that it is right.
24                 So 19,440 staff months, that comes out to 16.2
25    years to develop these trade secrets is what your position
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19
                                       - cross    byPage 99 of 186 PageID #:52549
                                                     Richey                    671

 1    is, right?
 2    A.    No, I wouldn't state it that way.
 3    Q.    Well, you have estimated that amount of time for
 4    development of these trade secrets?
 5    A.    No, I didn't say that.
 6    Q.    You said it would be 294 staff months for trade secret
 7    51?
 8    A.    Yes.
 9    Q.    574 -- excuse me.
10                 5,478 months for software architecture?
11    A.    Yes.
12    Q.    And based on your number of engineers, that comes out to
13    5.71 years?
14    A.    Again, I wouldn't view it that way either.
15    Q.    Well, these are the numbers you provided: 80 people,
16    5,478 staff months. It would take 80 people 5.71 years to do
17    that work?
18    A.    Again, I wouldn't look at it that way. I would be happy
19    to explain that number for you, if you would like.
20    Q.    It's just simple math.
21    A.    Well, there's many ways to look at math. Like I said,
22    I'm very happy to explain it to you.
23    Q.    So how long would it take 80 engineers to develop what
24    Motorola claims is trade secret 53?
25    A.    You are trying to put a year on it. That development
 Case: 1:17-cv-01973 DocumentBoerger
                              #: 786 Filed: 12/20/19
                                        - cross    byPage 100 of 186 PageID #:52550
                                                       Richey                   672

 1     went back into the '90s. It's like asking, could nine people
 2     make a baby in one month? No.
 3     Q.    I see. So it would take longer than 5.71 years is what
 4     you are saying?
 5     A.    As I stated, some of that software went back into the
 6     '90s.
 7     Q.    Okay. Could we agree, then, that the 5.7 years is a
 8     minimum for software architecture?
 9     A.    No.
10     Q.    So that's not even a minimum?
11     A.    Again, I stated that development went back to the '90s.
12     Things take time. You can't just throw a thousand people at
13     something and expect it to happen in one week. Things had to
14     progress. This is an evolution, this software. These are
15     decades of our evolution of these radio products. It doesn't
16     just happen in that time frame that you are trying to put to
17     it.
18     Q.    Well, there are dozens of companies today selling DMR
19     radios, correct?
20     A.    I'm not sure how many companies are selling DMR radios.
21     Q.    Well, let's just come up with a few.
22                  There is Kenwood. They sell DMR?
23     A.    I believe they do.
24     Q.    Tait?
25     A.    Yes.
 Case: 1:17-cv-01973 DocumentBoerger
                              #: 786 Filed: 12/20/19
                                        - cross    byPage 101 of 186 PageID #:52551
                                                       Richey                   673

 1     Q.    Selex?
 2     A.    I believe so.
 3     Q.    Sepura, they were selling DMR?
 4     A.    Again, I'm not an expert in the competitive analysis of
 5     who's all in the DMR products space.
 6     Q.    You would agree there is at least five or six?
 7     A.    I would agree that we have competitors in that space.
 8     Like I said, I'm not an expert in that space. I don't want
 9     to go on the record with trying to say something I'm not an
10     expert on.
11     Q.    Okay. So Motorola has competitors in the DMR market?
12     A.    Yes, we do.
13     Q.    Those competitors sell DMR radios?
14     A.    Yes.
15     Q.    Remind me when DMR was established.
16                  It was 2005, correct?
17     A.    No. A development on DMR began before that.
18     Q.    Development at Motorola internally began before that?
19     A.    Yes, it did.
20     Q.    The DMR standard was adopted by ETSI over in Europe in
21     2005, right?
22     A.    I'm not familiar with the exact date. It would have
23     been in that time frame, though.
24     Q.    Let's assume that it was 2005. Others have testified it
25     was 2005.
 Case: 1:17-cv-01973 DocumentBoerger
                              #: 786 Filed: 12/20/19
                                        - cross    byPage 102 of 186 PageID #:52552
                                                       Richey                   674

 1     A.    Okay.
 2     Q.    So based on your assumptions -- excuse me -- your
 3     estimates, no one could have a DMR radio today because it
 4     hasn't been 20-some years. It hasn't been 30 years since
 5     2005?
 6     A.    I didn't say that.
 7     Q.    Well, that's what your estimates are?
 8     A.    No. Again, you are using numbers that you have made up.
 9     I stated our development began in the '90s with some of the
10     software that we leveraged in these products.
11     Q.    These are your numbers, sir.
12     A.    You added them up in a different way. I mean, I didn't
13     come up with that -- what was it? -- 20,000 or something.
14     Again, I was saying I wouldn't look at it that way. So they
15     are not my numbers the way you are representing them.
16     Q.    Well, let's just start with one, all the source code,
17     trade secret number 134. Your estimate is 9,468 staff
18     months?
19     A.    That is correct.
20     Q.    And you say it took 87 engineers?
21     A.    Yes.
22     Q.    That is nine -- over nine years, right, at a minimum?
23     A.    Again, I wouldn't look at it that way.
24     Q.    Are you saying that it would take longer than nine
25     years?
 Case: 1:17-cv-01973 DocumentBoerger
                              #: 786 Filed: 12/20/19
                                        - cross    byPage 103 of 186 PageID #:52553
                                                       Richey                   675

 1     A.    I told you that our development started in the '90s.
 2     Q.    When you estimated times, you didn't rely on any --
 3     strike that.
 4           (Brief pause.)
 5     BY MR. RICHEY:
 6     Q.    When you estimated the times, development times, you
 7     didn't subtract the amount of time that Motorola spent
 8     working on technology that it ultimately patented, right?
 9     A.    No. As I stated, the descriptions in our patents are
10     not our trade secrets. The source code and the designs and
11     architectures that are represented in these boxes and
12     thousands of files, those are the trade secrets we are
13     discussing here in this trial, not the descriptions that are
14     in those patents.
15     Q.    But the engineers who worked on VRIS and others, ROS,
16     they were working on technology that Motorola ultimately
17     patented, right?
18     A.    The patent is a description of the technology. It is
19     not the trade secret that we are discussing here today.
20     Q.    Mr. Boerger, I'm not arguing with you that the patent is
21     the trade secret. Right now all I'm asking about are
22     development times.
23                 The engineers who worked on ROS and VRIS, some of
24     them got patents?
25     A.    Yes, they did.
 Case: 1:17-cv-01973 DocumentBoerger
                              #: 786 Filed: 12/20/19
                                        - cross    byPage 104 of 186 PageID #:52554
                                                       Richey                   676

 1     Q.    They got patents on ROS and VRIS and others, right?
 2     A.    Yes, they did.
 3     Q.    Motorola has hundreds of patents?
 4     A.    Yes, we do.
 5     Q.    Did you remove from your estimate times any of the time
 6     that Motorola engineers spent working on that technology that
 7     they got patented?
 8     A.    No. I mean, the trade secrets -- the development of
 9     those trade secrets, yes, they have patents for them, but the
10     development time of those trade secrets for that technology
11     was absolutely counted.
12     Q.    So you just lumped all of the time together, right?
13     A.    I don't think I would state it that way. I can go into
14     detail as to how these estimates came up, if you would like.
15     Q.    To the best of your knowledge, Motorola has never paid
16     the $1,500 engineering award for development of any of the
17     five trade secrets that you discussed today, right?
18     A.    No, they have not.
19     Q.    Motorola has never paid any bonuses for development of
20     what it's claiming as these five trade secrets, right?
21     A.    No. These trade secrets are the source code and the
22     description documents that are associated with them. They
23     are not our patent disclosures that may warrant engineering
24     awards.
25     Q.    Now, you discussed -- I counted it up. I could be
 Case: 1:17-cv-01973 DocumentBoerger
                              #: 786 Filed: 12/20/19
                                        - cross    byPage 105 of 186 PageID #:52555
                                                       Richey                   677

 1     wrong, but I think it was about 18 documents regarding the
 2     trade secrets that you have testified about. Does that sound
 3     about right?
 4     A.    Yes.
 5     Q.    None of those documents bear the marking "Motorola
 6     registered secret proprietary," correct?
 7     A.    No, they don't.
 8     Q.    And the source code from GitHub -- the Motorola source
 9     code from GitHub, that also does not say "Motorola registered
10     secret proprietary," does it?
11     A.    Just skimming the couple first pages, I do not see that.
12     Q.    And the source code in all of these boxes and on the
13     hard drive, none of that says "Motorola registered secret
14     proprietary," right?
15     A.    No, they do not.
16                  MR. RICHEY: I pass the witness.
17                  THE COURT: Redirect.
18                  MR. DEORAS: May we have two minutes to switch to
19     the ELMO?
20           (Brief pause.)
21                  MR. DEORAS: Your Honor, may I proceed?
22                  THE COURT: Are you ready, Eric?
23                  THE CLERK: Yes.
24                  THE COURT: Okay. Please proceed.
25
 Case: 1:17-cv-01973 Document #: 786 Filed:
                          Boerger           12/20/19 Page
                                      - redirect          106 of 186 PageID #:52556
                                                     by Deoras                  678

 1                              REDIRECT EXAMINATION
 2     BY MR. DEORAS:
 3     Q.    Mr. Boerger, you were -- I am going to start at the
 4     beginning of your cross-examination.
 5                 You were asked a few questions about trade secret
 6     numbers and about how certain trade secrets that you had
 7     testified about originally weren't presented at trial.
 8                 Why weren't all of those trade secrets presented at
 9     this trial today?
10                 MR. RICHEY: Objection. Speculation.
11                 THE COURT: Sustained.
12                 MR. DEORAS: I will ask a different question.
13     BY MR. DEORAS:
14     Q.    Does Motorola believe still that the trade secrets that
15     you testified about before are still valid and being used by
16     Hytera?
17                 MR. RICHEY: Objection, your Honor.
18                 THE COURT: Overruled. You may answer.
19     BY THE WITNESS:
20     A.    Yes, we do.
21     BY MR. DEORAS:
22     Q.    Let me switch gears, then, and move on to the patents
23     that you were shown.
24                 You were shown DTX 3703, which is the '275 patent.
25                 MR. DEORAS: Mr. Schlaifer, can you pull that up.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                          Boerger           12/20/19 Page
                                      - redirect          107 of 186 PageID #:52557
                                                     by Deoras                  679

 1     BY MR. DEORAS:
 2     Q.    Actually, do you remember testifying about this patent?
 3     A.    Yes.
 4     Q.    You were also shown Figure 5.
 5                  Do you remember testifying about Figure 5?
 6     A.    Yes, I do.
 7     Q.    Does Figure 5 provide any of the implementation details
 8     of the ROS operating system trade secret that you discussed
 9     on your direct?
10     A.    No, it does not.
11     Q.    Does anything in this '275 patent provide the detail
12     that we discussed on your direct about the ROS operating
13     system?
14     A.    No, it does not.
15     Q.    What about the VRIS trade secret? Does this patent
16     describe any of the detail that we discussed about the VRIS
17     trade secret or that's in the source code for the VRIS trade
18     secret?
19     A.    No, it does not.
20     Q.    How many pages -- if you have DTX 3703, how many pages
21     is this document?
22     A.    Fourteen.
23     Q.    Now, I just pulled DTX 6 -- sorry -- PTX 672, which is
24     in your binder. It's one of the documents we talked about
25     for the VRIS trade secret.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                          Boerger           12/20/19 Page
                                      - redirect          108 of 186 PageID #:52558
                                                     by Deoras                  680

 1                 How many pages is PTX 672?
 2     A.    260 pages.
 3     Q.    Are there details included in that one document, PTX
 4     672, that are not included in the patent DTX 3703?
 5     A.    Yes, there are.
 6     Q.    And for all the patents that you were shown today about
 7     the virtual radio interface standard, do any of those patents
 8     include Motorola source code?
 9     A.    No, they do not.
10     Q.    Did Motorola include its VRIS or its ROS trade secrets
11     in any of its patents or patent applications?
12     A.    No, we did not.
13     Q.    I will switch over to the source code trade secret.
14                 You were asked about some categories of source code
15     that's included within that trade secret. I think it was
16     source code for the volume knob, third-party source code, and
17     some additional code that was -- I don't remember exactly
18     what the additional code was. But three categories of source
19     code.
20                 Do you remember that?
21     A.    Yes, I do.
22     Q.    First of all, I think counsel for Hytera suggested that
23     the source code for the volume knob was something trivial.
24                 Do you agree that that's a trivial component of
25     Motorola source code?
 Case: 1:17-cv-01973 Document #: 786 Filed:
                          Boerger           12/20/19 Page
                                      - redirect          109 of 186 PageID #:52559
                                                     by Deoras                  681

 1     A.    No, I do not agree with that.
 2     Q.    Why not?
 3     A.    Volume goes well beyond turning a knob and adjusting the
 4     volume. There is many aspects to volume. We have got AGC
 5     algorithms as an example.
 6                 So when I'm receiving audio from perhaps a quiet
 7     talking source or a loud talking source, we have this
 8     automatic gain control software built into our volume
 9     algorithms such that the user doesn't have to adjust the
10     volume knob. It will automatically adjust to make
11     compensations for those low- or high-level audios.
12                 Volume is far more complex than what you would
13     think of just turning a knob and things get louder. There is
14     a lot of aspects to volume.
15     Q.    So putting that aside and looking at sort of, in
16     general, the code that's in the source code trade secret,
17     including code that might be from third parties or code that
18     relates to the volume knob, why is Motorola claiming a trade
19     secret for all of that source code?
20     A.    Well, it's the entirety of the source code that goes
21     into our products. Even though some of it is from third
22     parties, we are showing how we use that third-party software.
23     So we, as the licensee of that third-party software, part of
24     our trade secret is how we are using that software.
25     Q.    So one of the third-party pieces of software that we
 Case: 1:17-cv-01973 Document #: 786 Filed:
                          Boerger           12/20/19 Page
                                      - redirect          110 of 186 PageID #:52560
                                                     by Deoras                  682

 1     discussed earlier was the Mentor Graphics Nucleus operating
 2     system.
 3                 Has Motorola made modifications to that Nucleus
 4     operating system?
 5     A.    Yes, we have.
 6     Q.    Were those modifications necessary to make Motorola's
 7     two-way radio devices perform in an optimal manner?
 8     A.    Yes, they were.
 9     Q.    Can you give me some examples of the kinds of
10     modifications that you made for Motorola's two-way radios?
11     A.    Yeah. They were modifications to fine-tune the
12     operating system for performance. In our devices, there is
13     certain aspects of performance that's so crucial. We have
14     features called push-to-talk where you press that side button
15     and you talk immediately to your group. We have to have
16     best-in-class performance to be able to get that push-to-talk
17     to get your voice out over the airway.
18                 It's not like a cell phone when you dial a number
19     and you got a decent amount of time while the call rings and
20     it sets that whole call up. Our push-to-talk features, they
21     have to be mission critical as fast as humanly possible. So
22     we made performance tweaks in the operating system to help
23     establish that.
24                 As well, we have also made some maintainability
25     changes as well into the Nucleus operating system.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                          Boerger           12/20/19 Page
                                      - redirect          111 of 186 PageID #:52561
                                                     by Deoras                  683

 1     Q.    And is Motorola claiming that those modifications to the
 2     Nucleus operating system are part of its source code trade
 3     secret?
 4     A.    Yes, we do.
 5     Q.    Okay. So let me switch over to another topic that he --
 6     counsel for Hytera just discussed, which was the printouts
 7     from the GitHub Web page.
 8                 Do you have those still?
 9     A.    Yes, I do.
10     Q.    I noticed that counsel for Hytera never represented to
11     you that this source code was from Motorola's DMR two-way
12     radios. Isn't that right?
13     A.    Correct.
14     Q.    And if we just take a look at DTX 5374 -- that is
15     UTIL_pushbutton.h -- in the header it says it's an icon-based
16     push button. Do you see that?
17     A.    Yes, I do see that.
18     Q.    If you turn to the second page, going down to Line 50,
19     51 and 52, do you see where it refers to photo albums?
20     A.    Yes, I do.
21     Q.    Were photo albums on Motorola's DMR two-way radio
22     devices?
23     A.    No, they were not.
24     Q.    What source code is this in DTX 5374?
25     A.    This is the first time I have seen it. I'm not really
 Case: 1:17-cv-01973 Document #: 786 Filed:
                          Boerger           12/20/19 Page
                                      - redirect          112 of 186 PageID #:52562
                                                     by Deoras                  684

 1     sure.
 2     Q.    Motorola's mobile phones, the other business that's not
 3     at issue in this case, do they have photo albums?
 4     A.    I would assume they would, yes.
 5     Q.    Do you know what open source is, Mr. Boerger?
 6     A.    Yes, I do.
 7     Q.    What is open-source software?
 8     A.    Software that is free for anybody to use and modify.
 9     Q.    Is GitHub a repository for open-source source code?
10     A.    Yes, it is.
11     Q.    And why do developers or engineers use GitHub?
12     A.    It's a collaboration mechanism to put their software out
13     there and have it updated by others in the software
14     community.
15     Q.    Now, this was the first time that we had seen these
16     documents in DTX 5374, but we pulled the website at which
17     Hytera's counsel pulled these files from.
18                 If I look at that website, the previous page that
19     links down to this source code file, it says it's the SDK for
20     the old Motorola EZX mobile platform.
21                 Do you see that?
22     A.    Yes, I do.
23     Q.    Is that Motorola EZX mobile platform a DMR two-way radio
24     platform?
25     A.    No, it is not.
 Case: 1:17-cv-01973 Document #: 786 Filed:
                          Boerger           12/20/19 Page
                                      - redirect          113 of 186 PageID #:52563
                                                     by Deoras                  685

 1     Q.    Do you see at the bottom underneath "mobile platform,"
 2     it says "#motorola" and "#phone"?
 3     A.    Yes, I do.
 4     Q.    Does it say #two-wayradio?
 5     A.    No, it does not.
 6     Q.    #DMR?
 7     A.    No, it does not.
 8     Q.    I think I have one more question.
 9                  You were asked a number of questions about
10     development times. Let me just make it clear. I don't think
11     you got a chance to explain.
12                  Just taking one as an example, the source code
13     trade secret. How did you come up with the development times
14     for that trade secret?
15     A.    Yes. For the overall source code trade secret?
16     Q.    Yes.
17     A.    So that was a collection of other parts that included
18     our repeater software, our mobile software, DSP, bootloader.
19                  So we looked at the staffing profiles of the
20     development groups that were working on those programs at
21     that time to figure out the amount of staff months that went
22     into the overall program.
23     Q.    Did you include all of the legacy development time that
24     went into the MOTOTRBO project when you were calculating your
25     estimates?
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19 by
                                      - recross      Page 114 of 186 PageID #:52564
                                                        Richey                  686

 1     A.     Portions of it went in there.
 2     Q.     And how did you determine what portions to include when
 3     you were calculating your estimates?
 4     A.     Well, for instance, there were portions of our
 5     architecture that didn't make it into the DMR products. Some
 6     of our signalling stacks from the early ASTRO development,
 7     that development time was not factored in there.
 8     Q.     I noticed in your direct examination when you gave your
 9     development times, you would say "at least" a certain number
10     of staff months.
11                 Why did you say "at least"?
12     A.     You know, because we wanted to be very conservative on
13     these estimates that we put together. Some of the software
14     dated back into the late '80s and early '90s. So there was a
15     large amount of development there. We took a very
16     conservative approach when coming up with these estimates,
17     yes.
18                 MR. DEORAS: No further questions.
19                 THE COURT: Recross.
20                               RECROSS-EXAMINATION
21     BY MR. RICHEY:
22     Q.     Mr. Boerger, you are on a patent committee at Motorola,
23     correct?
24     A.     Yes, I'm on a patent committee at Motorola. Yes.
25     Q.     So you are aware of the standard to get a patent?
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19 by
                                      - recross      Page 115 of 186 PageID #:52565
                                                        Richey                  687

 1     A.    Well, I'm aware of how we grade disclosures to determine
 2     if they are patentable or not.
 3     Q.    You understand that a patent -- to get a patent, you
 4     have to enable one how to make and use the invention, right?
 5     A.    Yes, you would like to have enablement in your patent.
 6     Absolutely.
 7     Q.    And Motorola does claim in a patent -- in three patents
 8     we discussed VRIS?
 9     A.    Yes, we do.
10     Q.    You are not saying that Motorola's patents failed to
11     meet that standard of teaching one how to make and use the
12     invention, are you?
13     A.    No, I'm not.
14     Q.    Because that would invalidate Motorola's patents?
15     A.    I'm not a patent attorney. I can't really comment on
16     that.
17     Q.    You testified just now that turning up the volume is a
18     trade secret?
19     A.    I testified to the vast complexity that goes into our
20     volume algorithms. I didn't say turning up a volume was a
21     trade secret. I testified that our source code and our
22     documentation that implements our volume algorithms, that is
23     is a trade secret.
24     Q.    So by itself, turning up the volume is not a Motorola
25     trade secret that it's claiming here today, right?
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19 by
                                      - recross      Page 116 of 186 PageID #:52566
                                                        Richey                  688

 1     A.    No, I wouldn't say so.
 2     Q.    Is it just part of the trade secret?
 3     A.    Again, I testified as to what our trade secret is
 4     related to our volume algorithms. I'm not trying to classify
 5     volume knob turning as part of our trade secret.
 6     Q.    You said -- I think I got this right.
 7                 You said turning up the volume is a critically
 8     important part of the DMR radio. Critically important?
 9     A.    I said volume on our products is critically important,
10     yes. Our speakers are best-in-class. They perform well in
11     very loud environments. Volume, I was testifying, is very
12     critical to our end customers.
13     Q.    The Motorola DMR radios, they have keypads with numbers
14     on them, one through nine and zero?
15     A.    Some do. Some don't.
16     Q.    If you push five, five appears on the screen?
17     A.    It depends on what feature is running. Some, yes. If
18     you are on a keypad dialer, five may appear on the screen.
19     Q.    Is that a critically important feature of a DMR radio?
20     A.    Well, I think you are trying to generalize it. We need
21     to speak about which application we are talking about. I
22     mean, all of our features are important to our end users.
23     Q.    Well, let's assume it's a DMR radio -- a MOTOTRBO DMR
24     radio that has a screen that shows numbers.
25                 Are you with me?
 Case: 1:17-cv-01973 Document #: 786 Filed:
                           Boerger          12/20/19 by
                                      - recross      Page 117 of 186 PageID #:52567
                                                        Richey                  689

 1     A.    Okay. I don't know where we are going here with this
 2     hypothetical, but okay.
 3     Q.    In this hypothetical, if I push five, I will get five on
 4     the screen, right?
 5     A.    If you were going to dial our application, you would see
 6     five in there.
 7     Q.    Thank you.
 8                 And is that a critically important part of
 9     Motorola's code?
10     A.    Well, if you are in a dialer application trying to
11     private call an individual and you are typing in their ID,
12     yes. Your life may be in danger.
13     Q.    So getting back to the GitHub code. We established that
14     this is Motorola source code that's marked with "Motorola
15     confidential and proprietary"?
16     A.    Yes, we did establish that was printed on there.
17     Q.    So at the very least, we can agree that just because
18     it's marked "Motorola confidential and proprietary" does not
19     mean that it's confidential or proprietary?
20     A.    Yes, I would agree with that. We mark our code that
21     way, but it's really how we store it. We store it in our
22     confidential proprietary servers, and that type of code is
23     not published on public sources.
24                 MR. RICHEY: Thank you. No further questions.
25                 THE COURT: What are the criteria and protections
 Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 118 of 186 PageID #:52568
                                                                                690

 1     for placement on GitHub, if you know?
 2                 THE WITNESS: I do not know. Sorry.
 3                 THE COURT: All right. Thank you.
 4                 You may step down.
 5           (Witness excused.)
 6                 THE COURT: Are you ready for the next witness?
 7                 MR. DEORAS: Yes. We will be calling Mr. Jesús
 8     Corretjer to the stand.
 9                 If I may go get him right outside of the courtroom,
10     your Honor?
11                 THE COURT: Yes.
12                 Members of the jury, there will be a changing of
13     the guard here. So you can step out for about ten minutes
14     while a replacement court reporter comes in.
15                 THE CLERK: All rise.
16           (A brief recess was taken at 2:04 p.m.)
17           (A change of court reporters was had.)F
18
19
20
21
22
23
24
25
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 119 of 186 PageID #:52569
                                   Corretjer - direct by Alper
                                                                                     691

     1               THE COURT:     Please call the witness.

     2               MR. ALPER:     Yes.   The plaintiff calls Mr. Jesus

     3    Corretjer to the stand, please.

     4               THE CLERK:     Please raise your right hand.

     5               (Witness sworn.)

     6            JESUS CORRETJER, PLAINTIFF'S WITNESS, DULY SWORN

     7                               DIRECT EXAMINATION

     8    BY MR. ALPER:

     9    Q.   Good afternoon.

    10    A.   Good afternoon.

    11    Q.   Mr. Corretjer, would you please state your name for the

    12    jury.

    13    A.   My name is Jesus Corretjer.

    14    Q.   And where do you work?

    15               THE COURT:     Could you spell your last name -- spell

    16    your whole name, please.

    17               THE WITNESS:     Yeah.    Jesus, like Jesus, J-e-s-u-s,

    18    Corretjer, C-o-r-r-e-t-j-e-r.

    19    BY MR. ALPER:

    20    Q.   And where do you work, Mr. Corretjer?

    21    A.   I work in Motorola Solutions.

    22    Q.   Well, what is your current position at Motorola Solutions?

    23    A.   I'm a Distinguished Member of the Technical Staff.

    24    Q.   And how long have you worked at Motorola for?

    25    A.   I've worked for Motorola for 26 years.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 120 of 186 PageID #:52570
                                   Corretjer - direct by Alper
                                                                                     692

     1    Q.   While at Motorola, have you worked on Motorola's two-way

     2    digital radio products?

     3    A.   I have, yes.

     4    Q.   And what is the general nature of the testimony you're

     5    planning to provide today?

     6    A.   I'm here to talk about our Motorola radios and some trade

     7    secrets that are at issue here.

     8    Q.   Will you be talking about Hytera's radios at all?

     9    A.   I will not.

    10    Q.   Do you have any confidential information relating to

    11    Hytera's radios?

    12    A.   I don't.

    13    Q.   Okay.    Let me briefly talk about some background here.

    14                 Where do you currently work?       Where is the location

    15    of your office?

    16    A.   It's in Plantation, Florida; a city called Plantation.

    17    Q.   And do you live near there?

    18    A.   Yes.    About 25 minutes from work.

    19    Q.   And where are you from originally?

    20    A.   I'm from Puerto Rico.

    21    Q.   Okay.    And did you go to college in Puerto Rico?

    22    A.   I did, yes, for my undergrad.

    23    Q.   And where did you study in Puerto Rico?

    24    A.   I studied in a city called Mayagüez.           I had a bachelor's

    25    degree of electrical engineering.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 121 of 186 PageID #:52571
                                   Corretjer - direct by Alper
                                                                                     693

     1    Q.   Okay.    And did you receive any honors while you were in

     2    school, undergrad?

     3    A.   I did.    I graduated with honors.        I was a member of one of

     4    the engineering honor societies in campus at Tau Beta Phi.

     5    Q.   Okay.    And when did you graduate?

     6    A.   That was in May of 1992.

     7    Q.   Okay.    And what did you do next after that?

     8    A.   After that, I wanted to pursue an advanced degree in

     9    industrial engineering, so I went ahead and applied to Georgia

    10    Tech, which was one of the top schools in one area I wanted to

    11    specialize on.      And I applied and got accepted, went there.

    12    Q.   Okay.    And when did you go to Georgia Tech?

    13    A.   That was in 1993.

    14    Q.   Okay.    And you said it had -- it was one of the top

    15    schools in an area that you wanted to specialize in.               What

    16    area was that?

    17    A.   That was digital signal processing, or DSP, which is

    18    another term for it.

    19    Q.   Does DSP, or digital signal processing, have to do with

    20    wireless communications?

    21    A.   Definitely.     DSP is a key component of wireless

    22    communications.

    23    Q.   Okay.    And did you graduate from Georgia Tech?

    24    A.   I did, yes.

    25    Q.   And what degree did you receive and when did you graduate?
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 122 of 186 PageID #:52572
                                   Corretjer - direct by Alper
                                                                                     694

     1    A.    I got a master's of science of electrical engineering and

     2    graduated in the fall of '93.

     3    Q.    And what interested you in digital signal processing at

     4    that time?

     5    A.    Yeah, when I was an undergrad student in Puerto Rico, that

     6    was the time in which cell phones were just coming out.                You

     7    may remember those big bricks with the antenna, big antenna

     8    sticking up.

     9                  I was just fascinated by the idea that you could talk

    10    in one of these devices and be heard on the other end.                This

    11    wireless communication was fascinating.            I got interested in

    12    it.   And DSP is a key portion of that, so . . .

    13    Q.    How did you end up at Motorola?

    14    A.    That was through a series of summer internships.             When I

    15    was in Puerto Rico during my undergrad, Motorola came to

    16    campus to interview us students for summer internship for

    17    jobs.

    18                  I went and interviewed with them and got offered a

    19    position with them.       That's how I started with Motorola.

    20    Q.    Okay.    And what attracted to you to Motorola?

    21    A.    Motorola has always been a very innovative company and one

    22    of the pioneers of wireless communications.             I thought it was

    23    a good fit based on my interests of digital signal processing.

    24    Q.    And did you -- you took the internship position?

    25    A.    I did, yes.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 123 of 186 PageID #:52573
                                   Corretjer - direct by Alper
                                                                                     695

     1    Q.   How did you end up at Motorola full-time?

     2    A.   After the first internship, there were two other

     3    internships:     one between undergrad and grad school and

     4    another one while I was at Georgia Tech.

     5                 After three internships, I guess they liked the work

     6    I did, so they offered me a full-time job.

     7    Q.   And what year was that that you started full-time at

     8    Motorola?

     9    A.   That was in January of 1994.

    10    Q.   Okay.    And, now, you said that you've been working for

    11    Motorola for 26 years.        How is that calculated at Motorola?

    12    A.   Yeah, I got six months of credit because of the three

    13    summer internships I had.        So if you count that, I've been

    14    with the company for over 26 years.

    15    Q.   Thank you.

    16                 Now, when you first started working at Motorola, what

    17    office were you in?

    18    A.   It was right here in the Chicago area, actually.

    19    Q.   All right.     And what were you working on?

    20    A.   I was working on digital signal processing software for

    21    digital cell phones.

    22    Q.   All right.     And how long did you stay in Chicago working

    23    on that technology?

    24    A.   I was up here for four and a half years.

    25    Q.   And what did you do next?
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 124 of 186 PageID #:52574
                                   Corretjer - direct by Alper
                                                                                      696

     1    A.   We love Chicago, but we wanted to be closer to home.                  I'm

     2    from Puerto Rico.      So in August of 1998, my family and I

     3    decided to take a -- move to Florida.

     4                There was an open position there with the digital

     5    two-way radio group also doing DSP, so I took that job and

     6    transferred down to Florida.

     7    Q.   Are you still working on digital two-way radios today?

     8    A.   I am, yes.

     9    Q.   And you've been working on that for that entire time?

    10    A.   Yes.   Since I moved to Florida, yes.

    11    Q.   And you testified that you're a Distinguished Member of

    12    the Technical Staff.

    13                When were you promoted to Distinguished Member of the

    14    Technical Staff?

    15    A.   That was in 2012.

    16    Q.   And how many engineers at Motorola have that distinction?

    17    A.   About half a percent of us, of the population.

    18    Q.   What are your responsibilities in your role as

    19    Distinguished Member of the Technical Staff for the

    20    technologies that you are responsible for?

    21    A.   Yeah, I define the architecture for digital signal

    22    processing software for all the radios in the company.                And

    23    that includes products for all of our three main businesses;

    24    namely, ASTRO, PCR, and TETRA radios.

    25    Q.   Do you manage a team?
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 125 of 186 PageID #:52575
                                   Corretjer - direct by Alper
                                                                                     697

     1    A.     Yeah, I do.    About 20 people.

     2    Q.     And where are they located?

     3    A.     Partly in Plantation, partly in Malaysia.

     4    Q.     Okay.    Let me switch gears slightly.

     5                   Are you familiar with an individual named Sam Chia?

     6    A.     Yes, I am.

     7    Q.     And how do you know Mr. Chia?

     8    A.     We -- Sam and I were working on -- or Mr. Chia and I were

     9    working on the same project, the same MOTOTRBO project, and we

    10    were both part of the DSP group.

    11                   He was a member of the DSP team in Plantation.          I

    12    was -- he was in a manager capacity; he managed the team over

    13    there.

    14                   I was in a technical lead capacity on Plantation, but

    15    we were working on DSP technology, so we interacted quite a

    16    bit.

    17    Q.     How long were you working with Mr. Chia for?

    18    A.     I would say for a few years.

    19    Q.     And how did you communicate with Mr. Chia over that time?

    20    A.     Mainly over phone and e-mail.       We were remote and

    21    literally on different sides of the world, but we met a few

    22    times personally over the years.

    23                   I went to Malaysia once.    I actually sat next to him

    24    for a week.       And he came to the U.S. once or twice before

    25    that.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 126 of 186 PageID #:52576
                                   Corretjer - direct by Alper
                                                                                     698

     1    Q.   In your regular communications over the phone and e-mail,

     2    how frequently would you communicate with Mr. Chia, either

     3    alone or in groups?

     4    A.   Towards the peak of the project, I would say maybe once a

     5    week, every two weeks.

     6    Q.   How did the work of the Plantation team relate to the work

     7    of the team in Malaysia, in Penang?

     8    A.   Right.    For the MOTOTRBO project, Motorola leveraged a lot

     9    of ASTRO technology.       ASTRO is one of the other radio

    10    technologies that we have at Motorola.            And a lot of that

    11    ASTRO technology was leveraged in MOTOTRBO.

    12               The Plantation DSP group and the Plantation center in

    13    general owns the ASTRO technology.           So because we leveraged a

    14    lot of the technology in MOTOTRBO, the Plantation engineers

    15    were the technical leads of the -- of the project, and we

    16    were -- we would lead engineers in Malaysia or China -- we had

    17    a design center in China as well -- and implementation details

    18    in general.

    19    Q.   And what did you communicate with Mr. Chia about in your

    20    regular communications with him?

    21    A.   We would discuss DSP aspects, you know, digital signal

    22    processing technology aspects, and project matters.

    23    Q.   And how did those communications go?           What was the nature

    24    of those communications, your relation- -- in terms of your

    25    relationship with Mr. Chia?
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 127 of 186 PageID #:52577
                                    Corretjer - direct by Alper
                                                                                     699

     1    A.   Yeah, like I said, we -- the Plantation team, and me being

     2    on a technical lead role for the DSP area, usually teaching,

     3    you know, the Penang team that Sam was leading in terms of the

     4    architecture or the design.         You know, the technical details

     5    that they needed to abide by.

     6    Q.   Okay.    If you could turn to Exhibit PTX 2098 in your

     7    binder.

     8    A.   What was that number again?

     9    Q.   2098.

    10    A.   Yes, I'm there.

    11    Q.   Okay.    And is -- what is, generally speaking, PTX 2098?

    12    A.   It's an e-mail correspondence between some of the members

    13    of the DSP group.

    14    Q.   And are you one of the authors on the e-mails in PTX 2098?

    15    A.   Yes, I am.

    16    Q.   And was the contents or the communications -- were the

    17    communications in Exhibit 2098 prepared in the ordinary course

    18    of Motorola's development work?

    19    A.   Yes.

    20                 MR. ALPER:    Your Honor, Plaintiff moves to admit

    21    PTX 2098.

    22                 THE COURT:    The exhibit is received and may be

    23    published.

    24                 (Plaintiff's Exhibit No. PTX 2098 was

    25                 received in evidence.)
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 128 of 186 PageID #:52578
                                   Corretjer - direct by Alper
                                                                                     700

     1    BY MR. ALPER:

     2    Q.   All right.     I'm showing the -- at first the top of

     3    Exhibit 2098.     And who is the author of the top e-mail here?

     4    A.   That's me.

     5    Q.   Okay.    And what's the date of this -- the date range of

     6    these e-mails, approximately?

     7    A.   March of 2006.

     8    Q.   Okay.    And I'm going to draw a box around the

     9    "To" and "Cc" lines of this e-mail.

    10                 Who are the folks that you addressed this e-mail

    11    PTX 2098 to?

    12    A.   In general, they're DSP engineers, both in Plantation and

    13    Malaysia.

    14    Q.   And is Mr. Chia one of the carbon-copied individuals?

    15    A.   Yes.    He is the first name on the Cc list.

    16    Q.   Okay.    I'm going to direct you to one of the subsidiary

    17    e-mails in this chain.        If you could go to Page 2, 2098.2.

    18                 And, first, tell us who wrote this e-mail?

    19    A.   I did.

    20    Q.   And when did you write it?

    21    A.   In March 14th of 2006.

    22    Q.   And who are the -- who is on the "To" line?

    23    A.   Those are three engineers:         Naing Kyaw, Darrell Stogner,

    24    and Lam WaiMing; two from Plantation, one in China.

    25    Q.   And was Mr. Chia copied?
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 129 of 186 PageID #:52579
                                   Corretjer - direct by Alper
                                                                                     701

     1    A.   Yes.    He is the first name on the Cc list.

     2    Q.   Okay.    There's one sentence here that I wanted to ask you

     3    about.    It says -- you wrote, "Our philosophy was to use the

     4    data connection for all the data (control and payload) going

     5    to the host (UMAC, LLC, et cetera) and use the main LMAC

     6    connection for the audio modem clients (mic and speaker.)"

     7                 Let me ask you:    Is -- what is the nature of the

     8    information that you're conveying there in that e-mail?

     9    A.   You know, this is an aspect of the DSP framework

    10    architecture that I'm going to be testifying in more detail

    11    later.    And I was communicating to the team an architectural

    12    decision that had to do with the DSP framework.

    13    Q.   Okay.    And is -- when you say "DSP framework," is that one

    14    of the trade secrets you're going to be testifying about?

    15    A.   Yes.

    16    Q.   And who came up with the ideas in your e-mail?

    17    A.   I did.

    18    Q.   And are those ideas considered to be confidential to

    19    Motorola?

    20    A.   Yes, definitely.

    21    Q.   Do you have personal knowledge of the work that Mr. Chia

    22    was doing at Motorola?

    23    A.   I do, yes.

    24    Q.   Do you have personal knowledge of Mr. Chia's

    25    responsibilities at Motorola?
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 130 of 186 PageID #:52580
                                   Corretjer - direct by Alper
                                                                                     702

     1    A.   Yes.

     2    Q.   Did Mr. Chia have access to Motorola's confidential

     3    documents and source code?

     4    A.   Yes, he did.

     5    Q.   At some point did Mr. Chia leave Motorola?

     6    A.   He did, yes.

     7    Q.   About when did he leave?

     8    A.   Around 2008.

     9    Q.   When did you find out about the Hytera actions that are at

    10    issue in this case?

    11    A.   I found out when we filed the first lawsuit against

    12    Hytera.

    13    Q.   What impact have Hytera's actions at issue in this case

    14    had on you, Mr. Corretjer?

    15    A.   On me personally?      Well, I was working with Sam for years,

    16    teaching him and his team about this technology, sharing a lot

    17    of confidential information with him.

    18                So to learn that he took all that information to a

    19    competitor, you know, company and used it to compete against

    20    us, I thought it was outrageous, personally.             I found it very

    21    upsetting, and it still is.

    22    Q.   At the time Mr. Chia left the company, how many years had

    23    you been working on digital signal processing technologies

    24    that you had been teaching to Mr. Chia?

    25    A.   About nine years.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 131 of 186 PageID #:52581
                                   Corretjer - direct by Alper
                                                                                     703

     1    Q.   Did you sign a confidentiality agreement as part of your

     2    employment at Motorola?

     3    A.   Yes, I did.

     4    Q.   What does that agreement mean to you?

     5    A.   It means that me as a Motorola employee, I'm supposed to

     6    safeguard the confidential information that I'm exposed to or

     7    that I create as an engineer at Motorola as if it was my own,

     8    because it's highly valuable for the business and for the

     9    company.

    10    Q.   Thank you.

    11                Okay.   Let's talk about trade secrets, some of the

    12    technology.

    13                Did you prepare some demonstratives to assist you in

    14    your testimony on the trade secrets?

    15    A.   Yes.

    16                MR. ALPER:    Your Honor, permission to publish the

    17    demonstratives?

    18                THE COURT:    Yes.    Proceed.

    19                MR. ALPER:    Okay.

    20                I'm going to put up PTX 5.2.

    21    BY MR. ALPER:

    22    Q.   And, Mr. Corretjer, what are we seeing here on this

    23    demonstrative?

    24    A.   These are four categories of the trade secrets that I'm

    25    going to be testifying about today.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 132 of 186 PageID #:52582
                                   Corretjer - direct by Alper
                                                                                     704

     1    Q.    Okay.    And what are those four categories?

     2    A.    The first one is DSP, or digital signal processing;

     3    testing and benchmarking; HAL; and DMR hardware.

     4    Q.    Let's start with DSP.      Did you prepare a demonstrative as

     5    an overview of the trade secrets relating to digital signal

     6    processing?

     7    A.    I have, yes.

     8    Q.    Okay.    I'm going to show you PTX 5.3.          And what are we

     9    seeing here?

    10    A.    These are a list of the DSP-related trade secrets.              I'll

    11    read them for you:       "Digital signal processing framework,"

    12    "Noise suppression," "Squelch," "Carrier detection," and the

    13    "DSP code" in general.

    14    Q.    Okay.    Let's start off with what digital signal processing

    15    is.

    16                  If you could explain to the jury, what is digital

    17    signal processing?

    18    A.    Yeah.    The best way for me to explain what DSP, or digital

    19    signal processing, is, is to grab one of our radios.

    20                  Let's say that I'm talking to somebody else with a

    21    radio and I'm having a voice conversation or doing some data,

    22    maybe a text message or something.           DSP is the technology that

    23    helps us convert the voice or data signals into a format that

    24    can be transmitted over the air through the antenna of the

    25    radio.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 133 of 186 PageID #:52583
                                   Corretjer - direct by Alper
                                                                                     705

     1               And then on the other end, on the receiving side, DSP

     2    technology allows us to convert it back to voice and data so

     3    that the user can experience it.

     4    Q.   What inside of the two-way radios performs the digital

     5    signal processing?

     6    A.   It's all the source code that we write, which runs on a

     7    processor chip called the digital signal processor, or DSP.

     8    Q.   Does Motorola keep its digital signal processing

     9    technologies a secret?

    10    A.   Yes, we do.

    11    Q.   And why is that?

    12    A.   It's highly valuable, you know, to our company.              We spent

    13    years developing this technology, as I said already.

    14               The DSP technology is one of the reasons why our

    15    radios are so good and so well accepted in the market, and

    16    that's a high volume to Motorola.          And that's why we keep it a

    17    secret.

    18    Q.   Can anyone who has a Motorola radio just look inside and

    19    see the DSP -- Motorola DSP trade secrets?

    20    A.   No.   No, it doesn't work that way.

    21               So all the source code that I talked about, what

    22    happens is we submit it to a process called compilation.

    23               So you take all that source code and, once you

    24    compile it, the machine puts it in a format that only a

    25    machine can read it.       Human beings cannot interpret it
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 134 of 186 PageID #:52584
                                   Corretjer - direct by Alper
                                                                                     706

     1    directly.

     2    Q.   Now, did Motorola come up with the concept of digital

     3    signal processing?

     4    A.   No.    DSP is known in the industry.         It's one of the things

     5    I studied in school, so . . .

     6    Q.   Then how is it that Motorola is claiming DSP as a trade

     7    secret?

     8    A.   It's not about the general concept of DSP.             Like I said,

     9    that's known out there.        But it's really our architecture, our

    10    specific architecture, design implementation on that source

    11    code, and the documents that we write to have them work

    12    properly in these radios.        That's what we're calling our trade

    13    secret.

    14    Q.   Let's take the DSP framework in particular.             It's the

    15    first one up here.

    16                Are there confidential aspects of DSP -- the DSP

    17    framework?

    18    A.   Yes, there are.

    19    Q.   And what are those, or some examples at least?

    20    A.   For example, we have something called the physical layer;

    21    another one, the element layer, which are layers that we use

    22    on what we call a modem, that allows us to transmit and

    23    receive signals.

    24                We also have the framework and lineup entities and

    25    something we call the modem clients.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 135 of 186 PageID #:52585
                                   Corretjer - direct by Alper
                                                                                     707

     1    Q.   Now, who developed Motorola's DSP trade secrets?

     2    A.   It was developed by Motorola engineers.

     3    Q.   How much work did it take to develop those trade secrets?

     4    A.   It was a lot of effort.        Years of effort.

     5    Q.   Were the DSP technologies first designed for MOTOTRBO?

     6    A.   This framework that we're discussing here, it was designed

     7    for MOTOTRBO, but it leveraged a lot of prior technology from

     8    ASTRO, which is the technology I was primarily involved in in

     9    Plantation.

    10    Q.   Did you prepare a demonstrative to help explain how much

    11    work was involved in developing the trade secrets?

    12    A.   Yes, I have.

    13    Q.   Okay.    I'm going to show PTX 5.4.

    14                 Okay.   And what are we seeing here?

    15    A.   These are some conservative estimates that I put together

    16    with conversations with some of my colleagues also,

    17    essentially breaking it down by issue of the trade secret --

    18    trade secret areas that we're discussing.

    19                 So first of all is the framework, the digital signal

    20    processing framework that took at least 25 engineers for 900

    21    staff months.

    22                 The noise suppression took at least two engineers for

    23    at least seven staff months.

    24                 Squelch, four engineers, 20 staff months.

    25                 Carrier detection, at least two engineers for eight
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 136 of 186 PageID #:52586
                                   Corretjer - direct by Alper
                                                                                     708

     1    staff months.

     2                And the DSP code in general for MOTOTRBO, 25

     3    engineers for 3,000 staff months.

     4    Q.   And how did you come up with your development time

     5    numbers?

     6    A.   Well, first of all, this is my area.           I'm the chief

     7    architect of the framework and this technology.              I was at the

     8    time and I still am in the company.

     9                I talked to key individuals also that were working on

    10    these areas as well.

    11                Like I said, I was conservative in the process, and I

    12    identified the number of head count engineers that worked on

    13    each of these areas, and also the amount of time that they

    14    worked on.     It's an estimate; it's a conservative estimate.

    15    That's how we came up with these engineers and staff months

    16    numbers.

    17    Q.   How have the DSP technologies or trade secret technologies

    18    changed in MOTOTRBO since they were first implemented?

    19    A.   The DSP technologies haven't changed that much.              The core

    20    of the technology is still the same.           We have made additions

    21    over the years, but it really hasn't changed a lot in terms of

    22    the core technology.

    23    Q.   Are there any documents that describe the confidential

    24    aspects of the DSP technologies?

    25    A.   Yes.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 137 of 186 PageID #:52587
                                    Corretjer - direct by Alper
                                                                                     709

     1    Q.   Okay.    Can you turn to PTX 727, please.

     2    A.   727, correct?

     3    Q.   Yes.

     4    A.   Yes, I'm there.

     5    Q.   Okay.    What is that document?

     6    A.   It's a MOTOTRBO, or LTD, and DSP architecture document.

     7    Q.   And do you have personal knowledge of that document?

     8    A.   I do, yes.

     9    Q.   And how is that?

    10    A.   Like I said, I was the chief architect of this technology,

    11    and I've worked with this material many times over the years.

    12                 I also worked with the people that wrote this

    13    document.

    14    Q.   And was this document prepared in the ordinary course of

    15    Motorola's development activities?

    16    A.   It was.

    17    Q.   And where is it stored?        Where was it stored?

    18    A.   In Compass.

    19                 MR. ALPER:    Okay.   Your Honor, move to admit PTX 727.

    20                 THE COURT:    It is received and may be published.

    21                 MR. ALPER:    Thank you.

    22           (Plaintiff's Exhibit No. 727 was received

    23           in evidence.)

    24    BY MR. ALPER:

    25    Q.   Okay.    So, again, now that we have it up on the screen,
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 138 of 186 PageID #:52588
                                   Corretjer - direct by Alper
                                                                                     710

     1    what's the title of this document?

     2    A.   It says "LTD DSP Architecture Document."

     3    Q.   And we've heard this a couple times.           What does "LTD"

     4    stand for?

     5    A.   "LTD" is an internal code name for MOTOTRBO.

     6    Q.   Okay.    And is the material in this -- what's the date of

     7    this document?

     8    A.   October 10th of 2003.

     9    Q.   And is the material in this document confidential to

    10    Motorola?

    11    A.   Yes.

    12    Q.   And is there a designation on the document that indicates

    13    that?

    14    A.   Yeah.    On the bottom it says "Motorola Confidential

    15    Proprietary."

    16    Q.   Okay.    All right.    Are there any figures in this

    17    document -- if we flip through, there's various details in the

    18    document.

    19                 Are there any figures in this document that would

    20    help to illustrate the DSP trade secret technologies?

    21    A.   Yes.    We can go to the picture in Page .20.

    22    Q.   Okay.    Okay.   This is the Figure 10 called "Digital Rx

    23    Lineup"?

    24    A.   Yes.

    25    Q.   And at a high level, what are we seeing?            What are we
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 139 of 186 PageID #:52589
                                   Corretjer - direct by Alper
                                                                                     711

     1    seeing here?

     2    A.   This is a lineup -- we call it a modem lineup -- of what

     3    happens to the signal when it hits the antenna.

     4                 Let's say that I'm receiving a digital signal over

     5    here.   When it hits the antenna, all the processing that it

     6    undergoes until the voice is actually played on the speaker so

     7    I can hear it.      It's in digital mode of operation.

     8    Q.   Okay.    So this fits into the -- if we were to fit this

     9    into the device, where would the antenna be on this picture?

    10    A.   The antenna would be where it says "20 kilohertz" on the

    11    upper right-hand corner there.

    12    Q.   Right here (indicating)?

    13    A.   Yes.

    14    Q.   And then does this show the path from when the signal

    15    comes in through the antenna over -- all the way through to

    16    when you get it as voice in the speaker?

    17    A.   Yes, it does.

    18    Q.   And where would the speaker be?

    19    A.   The speaker is all the way at the end on the left-hand

    20    lower corner, where it says "8 kilohertz."

    21    Q.   Here (indicating)?

    22    A.   Yeah.

    23    Q.   Now, there are a number of yellow, gray boxes, and there's

    24    one red box.     What do the boxes on this figure represent?

    25    A.   The boxes in the figure represent different blocks of
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 140 of 186 PageID #:52590
                                   Corretjer - direct by Alper
                                                                                     712

     1    functionality, all having to do with DSP blocks or processing

     2    for this digital receive lineup.

     3    Q.   And what about the arrows?         What do the arrows on the

     4    figure show?

     5    A.   The arrows show the data flow or the direction of the flow

     6    of the data as it goes through the lineup.

     7    Q.   Okay.    And just at a high level, can you briefly walk us

     8    through what's happening in this figure?

     9    A.   Yes.

    10                 When the signal comes in through the antenna on

    11    the -- on the right-hand there, it starts -- it goes into what

    12    we call the physical layer.

    13                 The physical layer, it's a layer of the modem that

    14    handles the physical activities of the radio, like putting it

    15    in transmit or receive mode, looking for the presence of

    16    carrier or signal and that kind of stuff.              It's important for

    17    the -- the physical layer is important for the radio to be

    18    able to receive reliably.

    19                 Once the data leaves the physical layer and tells the

    20    LMAC layer -- "LMAC" stands for lower media access control

    21    layer.    It is the layer where the signal is split between

    22    voice and data components.         That's the layer where we do some

    23    error correction if the signal was affected, you know, while

    24    it was transmitted over the air.

    25                 After that, it enters what we call the modem client
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 141 of 186 PageID #:52591
                                   Corretjer - direct by Alper
                                                                                     713

     1    or clients.     In this case, we're talking about a speaker modem

     2    client.    It's those boxes at the bottom there.

     3                 They are in charge of the audio processing of the

     4    radio, basically make the radio sound good, which is very

     5    important for our radios.

     6    Q.   I'd like to talk a little bit about what makes this

     7    example confidential.

     8                 Is the arrangement of the boxes in this figure

     9    something that they teach you in engineering school?

    10    A.   No, they don't.

    11    Q.   Is the arrangement of the boxes here something that is

    12    generally known to the public?

    13    A.   No, it's not.

    14    Q.   How long did it take you and your team to come up with the

    15    organization of these boxes?

    16    A.   Yeah, this is the result of years of effort and a lot of

    17    iterations; a lot of testing, tweaking, fine-tuning

    18    parameters.     That's how we arrived at this.

    19    Q.   Okay.    Now, let me zoom in on one box here just as an

    20    example.     There is a box up here called RSSI.

    21                 What does "RSSI" stand for?

    22    A.   That means receive signal strength indication.

    23    Q.   Is the concept of RSSI something that Motorola came up

    24    with?

    25    A.   No, that's known in the industry.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 142 of 186 PageID #:52592
                                   Corretjer - direct by Alper
                                                                                     714

     1    Q.   Then is there anything confidential to Motorola about that

     2    box labeled "RSSI"?

     3    A.   Absolutely.     I mean, the specific implementation, the

     4    design implementation that we have for that box, not only for

     5    the RSSI calculation, but, for example, the averaging that we

     6    do on it, which is critical for some of our mobility

     7    algorithms, it's confidential.

     8    Q.   And where would we find that confidential information,

     9    those details, at Motorola?

    10    A.   In technical documents and ultimately in the source code.

    11    Q.   And does that same concept -- I'm not going to go through

    12    all of the boxes, but that does that same concept apply to the

    13    other boxes in this figure that we're looking at?

    14    A.   Yes.    In general, yes.

    15    Q.   Okay.    There's one other box that I want to ask you about

    16    here.   It's this one down here called AMBE+2 decoder.              What is

    17    the AMBE+2 coder?

    18    A.   That is the decoder portion of something we call a

    19    vocoder.     It's a block that takes the voice signal and encodes

    20    it to take a smaller amount so you can transmit it over the

    21    air effectively.

    22    Q.   Is there third-party code involved in that block?

    23    A.   There is, yes.

    24    Q.   And who makes that?

    25    A.   That's made by a company called DVSI.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 143 of 186 PageID #:52593
                                   Corretjer - direct by Alper
                                                                                     715

     1    Q.   Is there anything that Motorola considers, then,

     2    confidential about the AMBE+2 block?

     3    A.   Yes, absolutely.      It's -- we write a lot of source code

     4    around it to interface with that third-party code and have it

     5    properly interfaced and integrated to the rest of our radio

     6    software.     And the combination of the third-party code with

     7    the glue that we put around it is confidential to Motorola.

     8    Q.   And what about the arrangement in what I believe you

     9    called the modem lineup?        Is that confidential to Motorola?

    10    A.   Yeah.    That's the modem client, yes.         And you're pointing

    11    to the order processing lineup.          That's definitely

    12    confidential to Motorola.

    13    Q.   You said this was -- had to do with the receiver side of

    14    the picture.     Are there other diagrams in this document that

    15    cover the transmitter side?

    16    A.   Yes.    I believe there's one like a couple of pages before

    17    that.

    18    Q.   Okay.    In the interest of time, I'm not going to turn to

    19    that.   I would like to briefly touch on the other DSP trade

    20    secrets.

    21                 Let's go to noise suppression.        What is noise

    22    suppression?

    23    A.   Noise suppression is a DSP technology that -- it's

    24    about -- well, that allows us to suppress background noise

    25    around you so that you could be heard clearly on the other
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 144 of 186 PageID #:52594
                                   Corretjer - direct by Alper
                                                                                     716

     1    end.    And that's critical to our radios.

     2                Some of our radios are used in noisy environments;

     3    for example, construction sites.          Some are using them by

     4    public safety people.

     5                They're in factories, environments where there's a

     6    lot of noise, and that background noise can sometimes impair

     7    the ability of the remote party from hearing you.              And in

     8    mission-critical applications like the ones our radios are

     9    used in, hearing the message clearly is very important.

    10    Q.     Is there any aspect of noise suppression that's part of

    11    the public standard?

    12    A.     Yeah, there's -- this algorithm for noise suppression was

    13    published on a TIA standard, yes.

    14    Q.     And then what about Motorola's noise suppression is

    15    confidential?

    16    A.     A few things:   the design, the specific design, and

    17    implementation.

    18                When we write a source code to implement this

    19    functional blocks, you end up with our specific implementation

    20    for a specific DSP, and it's been optimized to run optimally

    21    for that processor.       That's important and that's confidential.

    22                Also, there's a number of parameters that we spent

    23    time tweaking and -- you know, testing and tweaking, and they

    24    directly influence how this performs on the radio.               That's not

    25    published on standards or patents.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 145 of 186 PageID #:52595
                                   Corretjer - direct by Alper
                                                                                     717

     1    Q.   And those are considered by Motorola to be trade secret?

     2    A.   Yes, they are.

     3    Q.   Okay.    Let's talk about squelch.

     4                 What is squelch?

     5    A.   Squelch is another functional block.           It's used, actually,

     6    in the analog mode of operation of the radio.

     7                 You can kind of think about it as similar to noise

     8    suppression, but this is on the receive side of the radio.

     9    Noise suppression is on the transmit side; this is on the

    10    receive side.

    11                 And it essentially looks at the signal that I

    12    received on my antenna to see how clean it is in terms of, you

    13    know, was it affected by interference over the air, channel

    14    phase, other channel activities, you know, that could maybe

    15    cause errors.

    16                 When that signal is received in my radio, it may not

    17    be worthy of me muting the speaker.

    18                 So that's what this algorithm or block, functional

    19    block, does for us.       It helps us determine when it's okay to

    20    enable the speaker, because that takes battery.              So if you can

    21    keep the speaker muted when it's not necessary to have it

    22    unmuted, it saves battery life, and it also doesn't distract

    23    the user with unnecessary channel traffic.

    24    Q.   How complex is the Motorola squelch technology?

    25    A.   It is very complex.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 146 of 186 PageID #:52596
                                   Corretjer - direct by Alper
                                                                                     718

     1    Q.   How many different squelch levels are there in Motorola's

     2    products?

     3    A.   We have 15 different squelch levels that a user can select

     4    from to vary the sensitivity of that, you know, muting on a

     5    muting speaker decision.

     6                Those 15 levels, they have a ton of parameters that

     7    go into, you know, the radio working on those 15 levels.

     8    Things like the type of equipment, whether it's a mobile or

     9    portable radio, channel conditions, you know, the environment.

    10                There's a lot of things, a lot of parameters that

    11    influence this squelch operation.          All that stuff is

    12    confidential.

    13    Q.   Does Motorola have any patents on its squelch technology?

    14    A.   Yes, we do.

    15    Q.   And what do those patents discuss?

    16    A.   They discuss the high-level algorithm of the squelch and

    17    the formulas that go into that algorithm.

    18    Q.   Are those patents public?

    19    A.   They are public, yes.

    20    Q.   And what -- so what about Motorola's squelch technology is

    21    secret to Motorola?

    22    A.   Again, the source code that we implement for our C55 DSP

    23    is not something we publish, and it has -- there is a result

    24    of a lot of work that it took us to optimize it to run that

    25    microprocessor.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 147 of 186 PageID #:52597
                                   Corretjer - direct by Alper
                                                                                     719

     1                 Also, the parameters that I discussed earlier for

     2    those 15 levels, none of those details, low-level details, are

     3    published in the patent.

     4    Q.   Thank you.     Let's talk about carrier detection.

     5                 What is carrier detection?

     6    A.   First thing I should do is define what "carrier" is.

     7                 When I gave the example of the signal transmitting

     8    over the air, right, carrier is the signal that transports the

     9    voice and data from the transmit radio into the receiver

    10    radio.    So this technology is detecting the presence of that

    11    carrier signal on the receiver.

    12                 And the reason that's important is because we don't

    13    want to waste a lot of digital signal processing in the radio

    14    that's precious, for battery life reasons.

    15                 We don't want to waste it if there's no activity on

    16    the channel, right?       We could put the radio in a low-power

    17    mode to save battery if there's no carrier present on the

    18    channel.

    19                 So it gains a lot of functionality on these lineups,

    20    and that's why it's critical.

    21    Q.   And does Motorola have -- consider aspects of its carrier

    22    detection technology to be confidential and trade secret?

    23    A.   Yes.

    24    Q.   Okay.    And then lastly, you have "DSP code."

    25                 What does this refer to?
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 148 of 186 PageID #:52598
                                   Corretjer - direct by Alper
                                                                                     720

     1    A.   That refers to the entire DSP source code that we put in

     2    the MOTOTRBO radios.

     3    Q.   We looked at one technical document.           Does Motorola have

     4    other technical documents that have the confidential details

     5    concerning its DSP trade secrets?

     6    A.   Yes, we do.

     7    Q.   Okay.    I'm going to -- I'm going to identify a list of

     8    documents and ask you to look in your binder for these.

     9                 First, PTX 754.

    10    A.   Okay.

    11    Q.   766.

    12    A.   Yes.

    13    Q.   772.

    14    A.   Yes.

    15    Q.   789.

    16    A.   Okay.

    17    Q.   839.

    18    A.   Yes.

    19    Q.   And 1345, 1345.

    20    A.   Yes.

    21    Q.   And what are those documents?

    22    A.   These are technical documents that we wrote for.

    23    Q.   Do you -- I'm sorry.       When you say -- by "we," you mean

    24    Motorola?

    25    A.   Yes.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 149 of 186 PageID #:52599
                                   Corretjer - direct by Alper
                                                                                     721

     1    Q.   And are they confidential?

     2    A.   Yes, they are.

     3    Q.   And do you have personal knowledge of those documents?

     4    A.   I do, yes.

     5    Q.   And how is that?

     6    A.   This is, again, the technology that I have architected in

     7    Motorola for years.       I have worked with this material, you

     8    know, in multiple projects and specific in MOTOTRBO for a

     9    number of years, and I worked with the people that worked on

    10    that.

    11    Q.   And were these documents prepared in the ordinary course

    12    of Motorola's development business?

    13    A.   They were, yes.

    14    Q.   And where have they been stored?

    15    A.   In Compass.

    16               MR. ALPER:     Your Honor, we move to admit PTX 754,

    17    766, 772, 789, 839, and 1345.

    18               MS. ROTHSCHILD:      No objection, Your Honor.

    19               THE COURT:     They are received and may be published.

    20            (Plaintiff's Exhibit Nos. 754, 766, 772, 789, 839, and

    21            1345 were received in evidence.)

    22    BY MR. ALPER:

    23    Q.   Would you expect to see any of the digital signal

    24    processing documents we've been discussing in the public?

    25    A.   I would not.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 150 of 186 PageID #:52600
                                   Corretjer - direct by Alper
                                                                                     722

     1    Q.   Would it be acceptable for a competitor to have these

     2    confidential documents and source code?

     3    A.   It would not be acceptable.

     4    Q.   Are the documents that we listed all of Motorola's

     5    technical documentation regarding its DSP trade secret

     6    technologies?

     7    A.   No, no.    We have more documents, way more.

     8    Q.   Okay.    You referred to source code.

     9                 Did you prepare a demonstrative on DSP source code?

    10    A.   I have, yes.

    11    Q.   All right.     Okay.   I'm showing you PTX 5.5.

    12                 What are we seeing here?      I'll try to zoom in a

    13    little bit.

    14    A.   Yeah, these are the different directories where we store

    15    the DSP code that we're talking about.

    16    Q.   Okay.    When you say "directories," just taking one as an

    17    example, what is a source code directory?

    18    A.   What is a source code directory?

    19    Q.   Yes.

    20    A.   It's like a repository in a computer or a server where we

    21    put the code.

    22    Q.   Who architected the DSP source code?

    23    A.   I did.

    24    Q.   Did you write any of the DSP source code?

    25    A.   I did, yes.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 151 of 186 PageID #:52601
                                   Corretjer - direct by Alper
                                                                                     723

     1    Q.   How many files do the directories reflecting the DSP

     2    source code represent?

     3    A.   I think there's over a thousand files here.

     4    Q.   How does Motorola label its source code?

     5    A.   We label it with a tag, you know, and we -- we put it as

     6    confidential proprietary, "Motorola Confidential Proprietary."

     7    Q.   Okay.    In your 26 years at Motorola, can you recall ever

     8    seeing any source code file labeled as -- with the words

     9    "Trade Secret" or "Registered Trade Secret"?

    10    A.   I have not, no.

    11    Q.   In your 26 years at Motorola, can you recall any document

    12    that you worked on or your colleagues worked on that had

    13    technical trade secret information labeled as "Trade Secret"

    14    or "Registered Trade Secret"?

    15    A.   I personally don't -- haven't seen that.

    16    Q.   Is it important for those materials, the source code and

    17    the confidential documents, to stay confidential and not be

    18    disclosed to competitors?

    19    A.   Yes, it is.

    20    Q.   And why is that?

    21    A.   Well, if a competitor were to get our source code and

    22    technical documents, that's like getting our playbook, you

    23    know, for how we do things.

    24                 And that's -- you know, they can literally take that

    25    and understand and learn how we do -- you know, develop our
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 152 of 186 PageID #:52602
                                   Corretjer - direct by Alper
                                                                                     724

     1    code.

     2                 Not only that.    I mean, they can get our source code

     3    and save years of development that it took us, and they could

     4    work on other stuff to basically leapfrog us and potentially

     5    get ahead of us.      And that would be very harmful to Motorola.

     6    Q.   As the source code relates to other technical materials at

     7    Motorola, how detailed is the source code?             In other words,

     8    how much information can you get from the source code itself

     9    as compared to other materials?

    10    A.   Yeah.    The documents are -- you know, tell you a lot of

    11    good information.      Details that are not covered in the

    12    document are in the source code, so pretty much if you have

    13    the source code, you have everything.

    14    Q.   If the source code and the technical documents are so

    15    important to keep as a secret, why hasn't Motorola labeled

    16    them as trade secret or registered secret?

    17    A.   It's not necessary to label them as a registered secret

    18    or -- you know, essentially anything -- the labels that we use

    19    are perfectly appropriate.         You know, "Motorola Confidential

    20    Proprietary" is one of the labels that we use to indicate that

    21    something is secret.

    22    Q.   When you put a label on the document, does that, at

    23    Motorola, turn it into a trade secret?

    24    A.   It does not.     We're actually taught that even on marked

    25    documents, maybe you start working on something and you
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 153 of 186 PageID #:52603
                                   Corretjer - direct by Alper
                                                                                     725

     1    haven't labeled it yet, if the -- if the information is

     2    confidential, it's still a trade secret from day one.               It

     3    doesn't matter that it hasn't been labeled yet.

     4    Q.   If that's the case, what are the labels for at Motorola?

     5    A.   The labels are to ensure that the documents and the source

     6    code, they get handled properly inside the company by

     7    people -- you know, there's people that, you know, don't

     8    necessarily have a need to know -- they don't need to know

     9    every single thing.

    10                 So that's what the labels are for:         to tell people

    11    within Motorola how to handle those documents accordingly.

    12    Q.   All right.     I'm going to very briefly put on the ELMO what

    13    has already been admitted PTX 1865.           This is -- that's the

    14    entire source code.       This is an excerpt from it.

    15                 This is a document that starts with the number -- the

    16    page number down at the bottom Moto-1973-S C-13958, and I'll

    17    zoom in on the file name.

    18                 What file are we seeing here?

    19    A.   It's file called "squelch.cpp."

    20    Q.   Okay.    And what -- remind us generally, what does this

    21    file -- what is this file responsible for?

    22    A.   This file is the implementation of the squelch trade

    23    secret that I described earlier.          This is the source code

    24    implementation for it.

    25    Q.   And do we see -- you had testified a bit about
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 154 of 186 PageID #:52604
                                   Corretjer - direct by Alper
                                                                                     726

     1    confidential aspects of squelch earlier, the trade secret

     2    parts.

     3                 Do we see any of that here on the source code file?

     4    A.   Absolutely.     I talked about the -- the lots of parameters

     5    that we have for those 15 levels of squelch, and you can see

     6    those tables starting at Line 24.

     7    Q.   That table there, that there -- go down -- all of these

     8    and so forth?

     9    A.   Correct.

    10    Q.   Okay.    And are those parameters and other details

    11    available in the public in any form?

    12    A.   They're not.

    13    Q.   Thank you.

    14                 Okay.   We talked a little bit about third-party code.

    15                 Are there other third-party -- is there other

    16    third-party code besides DVSI that Motorola uses in its

    17    product?

    18    A.   Yes.    We also have third-party code from Texas Instruments

    19    and Mentor Graphics.

    20    Q.   How much code on the MOTOTRBO products comes from third

    21    parties as -- in relation to the total amount of code?

    22    A.   If you compare it to the entire code base, which is very

    23    big, I would say a small amount comes from third party.

    24    Q.   Okay.    And in those other instances, does Motorola do

    25    anything with that code that it considers to be confidential?
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 155 of 186 PageID #:52605
                                    Corretjer - direct by Alper
                                                                                     727

     1    A.   Yes.    Sometimes we make modifications to it for various

     2    reasons.

     3                 We also write code around it to have it -- have that

     4    code interface with the rest of the software that we write.

     5                 So all that stuff is confidential.

     6    Q.   Thank you.

     7                 All right.    Let's move on to testing and

     8    benchmarking.

     9                 Can you at a high level -- now, did you prepare a

    10    demonstrative to explain the testing and benchmarking concept?

    11    A.   I have, yes.

    12    Q.   Okay.    I'm going to put on the screen PTX 5.6.

    13                 And what are we seeing here?

    14    A.   Yeah, this is a diagram that describes at a high level the

    15    software development process that we go through as developers

    16    in Motorola.

    17                 Everything starts at the left with engineers in

    18    Motorola writing technical documents.           That could be

    19    architecture or design documents.

    20                 Those documents are taken by a developer, like the

    21    lady in the middle, and they write source code from those

    22    documents.     That's what the two source code boxes illustrate.

    23                 That source code is programmed into a radio, and that

    24    allows us to do testing, essentially test that the software

    25    that you programmed into the radio meets industry standards
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 156 of 186 PageID #:52606
                                   Corretjer - direct by Alper
                                                                                     728

     1    and our own Motorola standards as well.

     2               Occasionally we will find maybe an issue with the

     3    source code, you know, maybe a problem or a defect, an error.

     4    That's indicated by the arrows that feed back.

     5               So we would either feed back -- if it was a source

     6    code problem, we would go back to the source code files,

     7    correct the problem, reprogram into the radio and test again.

     8               If it's a design issue or an architectural issue, we

     9    would go back to the document that started the problem,

    10    correct it there, and go through the process again.

    11               And as the arrows indicate, it's an iterative

    12    process, so that's why it's time-consuming.             You know, it

    13    really takes a lot of effort in our part.

    14    Q.   How many times does this happen, does Motorola go through

    15    that iterative process?

    16    A.   Cycles?     Maybe hundreds of times.

    17    Q.   How many tests and benchmarks did Motorola design for the

    18    development of the MOTOTRBO product?

    19    A.   The MOTOTRBO product -- product had about 5,000 tests.

    20    Q.   Does Motorola consider its tests and performance

    21    requirements, benchmarks, to be confidential?

    22    A.   Yes, definitely.

    23    Q.   Now, aren't these things that are just specified in the

    24    DMR standard?

    25    A.   No.   No.   The DMR standard covers the protocol.            The --
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 157 of 186 PageID #:52607
                                   Corretjer - direct by Alper
                                                                                     729

     1    we -- in Motorola, we write documents to specify, you know,

     2    goals for performance specs that are usually tighter than the

     3    standard.     That's a secret.

     4                 Also, we go through a good amount of detail to

     5    specify the procedure, the test procedure that we've got to

     6    take to match all these parameters and test them.              So that's

     7    all confidential.

     8    Q.   How many times total would you say that tests and

     9    benchmarks are run on a radio?

    10    A.   Oh, you can run it tens of thousands of times, maybe even

    11    hundreds of thousands.        I mean, sometimes we take these radios

    12    and we have them make calls overnight, make a few thousand

    13    calls every night, and we run it for months.             So . . .

    14    Q.   Did you prepare a demonstrative to explain how much effort

    15    it took to develop the testing and benchmarking trade secret?

    16    A.   Yes.

    17    Q.   Okay.    I'm going to show you PTX 5.7.

    18                 What are we seeing here?

    19    A.   Yeah, so this is a conservative estimate of what -- how

    20    much effort it took us and how many engineers it took to

    21    develop this technology.        It's at least 12 engineers for 720

    22    staff months.

    23    Q.   And how did you come up with that estimate?

    24    A.   This particular estimate, I spoke to the person in

    25    Motorola that represented this earlier in deposition.               I have
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 158 of 186 PageID #:52608
                                    Corretjer - direct by Alper
                                                                                     730

     1    vast knowledge of this topic, though.

     2                 And the conversation was really more to understand

     3    the thought process that was followed in these estimates, make

     4    sure that I agreed, you know, with them and we were in sync.

     5    Q.   Does Motorola have technical documentation that it

     6    considers to be confidential concerning its testing and

     7    benchmarking trade secrets?

     8    A.   We do, yes.

     9    Q.   Okay.    If you could turn to PTX 127 in your binder.

    10                 MR. ALPER:    And I believe this was previously

    11    admitted, Your Honor, so I will display it.

    12    BY MR. ALPER:

    13    Q.   And what are we seeing here?

    14    A.   We're seeing a document called "LTD F2 Conformance Testing

    15    for Radio Hardware, Portable and Mobile."

    16    Q.   Okay.    And "LTD" and "F2," those are referring to the DMR

    17    radios?

    18    A.   Yes.    "LTD" is an internal code name for MOTOTRBO.             F2 is

    19    a code name for DMR.

    20    Q.   And this was -- this has a date of December 5th, 2006?

    21    A.   Correct.

    22    Q.   And is there any labeling on the cover here that indicates

    23    that this is trade secret information of Motorola's?

    24    A.   Yes, I believe if you scroll down, yeah, you're going to

    25    see the label "Motorola Confidential Proprietary."
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 159 of 186 PageID #:52609
                                   Corretjer - direct by Alper
                                                                                     731

     1    Q.   Okay.    If we -- so there's a lot of information in here.

     2    I'm going to point you to one particular -- well, let me go

     3    to -- if you could turn to Page 45?

     4    A.   Okay.

     5    Q.   We have a Table of Contents here.

     6    A.   Yes.

     7    Q.   Okay.    And there's a subheading that says "F2 Conformance

     8    Tests."

     9                 What is that referring to?

    10    A.   This is a list of the -- of some of the tests that we had

    11    to run to certify that our radio is meeting the DMR standard

    12    and our internal goals.

    13    Q.   Are these tests under "Conformance Test" all of the tests

    14    that Motorola has for its MOTOTRBO products?

    15    A.   No, there's many others.

    16    Q.   Okay.    Are you -- I'm going to ask you about one of these.

    17    It's in Section 5.1.2, "Transmit 4 FSK Maximum Deviation."

    18                 Are you familiar with that test?

    19    A.   Yes.

    20    Q.   Okay.    Let's turn to that.       It's on -- on the exhibit,

    21    Page 5, 127.5.      Let me get that in focus.

    22                 MS. ROTHSCHILD:    Your Honor, just briefly, for the

    23    record, I would like to correct the record.

    24                 This specific exhibit, PTX 127, has not been

    25    admitted.     I believe a similar exhibit, PTX 126, was admitted.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 160 of 186 PageID #:52610
                                    Corretjer - direct by Alper
                                                                                     732

     1                 And we do not have an objection to this exhibit, just

     2    to clarify the record.

     3                 THE COURT:    Your statement is noted for the record.

     4                 You may proceed.

     5    BY MR. ALPER:

     6    Q.   Okay.    So 5.1.2 is called "Transmit 4 FSK Maximum

     7    Deviation."

     8                 At a really high level, what does that mean?

     9    A.   Yes.    This is a test that measures the transmit 4 FSK

    10    maximum deviation.

    11                 What that means is, when you transmit a signal in

    12    digital mode in one of those radios, it has to stay within the

    13    certain -- a certain channel constraint.            You know, there's a

    14    bandwidth, a certain deviation.

    15                 I think of it as a frequency amplitude.          And there's

    16    a certain frequency amplitude limit that the transmission

    17    needs to be within.        That's what this is measuring.

    18    Q.   Okay.    There's a portion up here that's referred to as

    19    "Spec," and then there's a portion underneath referred to as

    20    "Method."

    21                 What do "Spec" and "Method" refer to?

    22    A.   Yeah, the spec would be the goal or the requirement that

    23    the radio needs to meet, and the method is the procedure to

    24    measure the parameter.

    25    Q.   Okay.    And does Motorola consider the spec material and
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 161 of 186 PageID #:52611
                                   Corretjer - direct by Alper
                                                                                     733

     1    the method material to be confidential?

     2    A.     Yes, we do.

     3    Q.     Okay.    And underneath "Spec," there's this portion right

     4    here (indicating).

     5                   What is that referring to?

     6    A.     That is referring to -- it's giving you detailed

     7    information on how Motorola derive the specs that are at the

     8    top.

     9    Q.     Are there references in this PTX 127, the testing

    10    document, to some standardized performance requirements, or to

    11    standards?

    12    A.     There are.    There are some references in this document,

    13    that . . .

    14    Q.     Okay.    Are there aspects of the remaining tests, however,

    15    that are considered to be trade secret to Motorola?

    16    A.     Yes, absolutely.

    17    Q.     How much overall in this document is considered to be

    18    important confidential trade secret material?

    19    A.     Yeah, I would say most of it.       I mean, there is a few

    20    references to standard things, but most of the document, I

    21    would say, is trade secret.

    22    Q.     Okay.    Are there other -- other confidential documents

    23    that Motorola has concerning its testing and benchmarking

    24    trade secrets?

    25    A.     Yes, we do.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 162 of 186 PageID #:52612
                                    Corretjer - direct by Alper
                                                                                     734

     1    Q.   Okay.    If you could turn in your binder to PTX 268.

     2                 THE WITNESS:    I'm having a little problem with the

     3    binder.     It came off.

     4                 MR. ALPER:    May I approach, Your Honor?

     5                 THE COURT:    Yes.

     6                 MR. ALPER:    Here, let me try to fix that.

     7                 THE WITNESS:    Please.

     8                 Thank you.

     9                 MR. ALPER:    That's too bad.     I was going to show you

    10    my binder skills there, but Mr. Dobbs sort of failed me out.

    11                 THE COURT:    Well, we'll seize the moment here and

    12    we'll take a break.        A stand-in-place break, I should say.

    13                 All right.    The moment is over.

    14    BY MR. ALPER:

    15    Q.   Okay.    I'll list these documents out now.          PTX 268.

    16    A.   Yes.

    17    Q.   468.

    18    A.   Yes.

    19    Q.   532.

    20    A.   Yes.

    21    Q.   722.

    22    A.   Yes.

    23    Q.   And 792.

    24    A.   Okay.

    25    Q.   And what are those documents?
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 163 of 186 PageID #:52613
                                   Corretjer - direct by Alper
                                                                                     735

     1    A.   These are technical documents that Motorola engineers

     2    wrote.

     3    Q.   And do you have personal knowledge of those documents?

     4    A.   I do, yes.

     5    Q.   And how is that?

     6    A.   Me being -- working on DSP technology for these radios, we

     7    have to know how to test our software.

     8                So this document is basically a spell-out to how, you

     9    know, run these tests, to what standards to measure our

    10    software against.      So I had to be intimately familiar with

    11    this.

    12    Q.   And who authored the documents?

    13    A.   Motorola engineers.

    14    Q.   And are they confidential?         Do they contain confidential

    15    information?

    16    A.   Yes.

    17    Q.   And where are they kept?

    18    A.   In Compass.

    19                MR. ALPER:    Your Honor, we move to admit the exhibits

    20    PTX 268, 468, 532, 722, and 792.

    21                MS. ROTHSCHILD:     No objection.

    22                THE COURT:    They are received and may be published.

    23            (Plaintiff's Exhibit Nos. 268, 468, 532, 722, and 792

    24            were received in evidence.)

    25    BY MR. ALPER:
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 164 of 186 PageID #:52614
                                   Corretjer - direct by Alper
                                                                                     736

     1    Q.   I have just one other question for you, Mr. Corretjer, on

     2    this topic.

     3                 Would you expect to see the material in Section 5.1.2

     4    of Exhibit PTX 127 being discussed in e-mails of a competitor?

     5    A.   I would not.

     6    Q.   Why is that?

     7    A.   Well, this is confidential.         I mean, it -- and if it were

     8    to, you know, fall in the hands of a competitor, it would be

     9    harmful to our company.

    10    Q.   Okay.    All right.    Let's talk briefly about HAL.

    11                 What does "HAL" stand for?

    12    A.   "HAL" stands for hardware abstraction layer.

    13    Q.   And have you prepared some demonstratives to help explain

    14    what HAL is?

    15    A.   Yes, I have.

    16    Q.   Okay.    Let me show you what's been marked as PTX 5.9.

    17                 What are we seeing here?

    18    A.   This is a picture that illustrates how our software -- the

    19    relationship between our software and hardware if you don't

    20    have a HAL.     This is without a HAL.

    21                 And you can see that the software, which is the blue

    22    box on the top, is directly talking to the hardware, which is

    23    the green box at the bottom.         And, you know, in this model,

    24    the software has to know the language to talk to the hardware

    25    directly.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 165 of 186 PageID #:52615
                                   Corretjer - direct by Alper
                                                                                     737

     1    Q.   And are there problems in this model without the HAL that

     2    can arise?

     3    A.   Yes, there are.

     4    Q.   And what are those?

     5    A.   So, I mean, we're talking about thousands of files in the

     6    software blue box on the top.         So if that software has direct

     7    dependency on the hardware on how to control it, how to, you

     8    know, get it to do different things, when the hardware changes

     9    underneath, you have to change all the software.

    10                 And we're talking about thousands of files.           That

    11    ends up costing us a lot of time -- you know, months, even

    12    years -- to do.

    13    Q.   How often does the hardware need to change on one of your

    14    MOTOTRBO two-way radio devices?

    15    A.   I would say that changes maybe once a year or a year and a

    16    half, when we introduce a new model or new frequency band.

    17    Q.   Now, that's without a HAL.         Let me show you PTX 5.10.

    18                 What are we seeing here?

    19    A.   This is another picture, but with a different model.

    20                 Now there's an intermediary layer in the middle

    21    called the HAL, the hardware abstraction layer.              So that's

    22    what this is.

    23    Q.   Okay.    And does the hardware abstraction layer solve the

    24    problems related to changing hardware that you discussed a

    25    moment ago?
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 166 of 186 PageID #:52616
                                   Corretjer - direct by Alper
                                                                                     738

     1    A.   It does.

     2    Q.   And how is that?

     3    A.   Because the software on the top doesn't -- you know, it no

     4    longer needs to know the language of how to talk to the

     5    hardware directly; it just needs to know how to talk to this

     6    HAL layer.     And the HAL layer is the one that talks to the

     7    hardware to control it on behalf of the software.

     8               So, you know, the -- all what we've got to do when

     9    the hardware changes is change the HAL.            We don't have to

    10    change the thousands of files on the top.

    11    Q.   Is there a benefit of that to the end user?

    12    A.   Yes, because it costs us less time to change our software,

    13    we can put products on the market faster, and the end users

    14    get our products sooner.

    15    Q.   I got so anxious to get into the HAL that I forgot to ask

    16    you about the other trade secret under the HAL umbrella or

    17    under the HAL category.

    18               On PTX 5.8, is there another trade secret that

    19    relates to HAL?

    20    A.   Yes, there is another one.

    21    Q.   And what is that?

    22    A.   It's the one that says "Layer 1 timer, framer, and frame

    23    scheduler."

    24    Q.   And what does the layer 1 timer, framer, and frame

    25    scheduler have to do with?
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 167 of 186 PageID #:52617
                                   Corretjer - direct by Alper
                                                                                     739

     1    A.   They are components inside the HAL.           They have to do with

     2    the timing and execution of our software.              We have to execute

     3    a lot of tasks in specific orders and specific times, and

     4    these components help us do that.

     5    Q.   Does Motorola consider its HAL technologies, including the

     6    layer 1 timer, framer, and frame scheduler, to be

     7    confidential?

     8    A.   Yes.

     9    Q.   Is the idea of a HAL, or hardware abstraction layer,

    10    something that Motorola came up, the general concept?

    11    A.   No.    The concept of a HAL is known in the industry.

    12    Q.   So what is confidential about Motorola's hardware

    13    abstraction layer?

    14    A.   It's all the -- the designer specifically designed a way

    15    to do it, you know, our implementation.            That's described in

    16    all these documents we're referencing and all the source code

    17    that we ultimately wrote to implement it.

    18    Q.   Are there particular aspects of the hardware abstraction

    19    layer that are confidential to Motorola?

    20    A.   Yes.   I can name a few if you want.

    21    Q.   Please do.

    22    A.   For example, we have interfaces and drivers.             The HAL

    23    layer has interfaces with the software; it's like for the

    24    software to know the language of the HAL.

    25                The drivers, which execute those functions for the
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 168 of 186 PageID #:52618
                                   Corretjer - direct by Alper
                                                                                     740

     1    client software.

     2                 Things like the timing and execution -- timing and

     3    sequencing of the execution of the software.

     4                 State transition technology.

     5                 And the memory management is another one.

     6    Q.   Why do those items have value to Motorola as a secret?

     7    A.   They -- they basically help us implement -- help us

     8    basically have our software work in these radios.

     9                 Things like, for example, the timing and execution of

    10    the -- the timing and sequencing of the software execution is

    11    critical on a TDMA protocol like DMR, for example.

    12                 You have to, you know, drive your hardware to go to

    13    transmit and receive mode at specific, you know, points in

    14    time; and if you don't do that, the whole system can fall

    15    apart.    So it's really critical to the operation of the radio.

    16    Q.   How much of an effort was it to develop the HAL trade

    17    secrets?

    18    A.   It was a major undertaking.

    19    Q.   Okay.    Were the HAL technologies or trade secrets first

    20    designed for MOTOTRBO?

    21    A.   They were designed for MOTOTRBO, but they leveraged that

    22    previous Motorola product called HPD.

    23    Q.   What does "HPD" stand for?

    24    A.   It stands for high performance data.

    25    Q.   And that was a separate project at Motorola that came
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 169 of 186 PageID #:52619
                                   Corretjer - direct by Alper
                                                                                     741

     1    before?

     2    A.   Yes, it was a separate project.          It was a data-only modem.

     3    Q.   Do you have a demonstrative that you prepared to help

     4    explain the development time for HAL, the HAL trade secrets?

     5    A.   I do, yes.

     6    Q.   Okay.    This is PTX 5.11.

     7                 And what are we seeing here?

     8    A.   It's a breakdown of the two HAL-related trade secrets that

     9    we're discussing here.        And it's a conservative estimate of

    10    the number of engineers and staff months that it took us to

    11    develop each of them.

    12                 The HAL is at least 15 engineers, 376 staff months.

    13                 The L1 timer, framer, and frame scheduler, eight

    14    engineers for 72 staff months.

    15    Q.   Is there technical documentation that describes the

    16    HAL-related trade secrets?

    17    A.   There is, yes.

    18    Q.   Okay.    Can you turn to PTX 674, please.          We'll just very

    19    briefly touch on this.

    20    A.   Yes, I'm there.

    21    Q.   And what is PTX 674?

    22    A.   It's a document from HPD.        It's a frame manager design.

    23    "Frame manager" is another term for the framer.

    24    Q.   Okay.    And do you have personal knowledge of this

    25    document?
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 170 of 186 PageID #:52620
                                    Corretjer - direct by Alper
                                                                                     742

     1    A.   I do, yes.

     2    Q.   And how is that?

     3    A.   The DSP interacts with the -- it's part of that low-level

     4    software of the radio that interacts with the hardware.                So we

     5    have to interact with a HAL and -- in the various capacities.

     6                 And I've worked with this material many times over

     7    the years.     I personally know the author also.

     8    Q.   And is the -- is the information in PTX 674 confidential

     9    to Motorola?

    10    A.   Yes.

    11                 MR. ALPER:    Your Honor, we move to admit PTX 674.

    12                 MS. ROTHSCHILD:     No objection.

    13                 THE COURT:    It is received and may be published.

    14           (Plaintiff's Exhibit No. 674 was received

    15           in evidence.)

    16    BY MR. ALPER:

    17    Q.   Okay.    Just very briefly, this is what we were looking at

    18    a moment ago, P- -- or talking about a moment ago, PTX 674.

    19                 Are there any diagrams in this document that relate

    20    to the timing aspect of HAL that you discussed?

    21    A.   Yes.    I see one in Page .11.

    22    Q.   Okay.    So are we talking about the L1 timer, framer, and

    23    frame scheduler?

    24    A.   Yes.

    25    Q.   So I'm going to PTX 674.11, and we see Figure 1, "System
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 171 of 186 PageID #:52621
                                   Corretjer - direct by Alper
                                                                                     743

     1    Architecture."

     2                 And can you tell us -- can you describe this figure

     3    and tell us what is confidential about it?

     4    A.   Yeah.    To describe the figure, I would start with the box

     5    at the left, the upper left.         It's the frame scheduler.

     6                 Again, I talked about that the radio has to execute

     7    different tasks at specific points in time.             And that's

     8    important -- critical for one of these radios to operate

     9    properly.

    10                 The frame scheduler, it's a component that basically

    11    sets up all those frames for execution in a certain order.

    12                 You can see the arrow from frame scheduler into the

    13    framer.    The framer is another component that manages the

    14    queue, or the sequence of the -- in which these frames are

    15    going to execute.      The frame scheduler puts them in that

    16    particular order or sequence.

    17                 Then the framer manages the queue and it gives the

    18    frames one by one to the layer 1 timer, which is the box on

    19    the -- the green box on the right-hand low side there.                It

    20    gives them in pairs to be executed.           That's why you see two

    21    frame tables, frame table 0 and 1.

    22                 And then the layer 1 timer executes those frames at

    23    specific points in time according to the protocol.               And that's

    24    depicted by the frames at the bottom, frame 0 to frame 5, and

    25    in that particular order.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 172 of 186 PageID #:52622
                                   Corretjer - direct by Alper
                                                                                     744

     1    Q.   How many pages are in this one document?

     2    A.   It's about 60 pages.

     3    Q.   Okay.   And would we find more detail if we went through

     4    the pages of this document concerning the timing trade secrets

     5    in Motorola's products?

     6    A.   Yes, we would.

     7    Q.   Is there source code associated with the HAL trade

     8    secrets?

     9    A.   Yes.

    10    Q.   Actually, before I do that, I'm going to ask you about

    11    whether there are other technical documents relating to the

    12    HAL trade secrets.

    13    A.   Okay.

    14    Q.   Can you turn in your binder to the following documents:

    15    PTX 675.

    16    A.   Okay.

    17    Q.   681.

    18    A.   Yes.

    19    Q.   720.

    20    A.   Yes.

    21    Q.   729.

    22    A.   Yes.

    23    Q.   738.

    24    A.   Yeah.

    25    Q.   742.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 173 of 186 PageID #:52623
                                   Corretjer - direct by Alper
                                                                                     745

     1    A.   Yes.

     2    Q.   770.

     3    A.   Yes.

     4    Q.   791.

     5    A.   Yeah.

     6    Q.   839.

     7    A.   Yes.

     8    Q.   1250.

     9    A.   Yeah.

    10    Q.   And 1346.

    11    A.   Yes.

    12    Q.   And what are those documents?

    13    A.   These are technical documents having to do with HAL trade

    14    secrets.

    15    Q.   Are those confidential documents?

    16    A.   Yes.

    17    Q.   And who created them?

    18    A.   Motorola engineers.

    19    Q.   And do you have personal knowledge of them?

    20    A.   Yes.

    21    Q.   And how is that?

    22    A.   As I said, the DSP software that I'm mainly involved in

    23    interfaces with HAL directly.         And I was definitely actively

    24    working on the project when these documents were being

    25    written.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 174 of 186 PageID #:52624
                                    Corretjer - direct by Alper
                                                                                     746

     1                 MR. ALPER:    Plaintiff moves to admit Exhibits -- I've

     2    got to turn the page -- Plaintiff moves to admits PTX 675,

     3    681, 720, 729, 738, 742, 770, 791, 839, 1250, and 1346,

     4    Your Honor.

     5                 THE COURT:    They are received and may be published.

     6            (Plaintiff's Exhibit Nos. 675, 681, 720, 729, 738, 742,

     7            770, 791, 839, 1250, and 1346 were received in

     8            evidence.)

     9    BY MR. ALPER:

    10    Q.   Okay.    Source code.      Do you have a demonstrative to

    11    discuss the HAL source code?

    12    A.   I do, yes.

    13    Q.   Okay.    This is PTX 5.12.

    14                 And what are we seeing here?

    15    A.   These are directories where we store all the source code

    16    for these HAL trade secrets.

    17    Q.   Okay.    And I want to show you a particular source code

    18    file that's in there, again, from previously admitted PTX

    19    1865.

    20                 This file is -- has the number at the bottom

    21    Moto-1973-SC-5046.        And I'll zoom in at the top and we can see

    22    the file name is "framelistprimitve.h."

    23                 Are you familiar with that file?

    24    A.   Yes.

    25    Q.   And what does that file do?
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 175 of 186 PageID #:52625
                                   Corretjer - direct by Alper
                                                                                     747

     1    A.   This is -- I spoke with the frames earlier, which are the

     2    tasks that the reader needs to execute at specific points in

     3    time.   This file has to do with the creation of those frames

     4    for execution.

     5    Q.   Okay.    I'm going to point you, Mr. Corretjer, down -- we

     6    see the line items down the side -- point you down to Line 61.

     7    And there's a word there, "deleteframeprimitveonexit."

     8                 Do you see that?

     9    A.   Yes.

    10    Q.   And what is that, that word?

    11    A.   Yeah, this is -- it's a parameter that you would pass into

    12    a function to essentially clear up the task or the frame once

    13    you've used it.

    14                 You know, once you've executed it, you've got to

    15    clean it or delete it so you can put another one in there.

    16    And that's when this parameter is used.

    17    Q.   Okay.    And you can see it has the word "primitive" here,

    18    but it's spelled t-v-e instead of t-i-v-e.

    19                 Why is that?

    20    A.   I think it's a typo.

    21    Q.   Okay.    And that wasn't intentional?

    22    A.   I don't think so.

    23    Q.   Does that typo have any effect on the operation of

    24    Motorola's two-way radios?

    25    A.   No, it does not.       It's just a name.      So as long as you're
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 176 of 186 PageID #:52626
                                    Corretjer - direct by Alper
                                                                                     748

     1    consistent using the same name, it doesn't change the

     2    operation of the radio.

     3    Q.   How many years have you been writing source code for?

     4    A.   At least 26 years in Motorola.

     5    Q.   In your years of experience in creating computer code, how

     6    likely it is that two engineers working in two different

     7    companies would include exactly the same typo in their code?

     8                 MS. ROTHSCHILD:     Objection, Your Honor.        Lack of

     9    foundation.     The witness does not have experience of another

    10    company.

    11                 THE COURT:    I think within the scope of 702, the

    12    witness may express his opinion.

    13    BY THE WITNESS:

    14    A.   I would say it's very unlikely that two separate engineers

    15    working on separate places would make the same mistake,

    16    exactly the same mistake.

    17    BY MR. ALPER:

    18    Q.   Would you expect to see the same typo in Hytera's radios?

    19    A.   I wouldn't.

    20    Q.   Okay.    All right.     Almost finished.

    21                 Let's go to the last category, DMR hardware.

    22                 What does the DMR hardware trade secret refer to?

    23    A.   This refers to hardware in the radio.              So maybe I should,

    24    you know, start by saying what it's not, right?

    25                 We're not talking about external hardware that's
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 177 of 186 PageID #:52627
                                   Corretjer - direct by Alper
                                                                                     749

     1    externally visible like, you know, displays, key pads, knobs,

     2    buttons.     That's not what we're protecting here as a trade

     3    secret.    It's really internal hardware in the form of

     4    integrated circuits, you know, frequency generation unit

     5    hardware or transmitter hardware; things that are inside the

     6    radio that are not easily discernible by the human eye.

     7    Q.   And does Motorola consider that aspect of its DMR hardware

     8    to be confidential?

     9    A.   Yes, we do.

    10    Q.   Now, if we're talking about -- what -- what types of

    11    things are we talking about?

    12                 Or let me ask you, did you create a demonstrative of

    13    some aspects of the DMR hardware that are -- you consider to

    14    be confidential?

    15    A.   Yes, I have.

    16    Q.   Okay.    Let's put them on the screen.         This is PTX 5.13.

    17                 Tell us about what those aspects are, if you could.

    18    A.   Yeah, I mentioned them already.

    19                 Integrated circuits, that refers to, like, computer

    20    chips, you know, specialized chips that do special things on a

    21    radio, on a two-way radio.

    22                 Frequency generation unit, it's about generation of

    23    the frequencies that the radios transmit on.

    24                 You know, if anybody has used any radio, you know

    25    that you can change channels on top.           Each of those channels
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 178 of 186 PageID #:52628
                                   Corretjer - direct by Alper
                                                                                      750

     1    relates to a frequency.        So this hardware generates those

     2    frequencies so we can transmit signals over the air.

     3                 And the transmitted hardware is the hardware that

     4    allows us to transmit that voice or data signal all the way

     5    until it gets -- it leaves the antenna to the other end.                   And

     6    it's critical because you've got to make sure it's transmitted

     7    right.

     8    Q.   Did Motorola come up with the concepts of integrated

     9    circuits, frequency generation units, and transmitter

    10    hardware?

    11    A.   No, those are general concepts known in the industry.

    12    Q.   Okay.    And if we broke open -- well, what about those

    13    things does Motorola consider to be confidential, then?

    14    A.   All the -- all the aspects that -- that's -- that are

    15    documented in these documents that we're going to reference,

    16    essentially our design and the specific implementation.

    17                 The concepts are known.      You know, integrated

    18    circuit, you know, it's known out there.            But specific

    19    integrated circuits to do functions on these radios, that's

    20    what we're talking about here.

    21                 How to transmit and receive on these radios the way

    22    we do it, that's what these ICs, or integrated circuits, do

    23    for us.

    24                 Generating frequencies and the ways or the designs

    25    that we do it and the way we do it, the way we implemented the
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 179 of 186 PageID #:52629
                                   Corretjer - direct by Alper
                                                                                     751

     1    transmission of the hardware, that's really what's protected.

     2    Q.   If you pop open the integrated circuits or these other

     3    circuits, could you see how Motorola's confidential details

     4    work?

     5    A.   No.    It's not -- it's not visible to a human eye.

     6                So what happens is, these integrated circuits, for

     7    example, they have -- they have a lot of transistors and gates

     8    and electronic components that are not really visible to a

     9    person, to a human being.        You need specialized, you know,

    10    tools to peek at them; and even then, reverse engineering is

    11    very, very hard, if not, you know, impossible.

    12    Q.   You referenced some documentation a moment ago.              Could you

    13    turn to PTX 1381.

    14    A.   Yes.

    15                Yes, I'm there.

    16    Q.   And if you could tell us what that is.

    17    A.   It's a detailed technical specification for our transmit

    18    IC called Trident.

    19    Q.   And is that a confidential document?

    20    A.   Yes.

    21    Q.   And was this created in the regular course of Motorola's

    22    design and development work?

    23    A.   Yes.

    24    Q.   And do you have personal knowledge of this document?

    25    A.   Yes.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 180 of 186 PageID #:52630
                                    Corretjer - direct by Alper
                                                                                     752

     1                 MR. ALPER:    Your Honor, Plaintiff moves to admit

     2    PTX 1381.

     3                 THE COURT:    It is received and may be published.

     4           (Plaintiff's Exhibit No. 1381 was received

     5           in evidence.)

     6    BY MR. ALPER:

     7    Q.   All right.     I'm not going to -- well, let me start here.

     8    The document PTX 1381 is labeled "Trident IC."

     9                 What is -- what does -- first of all, what is "IC"?

    10    A.   It's an acronym for integrated circuit.

    11    Q.   Okay.    And that's a computer chip?

    12    A.   Yes.

    13    Q.   Okay.    And so what is the Trident -- Motorola Trident

    14    computer chip?

    15    A.   The Trident IC is the IC that helps us transmit properly.

    16    It's the main transmit chip to carry out transmission

    17    functions on the radio.

    18    Q.   Okay.    And approximately how many pages is this particular

    19    document regarding the Trident computer chip?

    20    A.   I think it's almost 300 pages.          276 or something.

    21    Q.   And in the interest of time, I'm not going to focus on

    22    anything specific, but what would we see if we were to look

    23    through these pages?

    24    A.   We would see details, first of all, like, you know, the

    25    operational specifications that all this -- most of operations
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 181 of 186 PageID #:52631
                                   Corretjer - direct by Alper
                                                                                     753

     1    are features of the -- of the Trident have to meet, how they

     2    issued it, and also information on how to program the chip to

     3    do different things on the radio.

     4    Q.   Are these details things that you can find out in the

     5    public?

     6    A.   No.

     7    Q.   Is this information that Motorola considers to be

     8    confidential?

     9    A.   Yes, absolutely.

    10    Q.   Are there other documents that Motorola has that it

    11    considers -- that describe the DMR hardware trade secrets?

    12    A.   Yes, there are many more.

    13    Q.   Okay.    I'm going to identify a few in your binder.

    14                 PTX 459.

    15    A.   Okay.

    16    Q.   793.

    17    A.   Okay.

    18    Q.   1258.

    19    A.   Yes.

    20    Q.   And 1259.

    21    A.   Yes.

    22    Q.   And what are those documents?

    23    A.   These are technical documents that describe the DMR

    24    hardware.

    25    Q.   And who authored those documents?
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 182 of 186 PageID #:52632
                                    Corretjer - direct by Alper
                                                                                     754

     1    A.   Motorola engineers.

     2    Q.   And are they confidential?         Do they contain confidential

     3    information?

     4    A.   Yes, they do.

     5    Q.   And do you have personal knowledge of those documents?

     6    A.   Yes.

     7                 MR. ALPER:    Your Honor, we move to admit PTX 459,

     8    793, 1258, and 1259.

     9                 THE COURT:    They are received and may be published.

    10           (Plaintiff's Exhibit No. 459, 793, 1258, and 1259 were

    11           received in evidence.)

    12    BY MR. ALPER:

    13    Q.   Okay.    How much effort did Motorola put into developing

    14    its DMR hardware?

    15    A.   A lot of effort.

    16    Q.   Do you have a demonstrative on your -- that shows

    17    development effort for the DMR hardware trade secret?

    18    A.   Yes, I do.

    19    Q.   Okay.    I'm going to show PTX -- PDX 5.14.

    20                 And could you please tell us what we're seeing here.

    21    A.   Again, a conservative estimate of how long it took

    22    Motorola to develop the DMR hardware:           at least 75 engineers

    23    for 2700 staff months.

    24    Q.   Okay.    Now, we've been talking about a number of

    25    documents; some we showed, some we didn't.
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 183 of 186 PageID #:52633
                                   Corretjer - direct by Alper
                                                                                     755

     1                 Are those all of Motorola's documents that it has

     2    describing the trade secret aspects of the technologies you've

     3    been testifying about?

     4    A.   No, there's many other documents.

     5    Q.   A final couple questions here.

     6                 Are you familiar with something called the Paradise

     7    platform?

     8    A.   Yes, I am.

     9    Q.   And what is the Paradise platform?

    10    A.   I think you guys have he had heard the term "Matrix."

    11    Matrix is a first generation of the MOTOTRBO radio.

    12                 Paradise would be the second generation of the PCR

    13    radios.

    14    Q.   Okay.    Do the Paradise-based products use the same DSP

    15    framework as the Matrix products?

    16    A.   It's not the same exactly as the framework.

    17    Q.   What is different?

    18    A.   So what happened, when we went from Matrix to Paradise,

    19    two things happened:       First of all, we started using a new DSP

    20    chip, we went from 665 to a 667; and we also changed from C++

    21    to C, which are two different programming languages.

    22                 Because of those two changes, we had to do some

    23    refactoring of the source code to make it work on the new DSP

    24    processor.

    25                 That's -- those are the changes that happened at the
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 184 of 186 PageID #:52634
                                   Corretjer - direct by Alper
                                                                                     756

     1    source code level.       Now the core technology is the same, the

     2    underlying core technology is the same.

     3    Q.   Does Motorola use the same trade secret technologies from

     4    Matrix in its Paradise platform?

     5    A.   We do, yes.

     6               MR. ALPER:     I pass the witness, Your Honor.

     7               THE COURT:     All right.     I think this is a good

     8    stopping point.      The witness is excused until Monday morning

     9    at 10:00 a.m., as is the jury.

    10               So you are excused.       Do not come in tomorrow.         Do not

    11    come in tomorrow.      Okay, you are free to go.

    12               Counsel, remain for a few minutes.

    13               You may leave the stand.

    14               THE WITNESS:     Thank you.

    15          (Jury out.)

    16               THE COURT:     All right.     Court is in session.

    17               My experience tells me to repeat that twice so jurors

    18    don't come in.

    19               So, counsel, you are also excused until Monday

    20    morning at 10:00 o'clock.

    21               MR. ALPER:     Your Honor, I neglected to ask Your Honor

    22    permission to seal the documents that we discussed in my

    23    direct of Mr. Corretjer, other than the first -- no, including

    24    the first.

    25               THE COURT:     All right.     Yes.   The motion to seal is
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 185 of 186 PageID #:52635
                                           Proceedings
                                                                                     757

     1    granted.

     2                All right.    So enjoy the weekend.        I have other

     3    things to do tomorrow, but I will see all of you Monday at

     4    10:00 o'clock.

     5                Thank you.

     6                MR. ALPER:    Thank you, Your Honor.

     7                THE COURT:    Court is adjourned.

     8                The last comment:      From somebody older in the

     9    audience, HAL was the name of the computer, the overzealous

    10    computer in Space Odyssey 2000, wasn't it?

    11                MR. ALPER:    It was, Your Honor.       It was.

    12                THE COURT:    There's no relationship here.

    13                MR. ALPER:    I don't think so.       We'll cover that on

    14    redirect.

    15                THE COURT:    We'll leave it at that point.          Monday at

    16    10:00.    Thank you, Counsel.

    17                MR. DE VRIES:     Thank you, Your Honor.

    18                THE CLERK:    All rise.     Court is adjourned.

    19          (Proceedings adjourned.)

    20

    21

    22

    23

    24

    25
Case: 1:17-cv-01973 Document #: 786 Filed: 12/20/19 Page 186 of 186 PageID #:52636



     1                                  * * * * * * *

     2                              C E R T I F I C A T E

     3              We, Fran Ward and Amy Spee, do hereby certify that the

     4    foregoing is a complete, true, and accurate transcript of the

     5    proceedings had in the above-entitled case before the

     6    Honorable CHARLES R. NORGLE, SR., one of the judges of said

     7    court, at Chicago, Illinois, on November 14, 2019.

     8

     9    /s/Fran Ward, Official Court Reporter                 November 15, 2019

    10    /s/Amy Spee, Official Court Reporter                 November 15, 2019

    11    Official Court Reporters

    12    United States District Court

    13    Northern District of Illinois

    14    Eastern Division

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
